EXHIBIT 10.2
EXECUTION VERSION



FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of January
4, 2016, is entered into among AMN HEALTHCARE, INC., a Nevada corporation (the
“Borrower”), AMN HEALTHCARE SERVICES, INC., a Delaware corporation (the
“Parent”), the Subsidiary Guarantors identified on the signature pages hereto,
the lenders identified on the signature pages hereto (the “Lenders”) and
SUNTRUST BANK, as Administrative Agent (the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower, the Parent, the Subsidiary Guarantors, the Lenders party
thereto, the Administrative Agent and the Syndication Agent (as defined therein)
have entered into that certain Credit Agreement dated as of April 18, 2014, (the
“Existing Credit Agreement”);


WHEREAS, the Borrower has requested additional commitments in an amount equal to
$75,000,000 as new Term Loans (such increase, the “Tranche A-2 Loan”);


WHEREAS, the Borrower has simultaneously requested an increase in the Revolving
Committed Amount in an amount equal to $50,000,000 (such increase, the
Incremental Revolver”, and together with the Tranche A-2 Loan, the “Incremental
Loan Facilities”);


WHEREAS, the Lenders party to this Agreement have agreed to provide the
Incremental Loan Facilities on the terms and conditions provided herein;


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


PART 1
DEFINITIONS


SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Amendment, including its
preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.


“First Amendment” has the meaning set forth in Part 3.


SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.




PART 2
AMENDMENTS TO EXISTING CREDIT AGREEMENT


Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended as follows:


    

128047079.v2

--------------------------------------------------------------------------------



SUBPART 2.1 Amendments to Credit Agreement. The Existing Credit Agreement is
hereby amended in the form attached hereto as Exhibit A.
    
SUBPART 2.2 Amendment to Schedule 2.1(a) Schedule 2.1(a) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit B.


SUBPART 2.3 Amendment to Schedule 6.13A Schedule 6.13A of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit C.


SUBPART 2.4 Amendment to Schedule 6.13B Schedule 6.13B of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit D.


SUBPART 2.5 Amendment to Schedule 6.17 Schedule 6.17 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit E.


SUBPART 2.6 Amendment to Schedule 6.19(a) Schedule 6.19(a) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
attached as Exhibit F.


SUBPART 2.7 Amendment to Schedule 6.19(b) Schedule 6.19(b) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
attached as Exhibit G.


SUBPART 2.8 Amendment to Schedule 6.23 Schedule 6.23 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit H.


SUBPART 2.9 Amendments to Exhibit 2.1(b)(i). Exhibit 2.1(b)(i) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
attached as Exhibit I.


SUBPART 2.10 Amendments to Exhibit 2.4(f). Exhibit 2.4(f) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit J.


SUBPART 2.11 Amendments to Exhibit 3.2. Exhibit 3.2 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit K.
    
SUBPART 2.12 Amendments to Exhibit 7.1(c). Exhibit 7.1(c) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as attached as
Exhibit L.


SUBPART 2.13 Amendments to Exhibits to Credit Agreement. A new Exhibit 2.5(f) is
hereby added to the Existing Credit Agreement to read as attached as Exhibit M.




PART 3
CONDITIONS TO EFFECTIVENESS


SUBPART 3.1 First Amendment Effective Date. This Amendment shall be and become
effective as of the date hereof (the “First Amendment Effective Date”) when all
of the conditions set forth in this Part 3 shall have been satisfied, and
thereafter this Amendment shall be known, and may be referred to, as the “First
Amendment”.


SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Parent, the
Subsidiary Guarantors, the Requisite Lenders, Lenders holding in the aggregate
at least a majority of the Revolving Commitments, Lenders holding in the
aggregate at least a

2



--------------------------------------------------------------------------------



majority of the outstanding Tranche A-1 Loan, each Lender that is increasing its
Revolving Commitment pursuant to this Amendment and the Administrative Agent.


SUBPART 3.3 Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of legal counsel to the Credit Parties reasonably requested
by the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent.


SUBPART 3.4 Resolutions and Incumbency. The Administrative Agent shall have
received copies of such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the Executive Officers of each of the
Credit Parties as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Executive Officer thereof authorized to
act as an Executive Officer in connection with this Amendment and the other
Credit Documents to which such Person is a party.


SUBPART 3.5 Good Standings. The Administrative Agent shall have received copies
of certificates of good standing, existence or its equivalent with respect to
the Borrower, the Parent and each Subsidiary Guarantor, each certified as of a
recent date by the appropriate governmental authorities of the state or other
jurisdiction of incorporation.


SUBPART 3.6 Organizational Documents. The Administrative Agent shall have
received articles or certificate of incorporation or bylaws or other
organizational or governing documents of each of the Credit Parties (or a
certificate by a secretary or assistant secretary of such Credit Party,
certifying that the articles or certificate of incorporation or bylaws or other
organizational or governing documents delivered to the Administrative Agent in
connection with the Existing Credit Agreement are still in full force and effect
and have not been amended, restated, replaced or otherwise modified since the
closing of the Existing Credit Agreement).     


SUBPART 3.7 Officer’s Certificate. The Administrative Agent shall have received
from the Borrower an officer’s certificate executed by an Executive Officer
certifying that, before and after giving effect to this Amendment, the
representations and warranties with respect to the Credit Parties contained in
Section 6 of the Existing Credit Agreement and the other Credit Documents are
true and correct in all material respects (except to the extent that any
representation and warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the First Amendment Effective Date, other than those representations and
warranties which expressly relate to an earlier date, in which case, they were
true and correct in all material respects (except to the extent that any
representation and warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date.    
    
SUBPART 3.8 Fees and Expenses. The Administrative Agent or one of its affiliates
shall have received from the Borrower (i) the aggregate amount of all fees and
expenses payable to the Administrative Agent, the Lenders (as applicable) and
the Arrangers in connection with the consummation of the transactions
contemplated hereby, and (ii) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of Moore & Van Allen PLLC, counsel to the
Administrative Agent.    



3



--------------------------------------------------------------------------------



PART 4
MISCELLANEOUS


SUBPART 4.1 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that, (a) no Default or
Event of Default exists under the Existing Credit Agreement, both before and
after giving effect to this Amendment and (b) the representations and warranties
set forth in Section 6 of the Amended Credit Agreement are, subject to the
limitations set forth therein, true and correct in all material respects (except
to the extent that any representation and warranty is qualified by materiality,
in which case such representation and warranty shall be true and correct in all
respects) as of the date hereof (except for those which expressly relate to an
earlier date, in which case, they were true and correct in all material respects
as of such earlier date).


SUBPART 4.2 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 4.3 Instrument Pursuant to Existing Credit Agreement. This Amendment is
executed pursuant to the Existing Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Existing Credit Agreement.


SUBPART 4.4 References in Other Credit Documents. At such time as this Amendment
shall become effective pursuant to the terms of Subpart 3.1, all references to
the “Credit Agreement” shall be deemed to refer to the Amended Credit Agreement.


SUBPART 4.5 Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
executed counterparts of the Amendment by facsimile or other electronic
transmission shall be effective as an original and shall constitute a
representation that an original shall be delivered upon the request of the
Administrative Agent.


SUBPART 4.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SUBPART 4.7 Acknowledgment. The Guarantors acknowledge and consent to all of the
terms and conditions of this Amendment and agree that this Amendment does not
operate to reduce or discharge the Guarantors’ obligations under the Amended
Credit Agreement or the other Credit Documents. The Guarantors further
acknowledge and agree that the Guarantors have no claims, counterclaims,
offsets, or defenses to the Credit Documents and the performance of the
Guarantors’ obligations thereunder or if the Guarantors did have any such
claims, counterclaims, offsets or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished and released in consideration of the Lenders’ execution and
delivery of this Amendment. Each Guarantor also hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, the Collateral Documents to
which each of the undersigned is a party and all of the Collateral described
therein do, and shall continue to, secure the payment of all of the Credit Party
Obligations.


SUBPART 4.8 Binding Effect. This Amendment, the Existing Credit Agreement as
amended by this Amendment and the other Credit Documents embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof. These Credit
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. Except as expressly modified and amended in this Amendment, all
the terms, provisions and conditions of the Credit Documents shall remain
unchanged and shall continue in full force and effect.

4



--------------------------------------------------------------------------------





SUBPART 4.9 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


SUBPART 4.10 General. Except as amended hereby, the Existing Credit Agreement
and all other credit documents shall continue in full force and effect.    


SUBPART 4.11 Severability. If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


SUBPART 4.12 Ratification. Each Credit Party acknowledges and consents to the
terms set forth herein and agrees that this Amendment does not impair, reduce or
limit any of its obligations under the Credit Documents, as amended hereby, and
that each of the Credit Documents, as amended hereby, is ratified and confirmed
in all respects. This Agreement is a Credit Document.




[Remainder of Page Intentionally Left Blank]



5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


BORROWER:                AMN HEALTHCARE, INC.


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO




PARENT:                AMN HEALTHCARE SERVICES, INC.


By:    /S/ Brian Scott         
Name: Brian Scott
Title:    CFO






SUBSIDIARY
GUARANTORS:            AMN SERVICES, LLC


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO


O’GRADY-PEYTON INTERNATIONAL (USA), INC.


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO


AMN STAFFING SERVICES, LLC


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO


MERRITT, HAWKINS & ASSOCIATES, LLC


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO


AMN HEALTHCARE ALLIED, INC.


By:    /S/ Brian Scott        
Name: Brian Scott
Title:    CFO













First Amendment to Credit Agreement



--------------------------------------------------------------------------------






STAFF CARE, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


AMN ALLIED SERVICES, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO
                    
NURSEFINDERS, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


RX PRO HEALTH, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


LINDE HEALTH CARE STAFFING, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


SHIFTWISE, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO

THE FIRST STRING HEALTHCARE, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


MILLICANSOLUTIONS, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO















First Amendment to Credit Agreement



--------------------------------------------------------------------------------






AVANTAS, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


ONWARD HEALTHCARE, LLC


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


LOCUM LEADERS, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO


MEDEFIS, INC.


By:    /S/ Brian Scott            
Name: Brian Scott
Title:    CFO







First Amendment to Credit Agreement



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:        SUNTRUST BANK,
in its capacity as Administrative Agent


By:    /S/ Jared Cohen            
Name:    Jared Cohen
Title:    Vice President


LENDERS:                SUNTRUST BANK,
in its capacity as Lender, Issuing Lender and Swingline Lender


By:    /S/ Jared Cohen            
Name: Jared Cohen
Title:    Vice President









First Amendment to Credit Agreement



--------------------------------------------------------------------------------




BANK OF THE WEST,
as a Lender




By:    /S/ Jason Antrim            
Name: Jason Antrim
Title:    Vice President









First Amendment to Credit Agreement



--------------------------------------------------------------------------------




BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By:    /S/ Teuta Ghilaga        
Name: Teuta Ghilaga
Title:    Director







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By:    /S/ John C. Plecque        
Name: John C. Plecque
Title:    Senior Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION,
as a Lender




By:    /S/ Steven Sau            
Name: Steven Sau
Title:    Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




COMERICA BANK,
as a Lender




By:    /S/ Liz Gonzalez            
Name: Liz Gonzalez
Title:    Corporate Banking Officer







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




COMPASS BANK,
as a Lender




By:    /S/ Douglas S. Lambell        
Name: Douglas S. Lambell
Title:    Senior Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as a Lender




By:    /S/ Thomas Avery        
Name: Thomas Avery
Title:    Relationship Manager







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /S/ Anna C. Araya        
Name: Anna C. Araya
Title:    Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By:    /S/ David A. Wild        
Name: David A. Wild
Title:    Senior Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




MANUFACTURERS BANK,
as a Lender




By:    /S/ Sandy Lee            
Name: Sandy Lee
Title:    Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /S/ Joe Ellerbroek        
Name: Joe Ellerbroek
Title:    Vice President







First Amendment to Credit Agreement



--------------------------------------------------------------------------------




WHITNEY BANK,
as a Lender




By:    /S/ Dwight Seeley        
Name: Dwight Seeley
Title:    SVP, Director Healthcare













First Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A


Published CUSIP Number: 00174HAP7



CREDIT AGREEMENT
Dated as of April 18, 2014
among
AMN HEALTHCARE, INC.,
AS BORROWER,
AMN HEALTHCARE SERVICES, INC.,
and
CERTAIN SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,
AS GUARANTORS,
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
AS ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
AS CO-SYNDICATION AGENTS
FIFTH THIRD BANK,
KEYBANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
and
SUNTRUST ROBINSON HUMPHREY, INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1 DEFINITIONS
1
1.1
Definitions
1
1.2
Accounting Terms
32
1.3
Other Interpretive Provisions
32
1.4
Times of Day
33
1.5
Letters of Credit
33
1.6
Rounding
33
SECTION 2 CREDIT FACILITIES
34
2.1
Revolving Loans
34
2.2
Letter of Credit Subfacility
36
2.3
Swingline Loan Subfacility of the Revolver
43
2.4
Tranche A-1 Loan
45
2.5
Tranche A-2 Loan
46
2.6
Incremental Term Loans
47
2.7
Increases in Revolving Commitments
49
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITY
50
3.1
Default Rate
50
3.2
Extension and Conversion
50
3.3
Prepayments
51
3.4
Termination and Reduction of Revolving Committed Amount
52
3.5
Fees
53
3.6
Capital Adequacy
54
3.7
Limitation on Eurodollar Loans
54
3.8
Illegality
55
3.9
Requirements of Law
55
3.1
Treatment of Affected Loans
56
3.11
Taxes
57
3.12
Compensation
60
3.13
Pro Rata Treatment
61
3.14
Sharing of Payments
61
3.15
Payments, Computations, Retroactive Adjustments of Applicable Percentage,
Administrative Agent’s Clawback, Etc
62
3.16
Evidence of Debt
65
3.17
Replacement of Affected Lenders
65
SECTION 4 GUARANTY
67
4.1
The Guaranty
67
4.2
Obligations Unconditional
68
4.3
Reinstatement
69
4.4
Reserved
69
4.5
Remedies
69





--------------------------------------------------------------------------------




4.6
Rights of Contribution
69
4.7
Guarantee of Payment; Continuing Guarantee
70
4.8
Eligible Contract Participant
70
4.9
Keepwell
70
SECTION 5 CONDITIONS
71
5.1
Closing Conditions
71
5.2
Conditions to all Extensions of Credit
74
SECTION 6 REPRESENTATIONS AND WARRANTIES
74
6.1
Financial Condition
74
6.2
No Material Change
75
6.3
Organization and Good Standing
75
6.4
Power; Authorization; Enforceable Obligations
75
6.5
No Conflicts
76
6.6
No Default
76
6.7
Ownership
76
6.8
Indebtedness
76
6.9
Litigation
76
6.1
Taxes
76
6.11
Compliance with Law
77
6.12
ERISA
77
6.13
Corporate Structure; Capital Stock, etc
77
6.14
Governmental Regulations, Etc
78
6.15
Purpose of Loans and Letters of Credit
78
6.16
Environmental Matters
78
6.17
Intellectual Property
79
6.18
Investments
79
6.19
Business Locations
79
6.2
Disclosure
80
6.21
No Burdensome Restrictions
80
6.22
Brokers’ Fees
80
6.23
Labor Matters
80
6.24
Nature of Business
80
6.25
Solvency
80
6.26
OFAC
80
6.27
Anti-Terrorism Laws
81
SECTION 7 AFFIRMATIVE COVENANTS
81
7.1
Information Covenants
81
7.2
Preservation of Existence and Franchises
85
7.3
Books and Records
85
7.4
Compliance with Law
85
7.5
Payment of Taxes and Other Indebtedness
85
7.6
Insurance
85


ii

--------------------------------------------------------------------------------




7.7
Maintenance of Property
86
7.8
Performance of Obligations
86
7.9
Use of Proceeds
86
7.1
Audits/Inspections
86
7.11
Reserved
87
7.12
Additional Guarantors
87
7.13
Pledged Assets; Further Assurances
87
7.14
Environmental
88
7.15
Post-Closing Covenant
88
SECTION 8 NEGATIVE COVENANTS
88
8.1
Indebtedness
88
8.2
Liens
91
8.3
Nature of Business
91
8.4
Consolidation, Merger, Dissolution, etc
91
8.5
Asset Dispositions
91
8.6
Investments
92
8.7
Restricted Payments
92
8.8
Other Indebtedness, Etc
93
8.9
Transactions with Affiliates
93
8.1
Organizational Documents; Fiscal Year
94
8.11
Limitation on Restricted Actions
94
8.12
Ownership of Subsidiaries; Limitations on Parent
94
8.13
Sale Leasebacks
95
8.14
Reserved
95
8.15
No Further Negative Pledges
95
8.16
Reserved
95
8.17
Government Regulations
95
8.18
Financial Covenants
96
SECTION 9 EVENTS OF DEFAULT
96
9.1
Events of Default
96
9.2
Acceleration; Remedies
98
SECTION 10 AGENCY PROVISIONS
99
10.1
Appointment of Administrative Agent
99
10.2
Nature of Duties of Administrative Agent
99
10.3
Lack of Reliance on the Administrative Agent
100
10.4
Certain Rights of the Administrative Agent
100
10.5
Reliance by Administrative Agent
100
10.6
The Administrative Agent in its Individual Capacity
101
10.7
Successor Administrative Agent
101
10.8
Withholding Tax
102
10.9
Administrative Agent May File Proofs of Claim
102
10.1
Authorization to Execute other Credit Documents
103


iii

--------------------------------------------------------------------------------




10.11
Documentation Agent; Syndication Agent
103
SECTION 11 MISCELLANEOUS
103
11.1
Notices
103
11.2
Right of Set‑Off; Adjustments
105
11.3
Successors and Assigns
105
11.4
No Waiver; Remedies Cumulative
109
11.5
Expenses; Indemnification
110
11.6
Amendments, Waivers and Consents
111
11.7
Counterparts
114
11.8
Headings
114
11.9
Survival
114
11.1
Governing Law; Submission to Jurisdiction; Venue
114
11.11
Severability
115
11.12
Entirety
115
11.13
Binding Effect; Termination
115
11.14
Confidentiality
116
11.15
Conflict
116
11.16
USA PATRIOT Act Notice
117
11.17
No Advisory or Fiduciary Responsibility
117
11.18
Interest Rate Limitation
117




iv

--------------------------------------------------------------------------------




SCHEDULES


Schedule 1.1A        Existing Letters of Credit
Schedule 1.1B        Cash Collateralized Letters of Credit
Schedule 1.1C        Investments
Schedule 1.1D        Existing Liens
Schedule 2.1(a)        Lenders
Schedule 6.4        Required Consents, Authorizations, Notices and Filings
Schedule 6.10        Taxes
Schedule 6.13A        Corporate Structure
Schedule 6.13B        Subsidiaries/Ownership
Schedule 6.17        Intellectual Property
Schedule 6.19(a)    Collateral Locations
Schedule 6.19(b)    Chief Executive Offices/Principal Places of Business
Schedule 6.23        Labor Matters
Schedule 8.1        Indebtedness
Schedule 8.9        Affiliate Transactions
Schedule 11.1        Notices


EXHIBITS


Exhibit 1.1        Form of Bank Product Provider Notice
Exhibit 2.1(b)(i)    Form of Notice of Borrowing
Exhibit 2.1(e)        Form of Revolving Note
Exhibit 2.3(d)        Form of Swingline Note
Exhibit 2.4(f)        Form of Tranche A-1 Note
Exhibit 2.5(f)        Form of Tranche A-2 Note
Exhibit 3.2        Form of Notice of Extension/Conversion
Exhibit 7.1(c)        Form of Officer’s Compliance Certificate
Exhibit 7.12        Form of Joinder Agreement
Exhibit 11.3(b)        Form of Assignment and Assumption






--------------------------------------------------------------------------------




CREDIT AGREEMENT


THIS CREDIT AGREEMENT, dated as of April 18, 2014 (as amended, modified,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), is by and among AMN HEALTHCARE, INC., a Nevada corporation (the
“Borrower”), AMN HEALTHCARE SERVICES, INC., a Delaware corporation (the
“Parent”), the Subsidiary Guarantors (as defined herein), the Lenders (as
defined herein) and SUNTRUST BANK, as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”).
W I T N E S S E T H


WHEREAS, the Borrower, the Parent and the Subsidiary Guarantors have requested,
and the Lenders have agreed, to provide a credit facility to the Borrower in an
aggregate amount of $500,000,000 (the “Credit Facility”) on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1

DEFINITIONS
1.1    Definitions.
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
“Acquisition”, by any Person, means the acquisition by such Person of all of the
Capital Stock or all or substantially all of the Property of another Person,
whether or not involving a merger or consolidation with such other Person.
“Acquisition Leverage Ratio Notice” means a written notice from the Borrower to
the Administrative Agent (a) delivered not later than the date by which the
Credit Parties are required to provide the Required Financial Information for
the most recently ended fiscal quarter or fiscal year, as the case may be, in
which the Borrower seeks to invoke an adjustment to the Consolidated Leverage
Ratio and (b) which describes the Significant Acquisition which formed the basis
for such request (including without limitation, a pro forma calculation of the
Consolidated Leverage Ratio immediately prior to and after giving effect to such
Significant Acquisition) and otherwise in form and substance reasonably
satisfactory to the Administrative Agent.
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
“Administrative Agent” shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.




--------------------------------------------------------------------------------




“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of March 25, 2014, among the Administrative Agent, SunTrust Robinson
Humphrey, Inc., and the Borrower, as amended, modified, restated or supplemented
from time to time.
“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding twenty
percent (20%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977 or
similar law of a jurisdiction in which the Borrower or any of its Subsidiaries
conduct their business and to which they are lawfully subject.
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained (and, for purposes of
Section 3.11, shall include any office at which its Base Rate Loans are made and
maintained).
“Applicable Percentage” means, for purposes of calculating the applicable
interest rate for
any day for any Loan (other than any Incremental Term Loan), the applicable rate
of the Unused Fee for any day for purposes of Section 3.5(a) and the Letter of
Credit Fee for any day for purposes of Section 3.5(b)(i), the appropriate
applicable percentage corresponding to the Consolidated Leverage Ratio in effect
as of the most recent Calculation Date:




Pricing Level


Consolidated Leverage Ratio
Applicable Margin for Eurodollar Rate Loans
Applicable Margin for Base Rate Loans
Letter of Credit Fee
Unused Fee
I


Less than 1.00 to 1.00
1.50%
0.50%
1.50%
0.25%


II
Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00
1.75%
0.75%
1.75%
0.30%
III
Less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00.
2.00%
1.00%
2.00%
0.30%
IV
Greater than or equal to
3.00 to 1.00
2.25%
1.25%
2.25%
0.35%



The Applicable Percentages shall be determined and adjusted quarterly on the
date (each, a “Calculation Date”) five Business Days after the date by which the
Credit Parties are required to provide the Required Financial Information for
the most recently ended fiscal quarter or fiscal year, as the case may be, of
the Consolidated Parties; provided, however, that (i) the initial Applicable
Percentages shall be based on Pricing Level III (as shown above) as of the First
Amendment Effective Date and shall remain at Pricing Level III until the
Calculation Date for the fiscal quarter of the Consolidated Parties ending on
March 31, 2016, on and after which time the Pricing Level shall be determined by
the Consolidated Leverage Ratio as of the last

2

--------------------------------------------------------------------------------




day of the most recently ended fiscal quarter of the Consolidated Parties
preceding the applicable Calculation Date and (ii) if the Credit Parties fail to
provide the Required Financial Information to the Administrative Agent as
required for the fiscal quarter of the Consolidated Parties preceding the
applicable Calculation Date, the Applicable Percentage from such Calculation
Date shall be based on Pricing Level IV until such time as the Required
Financial Information is provided, whereupon the Pricing Level shall be
determined by the Consolidated Leverage Ratio as of the last day of the most
recently ended fiscal quarter or fiscal year, as the case may be, of the
Consolidated Parties preceding such Calculation Date. Except as provided in the
immediately preceding sentence, each Applicable Percentage shall be effective
from one Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Percentages shall be applicable to all existing Loans (other than any
Incremental Term Loan) and Letters of Credit as well as any new Loans and
Letters of Credit made or issued. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Percentage for
any period shall be subject to the provisions of Section 3.15(c).


“Application Period”, in respect of any Asset Disposition, shall have the
meaning assigned to such term in Section 8.5.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, SunTrust Robinson Humphrey, Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC, in
their capacities as joint lead arrangers and bookrunners, and “Arranger” means
any one of them.
“Asset Disposition” means any disposition (including pursuant to a Sale and
Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, transfer or otherwise, but other than pursuant to any casualty
or condemnation event.
“Asset Disposition Prepayment Event” means, with respect to any Asset
Disposition other than an Excluded Asset Disposition, the failure of the Credit
Parties to apply (or cause to be applied) the Net Cash Proceeds of such Asset
Disposition to Eligible Reinvestments during the Application Period for such
Asset Disposition.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).
“Auto‑Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.2(b).
“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit 1.1.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

3

--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of
sixty (60) consecutive days; or (iii) such Person shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, creditor in possession,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (iv) such Person shall be unable to, or shall admit in writing
its inability to, pay its debts generally as they become due.
“Base Rate” means, for any day, the rate per annum equal to the highest of
(a) the Federal Funds Rate for such day plus one‑half of one percent (0.50%),
(b) the Prime Rate for such day and (c) the Eurodollar Rate for a Eurodollar
Loan with an Interest Period of one month calculated on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1.00%. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the Eurodollar Rate shall be effective on the effective date of such
change in the Prime Rate, Federal Funds Rate or the Eurodollar Rate,
respectively.
“Base Rate Loan” means (i) any Loan bearing interest at a rate determined by
reference to the Base Rate or (ii) any Swingline Loan.
“Borrower” means the Person identified as such in the heading hereof, together
with any permitted successors and assigns.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Atlanta, Georgia, San Diego, California or New York, New
York are authorized or required by law to close, except that, when used in
connection with a Eurodollar Loan, such day shall also be a day on which
dealings between banks are carried on in Dollar deposits in London, England.
“Businesses” shall have the meaning assigned to such term in Section 6.16.
“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the

4

--------------------------------------------------------------------------------




issuing Person and including any warrants, rights or options for the purchase or
acquisition of any of the foregoing.
“Cash Collateral” shall have the meaning set forth in Section 2.2(g)(ii).
“Cash Collateral Agreement” means, collectively, those certain agreements
between the Borrower and Bank of America, N.A. or any other financial
institution relating to the cash collateralization of the Cash Collateralized
Letters of Credit.
“Cash Collateralize” shall have the meaning set forth in Section 2.2(g)(ii).
“Cash Collateralized Letters of Credit” means any letter of credit permitted
pursuant to Section 8.1(k) and subject to a Cash Collateral Agreement, along
with any renewals, replacements or extensions thereof. The Cash Collateralized
Letters of Credit as of the Closing Date are described by amount and the date of
expiry on Schedule 1.1B.
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short‑term commercial paper rating from S&P is at least A‑1
or the equivalent thereof or from Moody’s is at least P‑1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑1 (or the equivalent thereof) or better by S&P or
P‑1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).
“Cash Management Agreement” means any agreement between any Credit Party and a
Cash Management Bank to provide cash management services, including treasury,
depository, overdraft, credit or debit or purchasing card, electronic funds
transfer and other cash management arrangements.
“Cash Management Bank” means any Lender or an Affiliate of a Lender, that has
(i) entered into a Cash Management Agreement (at any time such Person is a
Lender or an Affiliate of a Lender, or at any time prior to such Person becoming
a Lender or an Affiliate of a Lender) and (ii) has delivered a Bank Product
Provider Notice to the Administrative Agent and the Borrower or has otherwise
provided notice to the Administrative Agent of the terms of such Cash Management
Agreement.
“Change in Control” means any of the following events: (i) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee

5

--------------------------------------------------------------------------------




benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully‑diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any warrant or
option right), (ii) the Parent shall fail to own directly or indirectly through
one or more Wholly‑Owned Subsidiaries 100% of the outstanding Capital Stock of
the Borrower, or (iii) Continuing Directors shall cease for any reason to
constitute a majority of the members of the board of directors of the Parent
then in office.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case (of clause (x) and clause (y)) be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Administrative Agent are purported to be granted pursuant
to and in accordance with the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, each Deposit Account Control Agreement and such other
documents executed and delivered in connection with the attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including without limitation, UCC financing statements and patent
and trademark filings.
“Commitment” means (i) with respect to each Lender, the Revolving Commitment,
the Term Loan Commitments and the Incremental Term Loan Commitments of such
Lender, (ii) with respect to each Issuing Lender(s), the LOC Commitment and
(iii) with respect to the Swingline Lender, the Swingline Commitment.
“Commitment Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment, the percentage (carried out to
the ninth decimal place) of the aggregate Revolving Commitments represented by
such Lender’s Revolving Commitment at such time; provided that if the commitment
of each Lender to make Revolving Loans and the obligation of the Issuing Lender
to make LOC Credit Extensions have been terminated pursuant to Section 9.2 or if
the aggregate Revolving

6

--------------------------------------------------------------------------------




Commitments have expired, then the Commitment Percentage of each Lender shall be
determined based on the Commitment Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments and (b) with respect to such
Lender’s portion of an outstanding Term Loan, the percentage (carried out to the
ninth decimal place) of the outstanding principal amount of such Term Loan held
by such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.1(a), the Incremental
Term Loan Agreement or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto. The Applicable Percentages shall be subject to
adjustment as provided in Section 11.3.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.
“Consolidated Capital Expenditures” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, all capital expenditures, as determined in accordance with
GAAP; provided, however, that Consolidated Capital Expenditures shall not
include Eligible Reinvestments made with proceeds of any Involuntary
Disposition.
“Consolidated Cash Interest Expense” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, interest expense (including the interest component under
Capital Leases and the implied interest component under Synthetic Leases), as
determined in accordance with GAAP, but excluding fees paid on the Closing Date
or on the closing date of any future transaction permitted by the terms hereof
(including, without limitation, any amendment, consent or waiver of this Credit
Agreement or any other Credit Document, any Permitted Investment or permitted
Asset Disposition) and the non‑cash components of interest expense (e.g.
amortization of deferred financing fees); provided, that (a) for the fiscal
quarter ending June 30, 2014, Consolidated Interest Expense shall be calculated
for the one fiscal-quarter period then ended multiplied by 4, (b) Consolidated
Cash Interest Expense for the twelve month period ending as of September 30,
2014 shall be based on Consolidated Cash Interest Expense for the two
fiscal-quarter period then ended multiplied by 2, and (c) Consolidated Cash
Interest Expense for the twelve month period ending as of December 31, 2014
shall be based on Consolidated Cash Interest Expense for the three
fiscal-quarter period then ended multiplied by 1 1/3.
“Consolidated EBITDA” means, as of any date for the four fiscal quarter period
ending on such date with respect to the Consolidated Parties on a consolidated
basis, the sum of (i) Consolidated Net Income, plus (ii) an amount which, in the
determination of Consolidated Net Income, has been deducted for, without
duplication, (A) interest expense, (B) total Federal, state, local and foreign
income, value added and similar taxes, (C) depreciation and amortization
expense, (D) Consolidated Non‑Cash Charges, (E) customary costs, fees, expenses
and charges paid in connection with or for the integration of (x) one or more
Permitted Acquisitions and (y) other Permitted Investments, in an aggregate
amount for both of clauses (x) and (y) not to exceed $10,000,000 in such four
fiscal quarter period, (F) customary costs, fees, expenses and charges paid
during such period in connection with other acquisitions which would reasonably
be expected to satisfy the requirements of the defined term “Permitted
Acquisition” in this Section 1.1 but for the fact that the acquisition was not
consummated in an aggregate amount not to exceed $3,000,000 in such four fiscal
quarter period, (G) all cash and non-cash costs, expenses, losses and charges
for such period required by the application of (x) FASB Statement No. 141R
(including with respect to “earnouts” incurred as deferred consideration in
connection with a Permitted Acquisition) and (y) FASB Statement No. 142
(relating to changes in accounting for amortization of goodwill and certain
intangibles) as established by Financial Accounting Standards Board (pertaining
to purchase method accounting), (H) the settlement amounts relating to the
settlement of any claims against any Consolidated Party, including, without
limitation, claims by the

7

--------------------------------------------------------------------------------




Internal Revenue Service, in an aggregate amount not to exceed $15,000,000, (I)
the amount of costs relating to opening or relocating facilities, signing,
retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition and other business optimization expenses and
project start-up costs; provided that the aggregate amount for all cash items
added pursuant to this clause (I) taken together with the aggregate amount added
pursuant to clause (J) below shall not exceed 20% of Consolidated EBITDA as of
any date for the four fiscal quarter period ending on such date (calculated
prior to giving effect to any adjustment pursuant to this clause (I)) and (J)
the amount of net cost savings and synergies projected by the Borrower in good
faith to result from actions taken or expected to be taken not later than twelve
(12) months after the end of such period (which net cost savings and synergies
shall be subject to certification by an Executive Officer and calculated on a
Pro Forma Basis as though such cost savings and synergies had been realized on
the first day of the period for which Consolidated EBITDA is being determined),
net of the amount of actual benefits realized during such period from such
actions; provided that (x) such cost savings and synergies are reasonably
identifiable and factually supportable and (y) the aggregate amount of cost
savings and synergies added pursuant to this clause (J) for any date for the
four fiscal quarter period ending on such date shall not exceed, when taken
together with costs added pursuant to clause (I) above, 20% of Consolidated
EBITDA for any date for the four fiscal quarter period ending on such date
(calculated prior to giving effect to any adjustment pursuant to this clause
(J), minus (iii) Consolidated Non‑Cash Gains, all as contained within the
financial statements prepared in accordance with GAAP. In addition, Consolidated
EBITDA shall be adjusted to reflect the receipt of proceeds of business
interruption insurance by a Consolidated Party.
“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter of the Consolidated Parties for the four fiscal quarter period ending on
such date with respect to the Consolidated Parties on a consolidated basis, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Cash
Interest Expense.
“Consolidated Funded Indebtedness” means, with respect to any Person, without
duplication, (a) all Indebtedness of such Person other than (i) Indebtedness of
the types referred to in clauses (e), (f), (g), (i) and (m) of the definition of
“Indebtedness” set forth in this Section 1.1, and (ii) Indebtedness with respect
to the Cash Collateralized Letters of Credit to the extent such letters of
credit are cash collateralized, (b) all Consolidated Funded Indebtedness of
others of the type referred to in clause (a) above secured by (or for which the
holder of such Consolidated Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed (or, if less, the
aggregate net book value of all Property securing such Consolidated Funded
Indebtedness of others), (c) all Guaranty Obligations of such Person with
respect to Consolidated Funded Indebtedness of the type referred to in
clause (a) above of another Person and (d) Consolidated Funded Indebtedness of
the type referred to in clause (a) above of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent that such Consolidated Funded Indebtedness is recourse to such
Person.
“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date with
respect to the Consolidated Parties on a consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness of the Consolidated Parties on a
consolidated basis on the last day of such period to (b) Consolidated EBITDA for
such period.
“Consolidated Net Income” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, net income (excluding extraordinary

8

--------------------------------------------------------------------------------




items) after interest expense, income taxes and depreciation and amortization,
all as determined in accordance with GAAP.
“Consolidated Net Working Capital” means, as of any date with respect to the
Consolidated Parties on a consolidated basis, an amount equal to (i) current
assets, excluding cash and Cash Equivalents and deferred income taxes, minus
(ii) current liabilities other than current maturities of long term debt and
deferred income taxes, all as determined in accordance with GAAP. Consolidated
Net Working Capital as of any date may be a positive or negative number.
Consolidated Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.
“Consolidated Non‑Cash Charges” means the non‑cash component of any item of
expense (including, without limitation, any stock‑based compensation expense
pursuant to ASC 718), extraordinary losses and non‑recurring losses other than
(i) to the extent requiring an accrual or reserve for future cash expenses, and
(ii) write‑offs of accounts receivable.
“Consolidated Non‑Cash Gains” means the non‑cash component of any extraordinary
gains and non‑recurring gains other than to the extent requiring a reversal of a
reserve established for future cash expense.
“Consolidated Parties” means a collective reference to the Parent and its
Subsidiaries (including, without limitation, Excluded Subsidiaries), and
“Consolidated Party” means any one of them.
“Consolidated Scheduled Funded Debt Payments” means, as of any date for the four
fiscal quarter period ending on such date with respect to the Consolidated
Parties on a consolidated basis, the sum of all scheduled payments of principal
on Consolidated Funded Indebtedness (including, without limitation Principal
Amortization Payments), as determined in accordance with GAAP. For purposes of
this definition, “scheduled payments of principal” (i) shall be determined
without giving effect to any reduction of such scheduled payments resulting from
the application of any voluntary or mandatory prepayments made during the
applicable period, (ii) shall be deemed to include the implied principal
component of payments due on Capital Leases and Synthetic Leases and (iii) shall
not include any voluntary prepayments or mandatory prepayments required pursuant
to Section 3.3.
“Consolidated Total Assets” means, as of any date with respect to the
Consolidated Parties on a consolidated basis, total assets, as determined in
accordance with GAAP.
“Continue”, “Continuation”, “Continuing”, and “Continued” shall refer to the
continuation pursuant to Section 3.2 hereof of a Eurodollar Loan from one
Interest Period to the next Interest Period.
“Continuing Directors” means during any period of up to 24 consecutive months
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Parent (together with any new director whose
election by the Parent’s board of directors or whose nomination for election by
the Parent’s shareholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved).
“Convert”, “Conversion”, “Converting” and “Converted” shall refer to a
conversion pursuant to Section 3.2 or Sections 3.7 through 3.12, inclusive, of a
Base Rate Loan into a Eurodollar Loan.
“Co-Syndication Agent” has the meaning set forth in Section 10.11.

9

--------------------------------------------------------------------------------




“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, each Joinder Agreement, the Administrative Agent’s Fee
Letter, the Collateral Documents and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto (in
each case as the same may be amended, modified, restated, supplemented,
extended, renewed or replaced from time to time), and “Credit Document” means
any one of them.
“Credit Facility” shall have the meaning assigned to such term in the recitals
hereto.
“Credit Parties” means a collective reference to the Borrower and the
Guarantors, and “Credit Party” means any one of them.
“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing
Lender(s) and the Swingline Lender) and the Administrative Agent, whenever
arising, under this Credit Agreement, the Notes, the Collateral Documents or any
of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a Bankruptcy Event with respect to any Credit
Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code) and (ii) all liabilities and obligations, whenever arising,
owing from the Borrower to (x) any Secured Hedge Provider arising under any
Secured Hedging Agreement entered into at any time such Person was a Lender or
an Affiliate of a Lender and (y) any Cash Management Bank, arising under any
Cash Management Agreement; provided, however, that with respect to any
Guarantor, the Credit Party Obligations shall not include any Excluded Swap
Obligations.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Consolidated Party.
“Debt Issuance Prepayment Event” means the receipt by any Credit Party of Net
Cash Proceeds from any Designated Debt Issuance.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means a per annum rate 2% greater than the rate which would
otherwise be applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then the Adjusted Base Rate plus 2%).
“Defaulting Lender” means, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Credit Agreement to make a Loan (unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is as a result of such
Lender’s commercially reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, must be specifically identified in writing) has not been
satisfied) and/or to make a payment to the Issuing Lender in respect of a Letter
of Credit or to the Swingline Lender in respect of a Swingline Loan (each a
“funding obligation”), (b) such Lender has notified the Administrative Agent or
the Borrower, or has stated publicly, that it will not comply with any such
funding obligation hereunder (unless such notice or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s commercially reasonable determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, must be specifically identified in such writing or public statement)
cannot be satisfied), (c) such Lender has, for three (3) or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the

10

--------------------------------------------------------------------------------




Administrative Agent, that it will comply with its funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
“Deposit Account Control Agreement” means an agreement among a Credit Party, a
depository institution, and the Administrative Agent, which agreement is in a
form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time, and
contains such other terms and conditions as the Administrative Agent may
require.
“Designated Debt Issuance” means any Debt Issuance that is not permitted
pursuant to Section 8.1 hereof.
“Dollar”, “Dollars” and “$” means dollars in lawful currency of the United
States.
“Domestic Subsidiary” means any direct or indirect Subsidiary of the Parent
which is incorporated or organized under the laws of any State of the United
States or the District of Columbia.
“Eligible Assets” means any assets or any business (or any substantial part
thereof) used or useful in the same or a substantially similar line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.3(b)(iii)).
“Eligible Reinvestment” means (i) any acquisition (whether or not constituting a
capital expenditure, but not constituting an Acquisition) of Eligible Assets and
(ii) any Permitted Acquisition.
“Environmental Laws” means any and all lawful and applicable Federal, state,
local and foreign statutes, laws (including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Toxic Substances Control
Act, the Water Pollution Control Act, the Clean Air Act and the Hazardous
Materials Transportation Act), regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.
“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock. The term “Equity Issuance” shall not
include any Asset Disposition.

11

--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Consolidated Party within the meaning of
Section 414(b) or (c) of the Code (or Sections 414(m) or (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Consolidated Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Consolidated Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination of a Pension Plan
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Consolidated Party or any ERISA Affiliate.
“Eurodollar Loan” means any Loan that bears interest at a rate based upon the
Eurodollar Rate.
“Eurodollar Rate” means, with respect to each Interest Period for a Eurodollar
Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
Dollars in an amount equal to the amount of such Eurodollar Loan are offered by
major banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period. Notwithstanding the foregoing, (i) solely for
purposes of an Incremental Term Loan, the Eurodollar Rate shall in no event be
less than a rate per annum set forth in the applicable Incremental Term Loan
Agreement and (ii) in no event shall the Eurodollar Rate be less than 0%.
“Event of Default” shall have the meaning assigned to such term in Section 9.1.
“Excluded Accounts” means, collectively, (i) any deposit account that is used
exclusively for (and containing deposits to be used solely for the following
purposes): payment of payroll, bonuses, other

12

--------------------------------------------------------------------------------




compensation and related expenses, provided that, the aggregate balance on
deposit at any time in all such deposit accounts shall not exceed 105% of the
amount to be applied for the pay period next ending, (ii) any deposit account
used exclusively for (and containing deposits to be used solely for the
following purposes): current employee benefits, withholding taxes that have been
incurred, escrow and other fiduciary accounts established for Persons (other
than Affiliates of any Credit Party) required pursuant to transactions permitted
under this Credit Agreement, (iii) any other deposit accounts as long as the
aggregate balance, as of the end of each Business Day, in all such other deposit
accounts does not exceed $1,000,000 and (iv) escrow accounts under which a
Consolidated Party serves as an intermediary for payment between two third
parties in the ordinary course of business or which a Consolidated Party
utilizes for payments from its clients for the work of its subcontractors..
“Excluded Asset Disposition” means, with respect to any Consolidated Party,
(i) the sale of inventory in the ordinary course of such Person’s business,
(ii) the sale or disposition of machinery, furniture, furnishings and equipment
no longer used or useful in the conduct of such Person’s business, (iii) any
Equity Issuance by such Person, (iv) any Involuntary Disposition by such Person,
(v) any sale, lease, transfer or other disposition of Property by such Person to
a Credit Party other than the Parent (or if to Parent only Excluded Property or
the Capital Stock of a Subsidiary), provided that the Credit Parties shall cause
to be executed and delivered such documents, instruments and certificates as the
Administrative Agent may reasonably request so as to cause the Credit Parties to
be in compliance with the terms of Section 7.13 after giving effect to such
transaction and (vi) to the extent permitted by the terms of Section 8.6 and the
definition of “Permitted Investments” set forth in this Section 1.1, any sale,
lease, transfer or other disposition of Property by such Person (a) in exchange
for an Investment or Investments qualifying, in each case, as Permitted
Investments, (b) to a Consolidated Party that is not a Credit Party or (c) to an
Excluded JV or any other partnership, association, joint venture or other
entity.
“Excluded JV” means any Person (i) formed after the Closing Date in connection
with the establishment of a joint venture by a Consolidated Party with one or
more third parties, provided that a portion (but not all) of the Capital Stock
of such Person is owned by such Consolidated Party, and (ii) designated as an
“Excluded JV” by the Borrower in a written notice to the Administrative Agent,
provided that the Borrower may at any time retract any such designation by
written notice to the Administrative Agent (in which case, commencing on the
date of delivery of such notice, such Person shall for all purposes of this
Credit Agreement and the other Credit Documents no longer constitute an
“Excluded JV”).
“Excluded Property” means with respect to any Credit Party, including any Person
that becomes a Credit Party after the Closing Date as contemplated by
Section 7.12, (i) any owned or leased real or personal Property of such Credit
Party which is located outside of the United States, (ii) any owned or leased
real Property of such Credit Party, (iii) any leased personal Property of such
Credit Party, (iv) any personal Property of such Credit Party (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not either (A) governed by the Uniform Commercial Code or (B) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (v) any
Property of such Credit Party which, subject to the terms of Section 8.11 and
Section 8.15, is subject to a Lien of the type described in clause (vii) of the
definition of “Permitted Liens” set forth in Section 1.1 pursuant to documents
which prohibit such Credit Party from granting any other Liens in such Property,
(vii) any Capital Stock issued by any Excluded JVs or by any Insurance
Subsidiary and (viii) the Excluded Accounts.
“Excluded Subsidiary” means (a) each Insurance Subsidiary and (b) any other
Subsidiary that, as of any date of determination, has (i) Consolidated EBITDA
for the most recent four quarter period for which

13

--------------------------------------------------------------------------------




the Required Financial Information has been delivered of less than 5% of total
Consolidated EBITDA of the Consolidated Parties or (ii) Consolidated Total
Assets with an aggregate fair market value of less than 5% of total Consolidated
Total Assets of the Consolidated Parties; provided, however, in no event shall
the aggregate Consolidated EBITDA of all Excluded Subsidiaries at any time
exceed (A) 10% of total Consolidated EBITDA of the Consolidated Parties or (B)
10% of total Consolidated Total Assets of the Consolidated Parties.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty Obligation thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Guarantor becomes
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof or therein) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any backup withholding
tax that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.11(e)(ii), (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 3.17), any United States withholding tax that (i) is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 3.11(e)(ii), except in the case of
both (i) and (ii), to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Applicable Lending Office
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.11(a) and (e) any U.S. withholding
taxes imposed under FATCA.
“Executive Officer” of any Person means any of the chief executive officer,
chief operating officer, president, chief financial officer or treasurer of such
Person.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
April 5, 2012, among the Borrower, the Parent, the other guarantors party
thereto, the lenders party thereto and SunTrust, as administrative agent for
such lenders, as amended, restated, supplemented or otherwise modified prior to
the date hereof.
“Existing Letters of Credit” means the letters of credit described by letter of
credit number, undrawn amount, name of beneficiary and date of expiry on
Schedule 1.1A.

14

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent.
“Fees” means all fees payable pursuant to Section 3.5.
“First Amendment Effective Date” means January 4, 2016.
“Foreign Lender” means any Lender that is not a United States Person as defined
in Code Section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent which
is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fully Satisfied” means, with respect to the Credit Party Obligations as of any
date, that, as of such date, (a) all principal of and interest accrued to such
date which constitute Credit Party Obligations (excluding any amounts due under
Secured Hedging Agreements or Cash Management Agreements constituting Credit
Party Obligations) shall have been paid in full in cash, (b) all fees, expenses
and other amounts then due and payable which constitute Credit Party Obligations
(excluding any amounts due under Secured Hedging Agreements or Cash Management
Agreements constituting Credit Party Obligations) shall have been paid in cash,
(c) all outstanding Letters of Credit shall have been (i) terminated, (ii) fully
Cash Collateralized, (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the Issuing Lender or (iv) become subject to another credit facility subject
to terms and conditions reasonably satisfactory to the Issuing Lender, (d) the
Commitments shall have been expired or terminated in full and (e) with respect
to Secured Hedging Agreements and Cash Management Agreements, (i) all
obligations thereunder shall have been paid in full in cash or (ii) the provider
of such Secured Hedging Agreement or Cash Management Agreement shall have
consented to the release of guaranties and Collateral provided under the Credit
Documents.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2 (except,
in respect of Synthetic Leases, as otherwise treated herein).

15

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taking, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means a collective reference to the Parent and each of the
Subsidiary Guarantors, together with their successors and permitted assigns, and
“Guarantor” means any one of them.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Section 4.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness actually guaranteed by
such Guaranty Obligation.
“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.
“Impacted Lender” means any Lender as to which any Person that controls such
Lender has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Incremental Term Loan” has the meaning provided in Section 2.6(a).
“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Credit Parties, each Person providing an
Incremental Term Loan Commitment and the Administrative Agent.
“Incremental Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.6(a) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.
“Incremental Term Loan Lenders” means a collective reference to the Lenders
holding Incremental Term Loans or Incremental Term Loan Commitments.
“Incremental Term Loan Note” or “Incremental Term Loan Notes” means the
promissory notes, if any, of the Borrower in favor of each Incremental Term Loan
Lender provided pursuant to Section 2.6(b) and evidencing the Incremental Term
Loans of such Incremental Term Loan Lender, individually or

16

--------------------------------------------------------------------------------




collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.
“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take‑or‑pay or similar arrangements or under commodities
agreements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guaranty Obligations of such Person
with respect to Indebtedness of another Person, (h) the implied principal
component of all obligations of such Person under Capital Leases, (i) all
obligations of such Person under Hedging Agreements, (j) the maximum amount of
all performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (k) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration (other than as a result of a Change
in Control or an Asset Disposition that does not in fact result in a redemption
of such preferred Capital Stock) at any time prior to the Maturity Date, (l) the
principal portion of all obligations of such Person under Synthetic Leases,
(m) the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer to the extent that such
Indebtedness is recourse to such Person and (n) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person or in a manner that would not be
reflected on the balance sheet of such Person in accordance with GAAP.
Notwithstanding the foregoing, Indebtedness shall not include any earnout
obligations (other than amounts under any such earnout obligation where the
amount is determinable (except to the extent that (i) the earnout is permitted
by its terms to be satisfied (at the discretion of the applicable Credit Party)
by an Equity Issuance by the Parent, and (ii) the Credit Parties have not paid
such amount in cash, irrevocably agreed by contract or otherwise to pay such
amount in cash or eliminated the option to pay such amount by an Equity
Issuance)). For purposes of clarity, (a) an irrevocable notice to pay an earnout
in cash shall be deemed an agreement to pay such earnout in cash and (b)
notwithstanding the foregoing, all contingent earnouts, when taken together with
all non-contingent earnouts, shall be subject to the basket permitted by
Section 8.1(l).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.5(b).
“Insurance Subsidiary” means any of (a) Spectrum Insurance Company, a Hawaii
corporation and (b) each other insurance entity established for the purpose of
providing insurance coverage solely for the benefit of one or more Consolidated
Parties.
“Interest Payment Date” means (a) as to Base Rate Loans (including Swingline
Loans which are Base Rate Loans), each March 31, June 30, September 30 and
December 31, the date of repayment of

17

--------------------------------------------------------------------------------




principal of such Loan and the Maturity Date, and (b) as to Eurodollar Loans,
the last day of each applicable Interest Period, the date of repayment of
principal of such Loan and the Maturity Date, and in addition where the
applicable Interest Period for a Eurodollar Loan is greater than three months,
then also the date three months from the beginning of the Interest Period and
each three months thereafter.
“Interest Period” means, as to Eurodollar Loans, a period of one, two, three,
six or twelve months’ duration (in each case, subject to availability), as the
Borrower may elect, commencing, in each case, on the date of the borrowing
(including continuations and conversions thereof); provided, however, (a) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then on the next preceding Business Day), (b) no Interest Period shall extend
beyond the Maturity Date and (c) where an Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month in which
the Interest Period is to end, such Interest Period shall end on the last
Business Day of such calendar month.
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets (other than equipment, inventory and supplies in the ordinary course of
business and other than any acquisition of assets constituting a Consolidated
Capital Expenditure), Capital Stock, bonds, notes, debentures, partnership,
joint ventures or other ownership interests or other securities of such other
Person or (b) any deposit with, or advance, loan or other extension of credit
to, such Person (other than deposits made in connection with the purchase of
equipment inventory, services, leases or supplies in the ordinary course of
business) or (c) any other capital contribution to or investment in such Person,
including, without limitation, any Guaranty Obligations (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person and any Asset Disposition to such Person for consideration less
than the fair market value of the Property disposed in such transaction, but
excluding any Restricted Payment to such Person. Investments which are capital
contributions or purchases of Capital Stock which have a right to participate in
the profits of the issuer thereof shall be valued at the amount actually
contributed or paid to purchase such Capital Stock as of the date of such
contribution or payment. Investments which are loans, advances, extensions of
credit or Guaranty Obligations shall be valued at the principal amount of such
loan, advance or extension of credit outstanding as of the date of determination
or, as applicable, the principal amount of the loan or advance outstanding as of
the date of determination actually guaranteed by such Guaranty Obligation.
“Involuntary Disposition” shall have the meaning assigned to such term in
Section 7.6(b).
“Issuing Lender” means (a) SunTrust or (b) any other Revolving Lender (or an
Affiliate thereof) that shall agree to become an Issuing Lender and that the
Administrative Agent may approve in its reasonable discretion, in each case in
their capacity as issuer of Letters of Credit hereunder, together with their
successors in such capacity; provided that at no time shall there be more than
three Issuing Lenders.
“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12 hereto, executed and delivered by a new Guarantor in accordance
with the provisions of Section 7.12.
“Lender” shall mean (a) the Revolving Lenders, the Tranche A-1 Lenders, the
Tranche A-2 Lenders, the Incremental Term Loan Lenders, the Issuing Lender
and/or the Swingline Lender, as applicable, including any Person which may
become a Lender by way of assignment in accordance with the terms hereof,
together with their successors and permitted assigns, and (b) solely for the
purposes of obtaining the benefit of guaranties and Liens granted to the
Administrative Agent for the benefit of the Lenders under the Credit

18

--------------------------------------------------------------------------------




Documents, any Person to whom Credit Party Obligations in respect of any Secured
Hedging Agreement or Cash Management Agreement are owed. For the avoidance of
doubt, any Person to whom any Credit Party Obligation in respect of a Secured
Hedging Agreement is owed and which does not hold any Loans or Commitments shall
not be entitled to any other rights as a “Lender” under this Credit Agreement or
any other Credit Document.
“Lender Insolvency Event” shall mean that (a) a Lender or its parent company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its parent company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its parent company, or such Lender or its
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
parent company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred  solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Letter of Credit” means (i) any standby letter of credit issued by the
applicable Issuing Lender for the account of the Borrower in accordance with the
terms of Section 2.2 and (ii) any Existing Letter of Credit, as such letter of
credit or Existing Letter of Credit may be amended, modified, extended, renewed
or replaced.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Lender.
“Letter of Credit Expiration Date” means the day that is fifteen days prior to
the Revolving Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” shall have the meaning assigned to such term in
Section 3.5(b)(i).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
“Loan” or “Loans” means the Revolving Loans, the Term Loans and/or the Swingline
Loans, individually or collectively, as appropriate.
“LOC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan.
“LOC Commitment” means the commitment of the Issuing Lender(s) to issue Letters
of Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.

19

--------------------------------------------------------------------------------




“LOC Committed Amount” shall have the meaning assigned to such term in
Section 2.2.
“LOC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or at risk or (ii) any collateral security
for such obligations.
“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender(s) but not
theretofore reimbursed by the Borrower. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.5. For all purposes of
this Credit Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP98 (International Standby Practice), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Parent and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Credit Document (other than as a
result of the failure of the Administrative Agent or any Lender to take any
required action), or of the ability of the Borrower or any Guarantor to perform
its obligations under any Credit Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Credit Document to
which it is a party.
“Material Asset Disposition” means any Asset Disposition resulting in Net Cash
Proceeds of more than $3,000,000 in any single or a series of related
transactions.
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea‑formaldehyde insulation.
“Maturity Date” means (i) with respect to the Revolving Loans, Swingline Loans
and Letters of Credit, the Revolving Maturity Date, (ii) with respect to the
Tranche A-1 Loans, the Tranche A-1 Maturity Date, (iii) with respect to the
Tranche A-2 Loans, the Tranche A-2 Maturity Date and (iv) with respect to an
Incremental Term Loan, the maturity date set forth in the applicable Incremental
Term Loan Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Consolidated Party or any ERISA
Affiliate makes or is obligated to make

20

--------------------------------------------------------------------------------




contributions, or during the five plan years preceding an applicable date, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Pension Plan (other than a Multiemployer Plan)
which any Consolidated Party or any ERISA Affiliate are contributing sponsors.
“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any Credit Party in respect of any Asset Disposition,
Designated Debt Issuance or Involuntary Disposition, net of (a) direct costs
(including, without limitation, legal, accounting, consulting and investment
banking fees, and sales commissions) paid in connection therewith, (b) taxes
paid or payable as a result thereof and (c) the amount of liabilities, if any,
which are required to be repaid concurrently and in connection with the
consummation of such Asset Disposition, Designated Debt Issuance or Involuntary
Disposition out of the proceeds thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non‑cash consideration
received by any Consolidated Party in any Asset Disposition, Designated Debt
Issuance or Involuntary Disposition.
“Note” or “Notes” means the Revolving Notes, the Tranche A-1 Notes, the Tranche
A-2 Notes, the Incremental Term Loan Notes and/or the Swingline Note,
individually or collectively, as appropriate.
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Exhibit 2.1(b)(i), as required by Section 2.1(b)(i), Section 2.4(b) or
Section 2.5(b).
“Notice of Extension/Conversion” means the written notice of extension or
conversion in substantially the form of Exhibit 3.2, as required by Section 3.2.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.
“Parent” means AMN Healthcare Services, Inc., a Delaware corporation, together
with any permitted successors and assigns.
“Participant” shall have the meaning set forth in Section 11.3(d).
“Participant Register” shall have the meaning set forth in Section 11.3(d).
“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.2, in Swingline
Loans as provided in Section 2.3(b)(iii) or in any Loans as provided in
Section 3.14.

21

--------------------------------------------------------------------------------




“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107‑56 (signed into law October 26,
2001)), as amended or modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
“Pension Plan” means any Plan, other than a Multiemployer Plan, that is subject
to Title IV of ERISA and is sponsored or maintained by any Consolidated Party or
any ERISA Affiliate or to which any Consolidated Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a Multiple
Employer Plan or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Permitted Acquisition” means (i) any Acquisition by the Borrower or any
Subsidiary of the Borrower, provided that (a) the Property acquired (or the
Property of the Person acquired) in such Acquisition is used or useful in the
same or a similar line of business as the Borrower and its Subsidiaries were
engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (b) the Administrative Agent shall have received all items in respect
of the Capital Stock or Property acquired in such Acquisition required to be
delivered by the terms of Section 7.12 and/or Section 7.13, (c) in the case of
an Acquisition of the Capital Stock of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (d) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, (x) no Default or Event
of Default would exist as the result of a violation of Section 8.18(a) or
Section 8.18(b) and (y) the Consolidated Leverage Ratio shall be 0.25 less than
the then applicable level set forth in Section 8.18(a) (without giving effect to
any temporary increase contained in Section 8.18(a)), (e) if such transaction
involves the purchase of an interest in a partnership between the Borrower (or a
Subsidiary of the Borrower) as a general partner and entities unaffiliated with
the Borrower or such Subsidiary as the other partners, such transaction shall be
effected by having such equity interest acquired by a holding company directly
or indirectly wholly‑owned by the Borrower newly formed for the sole purpose of
effecting such transaction.
“Permitted Asset Disposition” means (i) any Asset Disposition permitted by
Section 8.5 and (ii) any Excluded Asset Disposition.
“Permitted Investments” means Investments which are (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any
Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of Capital Stock, obligations, securities or other property received
by any Consolidated Party in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors or in connection with a
work‑out or reorganization; (iv) Investments existing as of the Closing Date and
set forth in Schedule 1.1C; (v) rental deposits made for the benefit of
officers, employees or agents; (vi) advances or loans to directors, officers,
employees, agents, customers or suppliers that do not exceed $2,000,000 in the
aggregate at any one time outstanding; (vii) loans to employees to finance the
purchase of newly issued or treasury Capital Stock in the Parent;
(viii) Investments in any Credit Party other than the Parent; (ix) Investments
in Foreign Subsidiaries in an aggregate amount not to exceed $15,000,000; (x) to
the extent constituting Investments, transactions permitted under Section 8.7;
(xi) Permitted Acquisitions; (xii) Investments not constituting cash or Cash
Equivalents received as consideration for any Asset Disposition permitted under
Section 8.5; (xiii) Investments in any partnership, association, joint venture
or other entity (including, without limitation,

22

--------------------------------------------------------------------------------




Excluded JVs), to the extent such Investments do not otherwise constitute a
Permitted Acquisition, in an aggregate amount not to exceed $30,000,000 at any
one time outstanding; (xiv) other Investments not to exceed (A) $50,000,000 if
the Consolidated Leverage Ratio at the time of making such Investment is greater
than 3.50 to 1.00, (B) $100,000,000 if the Consolidated Leverage Ratio at the
time of making such Investment is greater than 2.50 to 1.00 but less than or
equal to 3.50 to 1.00 and (C) an unlimited amount if the Consolidated Leverage
Ratio at the time of making such Investment is equal to or less than 2.50 to
1.00 (in each case less the aggregate amount of any other previous Investments
made pursuant to this clause (xiv) above); (xv) Investments in any Insurance
Subsidiary required to meet regulatory requirements and fund reserves for
anticipated insurance losses as reasonably determined by the Borrower; and (xvi)
Investments by any Insurance Subsidiary in the ordinary course of business in
accordance with applicable law.
“Permitted Liens” means:
(i)    Liens in favor of the Administrative Agent to secure the Credit Party
Obligations;
(ii)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
(iii)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens (a) secure only amounts not yet due and
payable or, if due and payable, are either unfiled and no other action has been
taken to enforce the same or (b) are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(iv)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any Consolidated Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, contracts, performance and return‑of‑money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
(v)    Liens in connection with attachments or judgments (including judgment or
appeal bonds); provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;
(vi)    easements, rights‑of‑way, licenses, covenants, restrictions (including
zoning restrictions), minor defects or irregularities in title and other similar
charges or encumbrances, in the aggregate, not, in any material respect,
impairing the use of the encumbered Property in the operations of the
Consolidated Parties;
(vii)    Liens on Property of any Person securing purchase money Indebtedness
(including Capital Leases and Synthetic Leases) of such Person permitted under
Section 8.1(c); provided that

23

--------------------------------------------------------------------------------




any such Lien attaches to such Property concurrently with or within 90 days
after the acquisition thereof;
(viii)    Liens securing Indebtedness permitted by Sections 8.1(f) and (n);
(ix)    leases or subleases granted to others not interfering in any material
respect with the business of any Consolidated Party;
(x)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(xii)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.6;
(xiii)    normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;
(xiv)    Liens of a collection bank arising under Section 4‑210 of the Uniform
Commercial Code on items in the course of collection;
(xv)    Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
(xvi)    Liens existing as of the Closing Date and set forth on Schedule 1.1D;
provided that (a) no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (b) the
principal amount of the Indebtedness secured by such Liens shall not be
increased;
(xvii)    Liens, if any, in favor of the Issuing Lender and/or Swingline Lender
to cash collateralize or otherwise secure the obligations of an Impacted Lender
to fund risk participations hereunder;
(xviii)    Liens in connection with a Cash Collateral Agreement;
(xix)    additional Liens so long as the principal amount of Indebtedness and
other obligations secured thereby does not exceed $5,000,000 in the aggregate.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Consolidated Party or, with respect to
any such plan that is subject to Section 412 or Section 430 of the Code or
Title IV of ERISA, any ERISA Affiliate.

24

--------------------------------------------------------------------------------




“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Credit Parties, as
amended, modified, restated or supplemented from time to time.
“Prime Rate” means the per annum rate of interest in effect for any date of
determination as publicly announced from time to time by SunTrust as its “prime
rate.” The “prime rate” is a rate set by SunTrust based upon various factors
including SunTrust’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the “prime
rate” announced by SunTrust shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Principal Amortization Payment” means, as applicable, a principal payment on
the Tranche A-1 Loans as set forth in Section 2.4(d) or a principal payment on
the Tranche A-2 Loans as set forth in Section 2.5(d).
“Pro Forma Basis” means, for purposes of calculating, in respect of a proposed
transaction, compliance with each of the financial covenants set forth in
Section 8.18(a) and Section 8.18(b), that such transaction shall be deemed to
have occurred as of the first day of the four fiscal‑quarter period ending as of
the most recent fiscal quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the Required Financial
Information (such period in respect of any transaction being referred to in this
definition as the “Pro Forma Period” for such transaction). As used herein,
“transaction” shall mean (i) any Material Asset Disposition, (ii) any
Acquisition as referred to in the definition of “Permitted Acquisition” set
forth in this Section 1.1 or (iii) the incurrence of Indebtedness pursuant to
Section 8.1(g). In connection with any calculation of the Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio upon giving effect to a
transaction on a Pro Forma Basis:
(a)    for purposes of any such calculation in respect of any Material Asset
Disposition, (i) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (ii) any Indebtedness which is retired in connection with such transaction
shall be excluded and deemed to have been retired as of the first day of the
applicable period; and
(b)    for purposes of any such calculation in respect of any Acquisition as
referred to in the definition of “Permitted Acquisition” set forth in this
Section 1.1, (i) any Indebtedness incurred by any Consolidated Party in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, (ii) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included
beginning as of the first day of the applicable period; provided, however, that
income statement items attributable to such Person or Property shall not be
included in any calculation of Consolidated Net Income or Consolidated EBITDA
unless the applicable income statement for such Person or Property is a
Qualifying Financial Statement which shall have been delivered to the
Administrative Agent, and (iii) pro forma adjustments may be included to the
extent that such adjustments (A) are made in the good faith judgment of the
management of the Consolidated Parties, (B) are verifiable and supportable and
(C) give effect to events or actions that are (1) directly attributable to such
transaction, (2) expected to have a continuing impact on the Consolidated
Parties, and (3) realizable within 180 days following the consummation of the
related Acquisition (or later if such additional time is acceptable to the
Administrative Agent).

25

--------------------------------------------------------------------------------




“Pro Forma Compliance Certificate” means a certificate of an Executive Officer
of the Borrower delivered to the Administrative Agent in connection with (i) any
Material Asset Disposition, (ii) any Acquisition as referred to in the
definition of “Permitted Acquisition” set forth in this Section 1.1 or (iii) the
incurrence of Indebtedness pursuant to Section 8.1(g), as applicable, containing
reasonably detailed calculations, upon giving effect to the applicable
transaction on a Pro Forma Basis, of (a) the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio as of the most recent fiscal quarter end
preceding the date of the applicable transaction with respect to which the
Administrative Agent shall have received the Required Financial Information and
(b) in the case of any Acquisition, Consolidated EBITDA for the four
fiscal‑quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Administrative Agent has
received the Required Financial Information (such calculations of Consolidated
EBITDA to include a break‑down in reasonable detail of any pro forma
adjustments).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualifying Financial Statements” means, in respect of the Person or Property
acquired in any Permitted Acquisition, a consolidated balance sheet and income
statement of such Person or Property as of, and for the four quarter period
ending on, the last day of the most recently ended fiscal year of such Person or
Property preceding the date of such Acquisition, which financial statements
either (i) shall have been audited by independent certified public accountants
of recognized national standing reasonably acceptable to the Administrative
Agent and whose opinion shall be to the effect that such financial statements
have been prepared in accordance with generally accepted accounting principles
in the United States and shall not be limited as to the scope of the audit or
qualified as to the status of the Person or Property acquired as a going concern
or any other material qualifications or exceptions or (ii) shall be reasonably
acceptable to the Administrative Agent.
“Real Properties” shall have the meaning assigned to such term in Section 6.16.
“Register” shall have the meaning assigned to such term in Section 11.3(c).
“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor to all or a portion thereof.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor to all or a portion thereof.
“Regulation X” means Regulation X of the FRB as from time to time in effect and
any successor to all or a portion thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

26

--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
“Required Financial Information” means (i) the financial statements of the
Consolidated Parties required to be delivered pursuant to Section 7.1(a) or (b)
for the most recently completed fiscal period or quarter end, and (ii) the
certificate of an Executive Officer of the Borrower required by Section 7.1(c)
to be delivered with the financial statements described in clause (i) above.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or to which
any of its material property is subject.
“Requisite Lenders” means, at any time, Lenders holding in the aggregate at
least a majority of (i) the Revolving Commitments (and Participation Interests
therein) and the outstanding Term Loans (and Participation Interests therein) or
(ii) if the Revolving Commitments have been terminated, the outstanding
Revolving Loans, Term Loans, LOC Obligations and Participation Interests
(including the Participation Interests of the applicable Issuing Lender in any
Letters of Credit issued by such Issuing Lender and the Participation Interests
of the Swingline Lender in any Swingline Loans). The unfunded Commitments of,
and the outstanding Loans, LOC Obligations and participations therein held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders.
“Restricted Payment” by any Consolidated Party means (i) any dividend or other
payment or distribution, direct or indirect, on account of any shares of any
class of Capital Stock of such Person, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving such Person), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of such Person,
now or hereafter outstanding (other than dividends or distributions payable in
Capital Stock of the applicable Person and other than dividends or distributions
payable (directly or indirectly through Subsidiaries) to any Credit Party (other
than the Parent), (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of such Person, now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of such Person, now or hereafter outstanding (excluding the
issuance of Capital Stock by such Person) and (iv) any payment or prepayment of
principal of, premium, if any, or interest on, including any redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Indebtedness.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender, (i) to make Revolving Loans in accordance
with the provisions of Section 2.1(a), (ii) to purchase Participation Interests
in Letters of Credit in accordance with the provisions of Section 2.2(c) and
(iii) to purchase Participation Interests in the Swingline Loans in accordance
with the provisions of Section 2.3(b)(iii), in an aggregate principal amount of
up to such amount set forth on Schedule 2.1(a) or, in the case of a Person
becoming a Lender after the Closing Date, the amount of the assigned “Revolving
Commitment” as provided in the Assignment and Assumption executed by such Person
as assignee, in each case as such commitment may be increased or decreased
pursuant to the terms hereof.
“Revolving Committed Amount” shall have the meaning assigned to such term in
Section 2.1(a).

27

--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount of its outstanding Revolving Loans at such time plus
the Commitment Percentage of outstanding LOC Obligations of such Lender at such
time plus the Commitment Percentage of Swingline Loans of such Lender at such
time.
“Revolving Lenders” means a collective reference to the Lenders holding
Revolving Loans or Revolving Commitments.
“Revolving Loans” shall have the meaning assigned to such term in
Section 2.1(a).
“Revolving Maturity Date” means April 18, 2019.
“Revolving Note” or “Revolving Notes” means the promissory notes of the Borrower
in favor of each Revolving Lender provided pursuant to Section 2.1(e) and
evidencing the Revolving Loans of such Revolving Lender, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Consolidated Party,
any arrangement pursuant to which such Person, directly or indirectly, becomes
liable as lessee, guarantor or other surety with respect to any lease, whether
an Operating Lease or a Capital Lease, of any Property (a) which such Person has
sold or transferred (or is to sell or transfer) to a Person which is not a
Credit Party or (b) which such Person intends to use for substantially the same
purpose as any other Property which has been sold or transferred (or is to be
sold or transferred) by such Person to another Person which is not a Credit
Party in connection with such lease.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of the First
Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Hedging Agreement) who has entered into a Secured Hedging
Agreement with a Borrower.

28

--------------------------------------------------------------------------------




“Secured Hedging Agreement” shall mean any Hedging Agreement between a Credit
Party and a Secured Hedge Provider which has delivered a Bank Product Provider
Notice (executed by such Secured Hedge Provider) to the Administrative Agent and
the Borrower, as amended, modified, extended, restated, replaced, or
supplemented from time to time or has otherwise provided notice to the
Administrative Agent of the terms of such Hedging Agreement.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes‑Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the
Securities and Exchange Commission or the Public Company Accounting Oversight
Board, as each of the foregoing may be amended and in effect on any applicable
date hereunder.
“Security Agreement” means the Security Agreement dated as of the Closing Date,
executed in favor of the Administrative Agent by each of the Credit Parties, as
amended, modified, restated or supplemented from time to time.
“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration greater than or
equal to $150,000,000.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair value of the Property of such Person on a going concern
basis is greater than the fair value of the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Subordinated Indebtedness” means Indebtedness of the Parent, the Borrower or
any Subsidiary of the Parent which (i) is subordinated to the Credit Party
Obligations in a manner reasonably satisfactory to the Administrative Agent and
(ii) has a maturity date which is at least six months after the latest Maturity
Date hereunder.
“Subsidiary” means, as to any Person at any time, (a) any corporation more than
50% of whose Capital Stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at such time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at such time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity of which such Person directly or indirectly through Subsidiaries
owns at such time more than 50% of the Capital Stock other than, in the case of
each of clauses (a) and (b) above, any Excluded JV.

29

--------------------------------------------------------------------------------




“Subsidiary Guarantor” means each of the Persons identified as a “Subsidiary
Guarantor” on the signature pages hereto and each Person which may hereafter
execute a Joinder Agreement pursuant to Section 7.12, together with their
successors and permitted assigns, and “Subsidiary Guarantor” means any one of
them.
“SunTrust” means SunTrust Bank and its successors.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding of up
to the Swingline Committed Amount.
“Swingline Committed Amount” shall have the meaning assigned to such term in
Section 2.3(a).
“Swingline Lender” means SunTrust and its successors and permitted assigns.
“Swingline Loan” shall have the meaning assigned to such term in Section 2.3(a).
“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off‑balance sheet loan or similar off‑balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Commitments” means a collective reference to the Tranche A-1
Commitments and the Tranche A-2 Commitments
“Term Loans” means a collective reference to the Tranche A-1 Loans, the Tranche
A-2 Loans and each Incremental Term Loan.
“Term Loan Lenders” means a collective reference to the Tranche A-1 Lenders, the
Tranche A-2 Lenders and the Incremental Term Loan Lenders.
“Tranche A-1 Lenders” means a collective reference to the Lenders holding
Tranche A-1 Loans or Tranche A-1 Commitments.
“Tranche A-1 Commitment” means, with respect to each Tranche A-1 Lender, the
commitment of such Tranche A-1 Lender to make a Tranche A-1 Loan in an aggregate
principal amount of up to such amount set forth on Schedule 2.1(a) or, in the
case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Tranche A-1 Commitment” as provided in the Assignment and Assumption
executed by such Person as assignee, in each case as such commitment may be
increased or decreased pursuant to the terms hereof.
“Tranche A-1 Committed Amount” has the meaning assigned to such term in
Section 2.4(a).

30

--------------------------------------------------------------------------------




“Tranche A-1 Loan” has the meaning assigned to such term in Section 2.4(a).
“Tranche A-1 Maturity Date” means April 18, 2019.
“Tranche A-1 Note” or “Tranche A-1 Notes” means the promissory notes, if any, of
the Borrower in favor of each Tranche A-1 Lender provided pursuant to
Section 2.4(f) or Section 2.6(b) and evidencing the Tranche A-1 Loans of such
Tranche A-1 Lender, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.
“Tranche A-2 Lenders” means a collective reference to the Lenders holding
Tranche A-2 Loans or Tranche A-2 Commitments.
“Tranche A-2 Commitment” means, with respect to each Tranche A-2 Lender, the
commitment of such Tranche A-2 Lender to make a Tranche A-2 Loan in an aggregate
principal amount of up to such amount set forth on Schedule 2.1(a) or, in the
case of a Person becoming a Lender after the First Amendment Effective Date, the
amount of the assigned “Tranche A-2 Commitment” as provided in the Assignment
and Assumption executed by such Person as assignee, in each case as such
commitment may be increased or decreased pursuant to the terms hereof.
“Tranche A-2 Committed Amount” has the meaning assigned to such term in
Section 2.5(a).
“Tranche A-2 Loan” has the meaning assigned to such term in Section 2.5(a).
“Tranche A-2 Maturity Date” means January 4, 2021.
“Tranche A-2 Note” or “Tranche A-2 Notes” means the promissory notes, if any, of
the Borrower in favor of each Tranche A-2 Lender provided pursuant to
Section 2.5(f) or Section 2.6(b) and evidencing the Tranche A-2 Loans of such
Tranche A-2 Lender, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.
“Unused Fee” shall have the meaning assigned to such term in Section 3.5(a).
“Unused Fee Calculation Period” shall have the meaning assigned to such term in
Section 3.5(a).
“Unused Revolving Committed Amount” means, for any period, the amount by which
(a) the then applicable Revolving Committed Amount exceeds (b) the daily average
sum for such period of (i) the outstanding aggregate principal amount of all
Revolving Loans (but not including any Swingline Loans) plus (ii) the
outstanding aggregate principal amount of all LOC Obligations.
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding

31

--------------------------------------------------------------------------------




principal amount of such Indebtedness; provided, that for purposes of
determining the Weighted Average Life to Maturity of any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization of or prepayments
made on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.
“Wholly Owned Subsidiary” means any Person 100% of whose Voting Stock is at the
time owned by the Parent directly or indirectly through other Persons 100% of
whose Voting Stock is at the time owned, directly or indirectly, by the Parent.
1.2    Accounting Terms.
(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements of the Consolidated
Parties for the fiscal year ended December 31, 2013.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Section 8 shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” Anything in this
Credit Agreement to the contrary notwithstanding, any obligation of a Person
under a lease (whether existing as of the Closing Date or entered into in the
future) that is not (or would not be) required to be classified and accounted
for as a Capital Lease on the balance sheet of such Person under GAAP as in
effect at the time such lease is entered into shall not be treated as a Capital
Lease solely as a result of (x) the adoption of any changes in, or (y) changes
in the application of, GAAP after such lease is entered into; provided that all
payments under any such lease continue to be treated as an expense for
calculating Consolidated Net Income.
(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 8.18
(including for purposes of determining the Applicable Percentage) shall be made
on a Pro Forma Basis with respect to any Material Asset Disposition or
Acquisition occurring during the applicable period.
1.3    Other Interpretive Provisions.
With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

32

--------------------------------------------------------------------------------




(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Credit Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
1.4    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.5    Letters of Credit.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
1.6    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding‑up if there is no nearest number).

33

--------------------------------------------------------------------------------




SECTION 2

CREDIT FACILITIES
2.1    Revolving Loans.
(a)    Revolving Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each
Revolving Lender severally agrees to make available to the Borrower such
Revolving Lender’s Commitment Percentage of revolving credit loans requested by
the Borrower in Dollars (“Revolving Loans”) from time to time from the Closing
Date until the Revolving Maturity Date, or such earlier date as the Revolving
Commitments shall have been terminated as provided herein; provided, however,
that the sum of the aggregate outstanding principal amount of Revolving Loans
shall not exceed TWO HUNDRED SEVENTY-FIVE MILLION DOLLARS ($275,000,000) (as
such aggregate maximum amount may be increased in accordance with Section 2.7 or
reduced from time to time as provided in Section 3.4, the “Revolving Committed
Amount”); provided, further, (A) with regard to each Revolving Lender
individually, such Revolving Lender’s Revolving Credit Exposure shall not exceed
such Revolving Lender’s Revolving Commitment, and (B) the sum of the aggregate
outstanding principal amount of Revolving Loans plus LOC Obligations plus
Swingline Loans shall not exceed the Revolving Committed Amount. Revolving Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request; provided, however, that no more than six (6)
Eurodollar Loans which are Revolving Loans shall be outstanding hereunder at any
time (it being understood that, for purposes hereof, Eurodollar Loans with
different Interest Periods shall be considered as separate Eurodollar Loans,
even if they begin on the same date, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new Eurodollar Loan with a
single Interest Period). Revolving Loans hereunder may be repaid and reborrowed
in accordance with the provisions hereof.
(b)    Revolving Loan Borrowings.
(i)    Notice of Borrowing.
(A)    The Borrower shall submit an appropriate Notice of Borrowing to the
Administrative Agent with respect to the initial borrowing of Revolving Loans on
the Closing Date no later than 12:00 Noon (Atlanta, Georgia time) on the Closing
Date. Such Notice of Borrowing shall be irrevocable and shall specify the
aggregate principal amount of the Revolving Loan to be borrowed. The full amount
of the Revolving Loan disbursed on the Closing Date shall be a Base Rate Loan.
(B)    With respect to each borrowing of Revolving Loans disbursed after the
Closing Date, the Borrower shall request such Revolving Loan borrowing by
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent not later than 12:30 P.M. (Atlanta, Georgia time) on the
date of the requested borrowing in the case of Base Rate Loans, and on the third
Business Day prior to the date of the requested borrowing in the case of
Eurodollar Loans. Each such request for borrowing shall be irrevocable and shall
specify (A) that a Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed, and (D) whether the borrowing shall be comprised of Base Rate
Loans, Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor.

34

--------------------------------------------------------------------------------




If the Borrower shall fail to specify in any such Notice of Borrowing (I) an
applicable Interest Period in the case of a Eurodollar Loan, then such notice
shall be deemed to be a request for an Interest Period of one month, or (II) the
type of Revolving Loan requested, then such notice shall be deemed to be a
request for a Base Rate Loan hereunder. The Administrative Agent shall give
notice to each affected Revolving Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.1(b)(i) of the contents thereof and each
such Revolving Lender’s share of any borrowing to be made pursuant thereto.
(ii)    Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is a
Revolving Loan shall be in a minimum aggregate principal amount of $2,000,000
and integral multiples of $250,000 in excess thereof (or the remaining amount of
the Revolving Committed Amount, if less).
(iii)    Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent for the
account of the Borrower as specified in Section 3.15(a), or in such other manner
as the Administrative Agent may specify in writing, by 2:00 P.M. (Atlanta,
Georgia time) on the date specified in the applicable Notice of Borrowing in
Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.
(c)    Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Maturity Date, unless accelerated sooner
pursuant to Section 9.2.
(d)    Interest. Subject to the provisions of Section 3.1,
(i)    Base Rate Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a per annum rate equal to the Adjusted Base Rate.
(ii)    Eurodollar Loans. During such periods as Revolving Loans shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear interest at a per annum rate equal to the Adjusted Eurodollar Rate.
Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
(e)    Revolving Notes. Upon the request of any Revolving Lender made through
the Administrative Agent, the Revolving Loans made by such Revolving Lender
shall be evidenced by a duly executed promissory note of the Borrower to such
Revolving Lender in an original principal amount equal to such Revolving
Lender’s Commitment Percentage of the Revolving Committed Amount and in
substantially the form of Exhibit 2.1(e).

35

--------------------------------------------------------------------------------




2.2    Letter of Credit Subfacility.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the Issuing
Lender agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.2, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower, the Parent or any
of their respective Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower, the
Parent or any of their respective Subsidiaries and any drawings thereunder;
provided that (i) the LOC Obligations outstanding shall not at any time exceed
FORTY MILLION DOLLARS ($40,000,000) (the “LOC Committed Amount”), (ii) the sum
of the aggregate outstanding principal amount of Revolving Loans plus LOC
Obligations plus Swingline Loans shall not at any time exceed the Revolving
Committed Amount and (iii) with regard to each Revolving Lender individually,
such Revolving Lender’s Revolving Credit Exposure shall not exceed such
Revolving Lender’s Revolving Commitment. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the LOC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Furthermore, each Revolving Lender acknowledges and
confirms that it has a participation interest in the liability of the applicable
Issuing Lender under each Existing Letter of Credit in a percentage equal to
such Revolving Lender’s Commitment Percentage of the Revolving Committed Amount.
The Borrower’s reimbursement obligations in respect of each Existing Letter of
Credit, and each Revolving Lender’s obligations in connection therewith, shall
be governed by the terms of this Credit Agreement.
(ii)    The Issuing Lender shall not issue any Letter of Credit, if:
(A)    subject to Section 2.2(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Requisite Lenders have approved such expiry date; or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.
(iii)    The Issuing Lender shall not be under any obligation to issue any
Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance

36

--------------------------------------------------------------------------------




of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Lender;
(C)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial stated amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    a default of any Revolving Lender’s obligations to fund under
Section 2.2(c) exists or any Revolving Lender is at such time a Defaulting
Lender or an Impacted Lender hereunder, unless the Issuing Lender has entered
into satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the Issuing Lender’s risk with respect to such Revolving Lender.
(iv)    The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
(v)    The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(vi)    The Issuing Lender shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the Issuing Lender shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Section 10 with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
issued by it or proposed to be issued by it and LOC Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto‑Extension of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the Issuing Lender (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Executive Officer of the Borrower. Such
Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 12:00 Noon at least two Business Days (or
such later date and time as the Administrative Agent and the Issuing Lender may
agree in a particular instance

37

--------------------------------------------------------------------------------




in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the Issuing Lender: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Lender may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Issuing Lender (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the Issuing Lender may
reasonably require. Additionally, the Borrower shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any LOC Documents, as the Issuing Lender or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from any Lender, the Administrative Agent or any Credit Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, the Issuing Lender shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or any other Credit Party or
enter into the applicable amendment, as the case may be, in each case in
accordance with the Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Commitment Percentage times the amount of
such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit the Issuing Lender to prevent any such extension at least
once in each twelve‑month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non‑Extension Notice Date”) in each such twelve‑month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension. Once an
Auto‑Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.2(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non‑Extension Notice Date
(1) from the Administrative

38

--------------------------------------------------------------------------------




Agent that the Requisite Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.2 is not then satisfied, and
in each such case directing the Issuing Lender not to permit such extension.
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the Issuing Lender may, in its sole and absolute discretion, agree
to issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto‑Reinstatement Letter of Credit”). Unless otherwise directed by the Issuing
Lender, the Borrower shall not be required to make a specific request to the
Issuing Lender to permit such reinstatement. Once an Auto‑Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the Issuing
Lender to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto‑Reinstatement Letter of Credit permits the Issuing Lender to decline
to reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non‑reinstatement within a specified number
of days after such drawing (the “Non‑Reinstatement Deadline”), the Issuing
Lender shall not permit such reinstatement if it has received a notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non‑Reinstatement Deadline (A) from the Administrative Agent
that the Requisite Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Borrower that one or more
of the applicable conditions specified in Section 5.2 is not then satisfied
(treating such reinstatement as an LOC Credit Extension for purposes of this
clause) and, in each case, directing the Issuing Lender not to permit such
reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent thereof. Not later than 12:00 Noon on the
date of any payment by the Issuing Lender under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse the Issuing Lender through
the Administrative Agent in an amount equal to the amount of such drawing and in
Dollars. If the Borrower fails to so reimburse the Issuing Lender by such time,
the Issuing Lender shall promptly notify the Administrative Agent of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars) and the
amount of the unreimbursed drawing shall become the unreimbursed amount (the
“Unreimbursed Amount”). The Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the Unreimbursed Amount and the amount of
such Revolving Lender’s Commitment Percentage of the Unreimbursed Amount. Any
notice given by the Issuing Lender or the Administrative Agent pursuant to this
Section 2.2(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

39

--------------------------------------------------------------------------------




(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.2(c)(i) make funds available to the Administrative Agent for the
account of the Issuing Lender, at the office of the Administrative Agent
specified in Schedule 2.1(a), in an amount equal to its Commitment Percentage of
the Unreimbursed Amount not later than 1:00 P.M. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.2(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Issuing
Lender.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Base Rate Loan because the conditions set forth in Section 5.2 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the Issuing Lender an LOC Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which LOC Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to the Administrative Agent for
the account of the Issuing Lender pursuant to Section 2.2(c)(ii) shall be deemed
payment in respect of its participation in such LOC Borrowing and shall
constitute a Participation Interest from such Revolving Lender in satisfaction
of its participation obligation under this Section 2.2.
(iv)    Until each Revolving Lender funds its Revolving Loan or Participation
Interest pursuant to this Section 2.2 to reimburse the Issuing Lender for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Commitment Percentage of such amount shall be solely for the account of
the Issuing Lender.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or
Participation Interests to reimburse the Issuing Lender for amounts drawn under
Letters of Credit, as contemplated by this Section 2.2(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the Issuing Lender, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.2(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the Borrower of a
Notice of Borrowing). No such making of a Participation Interest shall relieve
or otherwise impair the obligation of the Borrower to reimburse the Issuing
Lender for the amount of any payment made by the Issuing Lender under any Letter
of Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Issuing Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.2(c) by the time specified in Section 2.2(c)(ii), the Issuing Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Issuing Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Issuing Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Issuing
Lender in connection with the foregoing. A certificate of the Issuing Lender
submitted to any Revolving Lender (through

40

--------------------------------------------------------------------------------




the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the Issuing Lender has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s Participation
Interest in respect of such payment in accordance with Section 2.2(c), if the
Administrative Agent receives for the account of the Issuing Lender any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s Participation Interest was
outstanding) in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the Issuing Lender pursuant to Section 2.2(c)(i) is required to be returned
under any of the circumstances described in Section 11.2 (including pursuant to
any settlement entered into by the Issuing Lender in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of the
Issuing Lender its Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Credit Party
Obligations and the termination of this Credit Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender or any
other Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient
(unless the Issuing Lender has actual knowledge of such forgery, fraud or
insufficiency) in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv)    any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a

41

--------------------------------------------------------------------------------




trustee in bankruptcy, debtor‑in‑possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.
(f)    Role of Issuing Lender. Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Lender shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lender
shall be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Requisite Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or LOC Document. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Issuing Lender, the Administrative Agent, any
of their respective Related Parties nor any correspondent, participant or
assignee of the Issuing Lender shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.2(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the Issuing Lender, and the Issuing Lender may
be liable to the Borrower, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the Issuing Lender’s willful misconduct or
gross negligence or the Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g)    Cash Collateral.
(i)    Upon the request of the Administrative Agent, (A) if the Issuing Lender
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an LOC Borrowing, or (B) if, as of the Letter of
Credit Expiration Date, any LOC Obligation for any

42

--------------------------------------------------------------------------------




reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all LOC Obligations.
(ii)    Sections 3.3 and 9.2(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.2,
Section 3.3, Section 3.14 and Section 9.2(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Issuing Lender and the Revolving Lenders, as collateral for the LOC
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Lender (which documents are hereby consented to by the Lenders). “Cash
Collateral” has a correlative meaning. Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Lender and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein constituting Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non‑interest bearing deposit accounts at SunTrust;
provided, that, at the request of the Borrower, amounts so maintained shall be
invested by the Administrative Agent in Cash Equivalents.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued, the rules of ISP98
(International Standby Practice) shall apply to each Letter of Credit.
(i)    Conflict with LOC Documents. In the event of any conflict between the
terms hereof and the terms of any LOC Document, the terms hereof shall control.
(j)    Letters of Credit Issued for Parties other than the Borrower.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Parent or any of
its Subsidiaries, the Borrower shall be obligated to reimburse the Issuing
Lender hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of any such Person inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Person.
2.3    Swingline Loan Subfacility of the Revolver.
(a)    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender may, in its discretion and in reliance upon the representations
and warranties set forth herein, make certain revolving credit loans requested
by the Borrower in Dollars to the Borrower (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) from time to time from the Closing Date
until the Revolving Maturity Date for the purposes hereinafter set forth;
provided, however, (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed TWENTY MILLION DOLLARS ($20,000,000)
(the “Swingline Committed Amount”) and (ii) the sum of the aggregate outstanding
principal amount of Revolving Loans plus LOC Obligations plus Swingline Loans
shall not exceed the Revolving Committed Amount. Swingline Loans hereunder may
be repaid and reborrowed in accordance with the provisions hereof.
(b)    Swingline Loan Advances.
(i)    Notices; Disbursement. Whenever the Borrower desires a Swingline Loan
advance hereunder it shall give written notice (or telephonic notice promptly
confirmed in writing) to the Swingline Lender not later than 3:00 P.M. Atlanta,
Georgia time) on the Business Day of the requested Swingline Loan advance. Each
such notice shall be irrevocable and shall specify (A) that a Swingline

43

--------------------------------------------------------------------------------




Loan advance is requested, (B) the date of the requested Swingline Loan advance
(which shall be a Business Day) and (C) the principal amount of the Swingline
Loan advance requested. Each Swingline Loan shall be made as a Base Rate Loan
and (subject to the first sentence of clause (b)(iii) below) shall have such
maturity date as the Swingline Lender and the Borrower shall agree upon receipt
by the Swingline Lender of any such notice from the Borrower. The Swingline
Lender shall initiate the transfer of funds representing the Swingline Loan
advance to the Borrower by 4:00 P.M. (Atlanta, Georgia time) on the Business Day
of the requested borrowing. It is understood and agreed that, notwithstanding
anything to the contrary contained above, the Swingline Lender shall have no
obligation to make Swingline Loans if any Revolving Lender is at such time an
Impacted Lender, unless the Swingline Lender has entered into reasonably
satisfactory arrangements with the Borrower or such Revolving Lender to
eliminate the Swingline Lender’s risk with respect to such Revolving Lender.
(ii)    Minimum Amounts. Each Swingline Loan advance shall be in a minimum
principal amount of $100,000 and integral multiples of $100,000 (or the
remaining amount of the Swingline Committed Amount, if less).
(iii)    Repayment of Swingline Loans. The principal amount of all Swingline
Loans shall be due and payable on the earlier of (A) the maturity date agreed to
by the Swingline Lender and the Borrower with respect to such Loan (which
maturity date shall not be a date more than ten (10) Business Days from the date
of advance thereof) or (B) the Revolving Maturity Date. The Swingline Lender
may, at any time, in its sole discretion, by written notice to the Borrower and
the Revolving Lenders, demand repayment of its Swingline Loans by way of a
Revolving Loan advance, in which case the Borrower shall be deemed to have
requested a Revolving Loan advance comprised solely of Base Rate Loans in the
amount of such Swingline Loans; provided, however, that any such demand shall be
deemed to have been given one Business Day prior to the Revolving Maturity Date
and on the date of the occurrence of any Event of Default described in
Section 9.1 and upon acceleration of the indebtedness hereunder and the exercise
of remedies in accordance with the provisions of Section 9.2. Each Revolving
Lender hereby irrevocably agrees to make its pro rata share of each such
Revolving Loan in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (I) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 5.2 are
then satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such request or deemed request for Revolving Loan to be made
by the time otherwise required hereunder, (V) whether the date of such borrowing
is a date on which Revolving Loans are otherwise permitted to be made hereunder
or (VI) any termination of the Commitments relating thereto immediately prior to
or contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to the Borrower or any other Credit Party), then
each Revolving Lender hereby agrees that it shall forthwith purchase (as of the
date such borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such Participation Interests in the outstanding
Swingline Loans as shall be necessary to cause each such Revolving Lender to
share in such Swingline Loans ratably based upon its Commitment Percentage of
the Revolving Committed Amount (determined before giving effect to any
termination of the Commitments pursuant to Section 3.4), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased and (B) at the time any purchase of Participation

44

--------------------------------------------------------------------------------




Interests pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender, to the extent not paid
to the Swingline Lender by the Borrower in accordance with the terms of
subsection (c)(ii) below, interest on the principal amount of Participation
Interests purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such Participation Interests, at the rate equal to the Federal Funds Rate.
(c)    Interest on Swingline Loans.
(i)    Rate of Interest. Subject to the provisions of Section 3.1, each
Swingline Loan shall bear interest at a per annum rate equal to the Adjusted
Base Rate.
(ii)    Payment of Interest. Interest on Swingline Loans shall be payable in
arrears on each applicable Interest Payment Date (or at such other times as may
be specified herein), unless accelerated sooner pursuant to Section 9.2.
(d)    Swingline Note. Upon the request of the Swingline Lender, the Swingline
Loans shall be evidenced by a duly executed promissory note of the Borrower to
the Swingline Lender in an original principal amount equal to the Swingline
Committed Amount substantially in the form of Exhibit 2.3(d).
2.4    Tranche A-1 Loan.
(a)    Tranche A-1 Loan Commitment. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein each
Tranche A-1 Lender severally agrees to make available to the Borrower on the
Closing Date such Tranche A-1 Lender’s Commitment Percentage of a term loan in
Dollars (the “Tranche A-1 Loan”) in the aggregate principal amount of ONE
HUNDRED FIFTY MILLION DOLLARS ($150,000,000) (the “Tranche A-1 Committed
Amount”). The Tranche A-1 Loan may consist of Base Rate Loans or Eurodollar
Loans, or a combination thereof, as the Borrower may request; provided, however,
that no more than six (6) Eurodollar Loans which are Tranche A-1 Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Amounts prepaid or repaid on the
Tranche A-1 Loan may not be reborrowed.
(b)    Borrowing Procedures. The Borrower shall submit an appropriate and
irrevocable Notice of Borrowing to the Administrative Agent with respect to the
Tranche A-1 Loan not later than 12:00 Noon (Atlanta, Georgia time) on the
Closing Date requesting the full amount of the Tranche A-1 Loan shall be
disbursed on the Closing Date as a Base Rate Loan. Each Tranche A-1 Lender shall
make its Commitment Percentage of the Tranche A-1 Loan available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Schedule 2.1(a), or at such other office as
the Administrative Agent may designate in writing, by 2:00 P.M. (Atlanta,
Georgia time) on the Closing Date in Dollars and in funds immediately available
to the Administrative Agent; provided, however, that the Administrative Agent
shall, if requested by the Borrower and agreed to by the Administrative Agent,
make the Tranche A-1 Loan available to Borrower as provided above prior to the
Administrative Agent’s receipt of corresponding amounts from the Tranche A-1
Lenders.

45

--------------------------------------------------------------------------------




(c)    Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is part of
the Tranche A-1 Loan shall be in an aggregate principal amount that is not less
than $500,000 and integral multiples of $250,000 (or the then remaining
principal balance of the Tranche A-1 Loan, if less).
(d)    Repayment of Tranche A-1 Loan. The principal amount of Tranche A-1 Loans
shall be payable in installments on each March 31, June 30, September 30 and
December 31 prior to the Tranche A-1 Maturity Date, commencing on June 30, 2014,
in an amount equal to 1.25% of the Tranche A-1 Committed Amount, unless
accelerated sooner pursuant to Section 9.2. For the avoidance of doubt, the
principal amount of the Tranche A-1 Loans outstanding as of the Tranche A-1
Maturity Date shall be payable in full on the Tranche A-1 Maturity Date.
(e)    Interest. Subject to the provisions of Section 3.1, the Tranche A-1 Loan
shall bear interest at a per annum rate equal to:
(i)    Base Rate Loans. During such periods as the Tranche A-1 Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Adjusted Base Rate.
(ii)    Eurodollar Loans. During such periods as the Tranche A-1 Loans shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Adjusted Eurodollar Rate.
Interest on the Tranche A-1 Loan shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
(f)    Tranche A-1 Notes. Upon the request of any Tranche A-1 Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Tranche A-1 Lender (through the Administrative Agent) a promissory note,
substantially the form of Exhibit 2.4(f), which shall evidence such Tranche A-1
Lender’s Tranche A-1 Loans in addition to such accounts or records.
2.5    Tranche A-2 Loan.
(a)    Tranche A-2 Loan Commitment. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein each
Tranche A-2 Lender severally agrees to make available to the Borrower on the
First Amendment Effective Date such Tranche A-2 Lender’s Commitment Percentage
of a term loan in Dollars (the “Tranche A-2 Loan”) in the aggregate principal
amount of SEVENTY-FIVE MILLION DOLLARS ($75,000,000) (the “Tranche A-2 Committed
Amount”). The Tranche A-2 Loan may consist of Base Rate Loans or Eurodollar
Loans, or a combination thereof, as the Borrower may request; provided, however,
that no more than six (6) Eurodollar Loans which are Tranche A-2 Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Amounts prepaid or repaid on the
Tranche A-2 Loan may not be reborrowed.
(b)    Borrowing Procedures. The Borrower shall submit an appropriate and
irrevocable Notice of Borrowing to the Administrative Agent with respect to the
Tranche A-2 Loan not later than 12:00 Noon

46

--------------------------------------------------------------------------------




(Atlanta, Georgia time) on the First Amendment Effective Date requesting the
full amount of the Tranche A-2 Loan shall be disbursed on the First Amendment
Effective Date as a Base Rate Loan. Each Tranche A-2 Lender shall make its
Commitment Percentage of the Tranche A-2 Loan available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 2.1(a), or at such other office as the Administrative
Agent may designate in writing, by 2:00 P.M. (Atlanta, Georgia time) on the
First Amendment Effective Date in Dollars and in funds immediately available to
the Administrative Agent; provided, however, that the Administrative Agent
shall, if requested by the Borrower and agreed to by the Administrative Agent,
make the Tranche A-2 Loan available to Borrower as provided above prior to the
Administrative Agent’s receipt of corresponding amounts from the Tranche A-2
Lenders.
(c)    Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is part of
the Tranche A-2 Loan shall be in an aggregate principal amount that is not less
than $500,000 and integral multiples of $250,000 (or the then remaining
principal balance of the Tranche A-2 Loan, if less).
(d)    Repayment of Tranche A-2 Loan. The principal amount of Tranche A-2 Loans
shall be payable in installments on each March 31, June 30, September 30 and
December 31 prior to the Tranche A-2 Maturity Date, commencing on March 31,
2016, in an amount equal to 1.25% of the Tranche A-2 Committed Amount, unless
accelerated sooner pursuant to Section 9.2. For the avoidance of doubt, the
principal amount of the Tranche A-2 Loans outstanding as of the Tranche A-2
Maturity Date shall be payable in full on the Tranche A-2 Maturity Date.
(e)    Interest. Subject to the provisions of Section 3.1, the Tranche A-2 Loan
shall bear interest at a per annum rate equal to:
(i)    Base Rate Loans. During such periods as the Tranche A-2 Loans shall be
comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Adjusted Base Rate.
(ii)    Eurodollar Loans. During such periods as the Tranche A-2 Loans shall be
comprised in whole or in part of Eurodollar Loans, such Eurodollar Loans shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Adjusted Eurodollar Rate.
Interest on the Tranche A-2 Loan shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).
(f)    Tranche A-2 Notes. Upon the request of any Tranche A-2 Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Tranche A-2 Lender (through the Administrative Agent) a promissory note,
substantially the form of Exhibit 2.5(f), which shall evidence such Tranche A-2
Lender’s Tranche A-2 Loans in addition to such accounts or records.
2.6    Incremental Term Loans.
(a)    Incremental Term Loans. The Borrower shall have the right, upon at least
ten Business Days’ prior written notice to the Administrative Agent (who shall
promptly notify the Lenders), to institute one or more Incremental Term Loans
(as defined below) at any time prior to the date that is six months prior to the
Tranche A-1 Maturity Date subject to the conditions set forth below:

47

--------------------------------------------------------------------------------




(i)    the aggregate original principal amount of all Incremental Term Loans
made pursuant to this Section 2.6 and the aggregate amount of all increases in
the Revolving Committed Amount made pursuant to Section 2.7, in each case
following the First Amendment Effective Date, shall not, in the aggregate,
exceed $125,000,000;
(ii)    the conditions set forth in Section 5.2 shall have been satisfied;
(iii)    such requested Incremental Term Loan shall only be effective upon
receipt by the Administrative Agent of (A) additional commitments in a
corresponding amount of such requested Incremental Term Loan from either
existing Lenders and/or one or more other institutions that qualify as an
Eligible Assignee (excluding any Affiliate of a Lender) (it being understood and
agreed that no existing Lender shall be required to provide an additional
commitment) and (B) any Incremental Term Loans shall be on terms and pursuant to
documentation consistent with the existing Term Loans and shall share ratably in
the Collateral and any mandatory prepayments of the existing Term Loans, except
with respect to (i) any upfront or similar fees, amortization and interest rates
(including floors) that, in each case, may be agreed to among the Borrower and
the lenders providing such Incremental Term Loan and (ii) all terms and
documentation with respect to any Incremental Term Loan which differ from those
with respect to the existing Term Loans shall be reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall have the
ability to consult with the Requisite Lenders if it deems, in its sole
discretion, appropriate. Any Incremental Term Loans that have terms and
provisions that differ from those of the existing Term Loans outstanding on the
date on which such Incremental Term Loans are made shall be designated as a
separate tranche of Term Loans for all purposes of this Credit Agreement and
shall as the context makes appropriate be deemed and treated herein as Term
Loans except as the relevant Incremental Term Loan Agreement otherwise provides.
For the avoidance of doubt, the rate of interest and the amortization schedule
(if applicable) of any Incremental Term Loans shall be determined by the
Borrower and the applicable lenders and shall be set forth in the applicable
Incremental Term Loan Agreement;
(iv)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such Incremental Term Loan and the validity of such institution of Incremental
Term Loans, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;
(v)    the scheduled maturity date of the Incremental Term Loan shall not be
earlier than either the Tranche A-1 Maturity Date or the Tranche A-2 Maturity
Date;
(vi)    the Weighted Average Life to Maturity of the Incremental Term Loan shall
be no shorter than that of the existing Tranche A-1 Loans or Tranche A-2 Loans;
and
(vii)    the Credit Parties shall be in compliance with the then applicable
Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio covenants
specified in Section 8.18, in each case, calculated on a Pro Forma Basis after
giving effect to such increase and any Loans advanced pursuant thereto.
On the effective date of the applicable Incremental Term Loan Agreement, each
Incremental Term Loan Lender party thereto severally agrees to make its portion
of a term loan (each an “Incremental Term Loan”) in a single advance to the
Borrower in Dollars in the amount of its Incremental Term Loan Commitment

48

--------------------------------------------------------------------------------




as set forth in such Incremental Term Loan Agreement. Amounts repaid on the
Incremental Term Loans may not be reborrowed. The Incremental Term Loans may
consist of Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
The Applicable Percentage of each Incremental Term Loan shall be as set forth in
the Incremental Term Loan Agreement.
(b)    Incremental Term Loan Notes. Upon the request of any Incremental Term
Loan Lender made through the Administrative Agent, the Borrower shall execute
and deliver to such Incremental Term Loan Lender (through the Administrative
Agent) a promissory note, in the form and substance satisfactory to such
Incremental Term Loan Lender and the Administrative Agent, which shall evidence
such Incremental Term Loan Lender’s Incremental Term Loans in addition to such
accounts or records.
(c)    Repayment of Incremental Term Loans. With respect to any Incremental Term
Loans, the Borrower shall repay the outstanding principal amount of such
Incremental Term Loan in installments on the dates and in the amounts set forth
in the Incremental Term Loan Agreement (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 3.3), unless
accelerated sooner pursuant to Section 9.2.
(d)    Amendments to Credit Agreement. The Administrative Agent is authorized to
enter into, on behalf of the Lenders, any amendment to this Credit Agreement or
any other Credit Document as may be necessary to incorporate the terms of any
new Incremental Term Loan therein.
2.7    Increases in Revolving Commitments.
The Borrower shall have the right, upon at least ten Business Days’ prior
written notice to the Administrative Agent (who shall promptly notify the
Lenders), to increase (in one or more increases) the Revolving Committed Amount
at any time prior to the date that is six months prior to the Revolving Maturity
Date, subject, however, in any such case, to satisfaction of the following
conditions precedent:
(a)    the aggregate original principal amount of all Incremental Term Loans
made pursuant to Section 2.6 and the aggregate amount of all increases in the
Revolving Committed Amount made pursuant to this Section 2.7, in each case
following the First Amendment Effective Date, shall not, in the aggregate,
exceed $125,000,000;
(b)    the Credit Parties shall be in compliance with the then applicable
Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio covenants
specified in Section 8.18, in each case, calculated on a Pro Forma Basis after
giving effect to such increase and any Loans advanced pursuant thereto;
(c)    the conditions set forth in Section 5.2 shall have been satisfied;
(d)    such increase shall be in a minimum amount of $5,000,000 (or, if less,
the entire remaining amount available for such increase) and in integral
multiples of $1,000,000 in excess thereof (or such lesser amounts as the
Administrative Agent may agree);
(e)    such requested increase shall only be effective upon receipt by the
Administrative Agent of additional commitments in a corresponding amount of such
requested increase from either existing Lenders and/or one or more other
institutions that qualify as an Eligible Assignee (it being understood and
agreed (i) that no existing Lender shall be required to provide an additional
commitment and (ii) upfront or similar fees may be agreed to among the Borrower
and the lenders providing such increase in the Revolving Committed Amount);

49

--------------------------------------------------------------------------------




(f)    the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Revolving Committed
Amount, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;
(g)    if any Revolving Loans are outstanding at the time of the increase in the
Revolving Committed Amount pursuant to this Section 2.7, the Borrower shall, if
applicable, prepay one or more existing Revolving Loans (such prepayment to be
subject to Section 3.12 but shall not be subject to Section 3.14) in an amount
necessary such that after giving effect to the increase in the Revolving
Committed Amount, each Revolving Lender will hold its pro rata share (based on
its Applicable Percentage of the increased Revolving Committed Amount) of
outstanding Revolving Loans.
SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITY
3.1    Default Rate.
(a)    If any amount of principal of any Loan is not paid when due (after giving
effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable laws.
(b)    If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Requisite Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
(c)    Upon the request of the Requisite Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Loans and LOC Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable laws.
3.2    Extension and Conversion.
The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) without the consent of the
Requisite Lenders, Eurodollar Loans may be extended, and Base Rate Loans may be
converted into Eurodollar Loans, only to the extent no Default or Event of
Default shall exist and be continuing on the date of extension or conversion,
(iii) Loans extended as, or converted into, Eurodollar Loans shall be subject to
the terms of the definition of “Interest Period” set forth in Section 1.1 and
shall be in such minimum amounts as provided in, with respect to Revolving
Loans, Section 2.1(b)(ii), or with respect to the Tranche A-1 Loans,
Section 2.4(c) or with respect to the Tranche A-2 Loans, Section 2.5(c), the
(iv)  any request for extension or conversion of a Eurodollar Loan which shall
fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month and (v) Swingline Loans may not be extended or
converted pursuant to this Section 3.2. Each such extension or conversion shall
be effected by

50

--------------------------------------------------------------------------------




the Borrower by giving a Notice of Extension/Conversion (or telephonic notice
promptly confirmed in writing) to the office of the Administrative Agent
specified in Schedule 2.1(a), or at such other office as the Administrative
Agent may designate in writing, prior to 12:00 Noon (Atlanta, Georgia time) on
the Business Day of, in the case of the conversion of a Eurodollar Loan into a
Base Rate Loan, and on the third Business Day prior to, in the case of the
extension of a Eurodollar Loan as, or conversion of a Base Rate Loan into, a
Eurodollar Loan, the date of the proposed extension or conversion, specifying
the date of the proposed extension or conversion, the Loans to be so extended or
converted, the types of Loans into which such Loans are to be converted and, if
appropriate, the applicable Interest Periods with respect thereto. Each request
for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Borrower of the matters specified in
clauses (b), (c), (d) and (e) of Section 5.2. In the event the Borrower fails to
request extension or conversion of any Eurodollar Loan in accordance with this
Section 3.2, or any such conversion or extension is not permitted or required by
this Credit Agreement, then such Eurodollar Loan shall be automatically
converted into a Base Rate Loan at the end of the Interest Period applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed extension or conversion affecting any Loan.
3.3    Prepayments.
(a)    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time; provided, however, that each partial
prepayment of Loans (other than Swingline Loans) shall be in a minimum principal
amount of $1,000,000 and integral multiples of $250,000 in excess thereof (or
the then remaining principal balance of the Revolving Loans or any Term Loans,
as applicable, if less). Subject to the foregoing terms, amounts prepaid under
this Section 3.3(a) shall be applied as the Borrower may elect; provided that if
the Borrower shall fail to specify, voluntary prepayments shall be applied first
to Swingline Loans, second to Revolving Loans (first to Base Rate Loans and then
to Eurodollar Loans in direct order of Interest Period maturities), third
ratably to all Term Loans, in each case ratably to Principal Amortization
Payments (or, in the case of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Agreement) (first to Base Rate Loans and then
to Eurodollar Loans in direct order of Interest Period maturities) and, fourth,
after all Loans have been repaid, to Cash Collateralize the LOC Obligations. All
prepayments under this Section 3.3(a) shall be subject to Section 3.12, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
(b)    Mandatory Prepayments.
(i)    (A)    Revolving Committed Amount. If at any time, the sum of the
aggregate outstanding principal amount of Revolving Loans plus LOC Obligations
plus Swingline Loans shall exceed the Revolving Committed Amount, the Borrower
immediately shall prepay the Revolving Loans and Swingline Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the LOC
Obligations, in an amount sufficient to eliminate such excess.
(B)    LOC Committed Amount. If at any time, the sum of the aggregate principal
amount of LOC Obligations shall exceed the LOC Committed Amount, the Borrower
immediately shall Cash Collateralize the LOC Obligations in an amount sufficient
to eliminate such excess.
(ii)    [Reserved].
(iii)    (A)    Asset Dispositions. Promptly upon the occurrence of any Asset
Disposition Prepayment Event, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of

51

--------------------------------------------------------------------------------




the Net Cash Proceeds of the related Asset Disposition not applied (or caused to
be applied) by the Credit Parties during the related Application Period to make
Eligible Reinvestments as contemplated by the terms of Section 8.5(g) (such
prepayment to be applied as set forth in clause (v) below).
(B)    [Reserved].
(iv)    Designated Debt Issuances. Immediately upon the occurrence of any Debt
Issuance Prepayment Event, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of the Net Cash Proceeds of the related Designated Debt
Issuance (such prepayment to be applied as set forth in clause (vi) below).
(v)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.3(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 3.3(b)(i)(A), to Revolving Loans and
Swingline Loans (without any reduction in the Revolving Committed Amount) and
(after all Revolving Loans and Swingline Loans have been repaid) to Cash
Collateralize the LOC Obligations, (B) with respect to all amounts prepaid
pursuant to Section 3.3(b)(i)(B), to Cash Collateralize the LOC Obligations and
(C) with respect to all amounts prepaid pursuant to Section 3.3(b)(ii), (iii) or
(iv), first ratably to all Tranche A-1 Loans and Tranche A-2 Loans, in each case
ratably to Principal Amortization Payments (or, in the case of any Incremental
Term Loan, as set forth in the applicable Incremental Term Loan Agreement),
second, ratably to the LOC Borrowings and the Swingline Loans (without any
reduction in the Swingline Committed Amount), and third, to the outstanding
Revolving Loans (without any reduction in the Revolving Committed Amount).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans subject to
Section 3.3(b)(vi) in direct order of Interest Period maturities. All
prepayments under this Section 3.3(b) shall be subject to Section 3.12, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.
(vi)    Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Loans under this Section 3.3(b), the Borrower shall
have the right, in lieu of making such prepayment in full, to deposit an amount
equal to such mandatory prepayment with the Administrative Agent in a cash
collateral account maintained (pursuant to documentation reasonably satisfactory
to the Administrative Agent) by and in the sole dominion and control of the
Administrative Agent. Any amounts so deposited shall be held by the
Administrative Agent as collateral for the prepayment of such Eurodollar Loans
and shall be applied to the prepayment of the applicable Eurodollar Loans at the
end of the current Interest Periods applicable thereto. At the request of the
Borrower, amounts so deposited shall be invested by the Administrative Agent in
Cash Equivalents maturing prior to the date or dates on which it is anticipated
that such amounts will be applied to prepay such Eurodollar Loans; any interest
earned on such Cash Equivalents will be for the account of the Borrower and the
Borrower will deposit with the Administrative Agent the amount of any loss on
any such Cash Equivalents to the extent necessary in order that the amount of
the prepayment to be made with the deposited amounts may not be reduced.
3.4    Termination and Reduction of Revolving Committed Amount.
(a)    Voluntary Reductions. The Borrower may from time to time permanently
reduce or terminate the Revolving Committed Amount in whole or in part (in
minimum aggregate amounts of $5,000,000 or in integral multiples of $1,000,000
in excess thereof (or, if less, the full remaining amount of the then applicable
Revolving Committed Amount)) upon five Business Days’ prior written notice to
the Administrative Agent;

52

--------------------------------------------------------------------------------




provided, however, no such termination or reduction shall be made which would
cause the sum of the aggregate outstanding principal amount of Revolving Loans
plus LOC Obligations plus Swingline Loans to exceed the Revolving Committed
Amount unless, concurrently with such termination or reduction, the Revolving
Loans are repaid to the extent necessary to eliminate such excess. The
Administrative Agent shall promptly notify each affected Lender of receipt by
the Administrative Agent of any notice from the Borrower pursuant to this
Section 3.4(a).
(b)    Term Loan Commitments. The Term Loan Commitment of each Term Lender shall
automatically terminate at such time as such Term Lender shall have made
available to the Borrower such Term Lender’s share of a Term Loan.
(c)    Maturity Date. The Revolving Commitments of the Lenders, the LOC
Commitment of the Issuing Lender(s) and the Swingline Commitment of the
Swingline Lender shall automatically terminate on the Maturity Date.
(d)    General. The Borrower shall pay to the Administrative Agent for the
account of the Lenders in accordance with the terms of Section 3.5(a), on the
date of each termination or reduction of the Revolving Committed Amount, the
Unused Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.
3.5    Fees.
(a)    Unused Fee. In consideration of the Revolving Commitments of the Lenders
hereunder, the Borrower promises to pay to the Administrative Agent for the
account of each Lender a fee (the “Unused Fee”) on the Unused Revolving
Committed Amount computed at a per annum rate for each day during the applicable
Unused Fee Calculation Period (hereinafter defined) at a rate equal to the
Applicable Percentage; provided, that, no Defaulting Lender shall be entitled to
receive any fee payable under this Section 3.5(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender). The Unused Fee shall commence to accrue on the Closing
Date and shall be due and payable in arrears on the last Business Day of each
March, June, September and December (and on any date that the Revolving
Committed Amount is reduced and on the Maturity Date) for the immediately
preceding quarter (or portion thereof) (each such quarter or portion thereof for
which the Unused Fee is payable hereunder being herein referred to as an “Unused
Fee Calculation Period”), beginning with the first of such dates to occur after
the Closing Date.
(b)    Letter of Credit Fees.
(i)    Letter of Credit Issuance Fee. In consideration of the issuance of
Letters of Credit hereunder, the Borrower promises to pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Letter of Credit
Fee”) on such Revolving Lender’s Commitment Percentage of the average daily
maximum amount available to be drawn under each such Letter of Credit computed
at a per annum rate for each day from the date of issuance to the date of
expiration equal to the Applicable Percentage. The Letter of Credit Fee will be
payable quarterly in arrears on the last Business Day of each March, June,
September and December for the immediately preceding quarter (or a portion
thereof).
(ii)    Issuing Lender Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above, the Borrower promises to pay to the Administrative
Agent for the account of the

53

--------------------------------------------------------------------------------




Issuing Lender, without sharing by the other Lenders, in Dollars, a fronting fee
with respect to each Letter of Credit, at the rate per annum agreed to between
the Borrower and the applicable Issuing Lender, as the case may be, computed on
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently‑ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.5. In addition, the Borrower
shall pay directly to the Issuing Lender for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the Issuing Lender relating to letters of credit
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.
(c)    Administrative Fees. The Borrower shall pay to the Administrative Agent,
for its own account, the fees referred to in the Administrative Agent’s Fee
Letter (without duplication).
3.6    Capital Adequacy.
If any Lender has determined, after the date hereof, that there has been a
Change in Law regarding capital adequacy or liquidity (whether or not having the
force of law) reducing the rate of return on such Lender’s capital or assets as
a consequence of its commitments or obligations hereunder to a level below that
which such Lender could have achieved but for such adoption, effectiveness,
change or compliance (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity), then, upon notice from such Lender to
the Borrower, the Borrower shall be obligated to pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.
Each determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto.
Notwithstanding any other provision in this Section 3.6, a Lender shall not be
entitled to demand compensation pursuant to this Section 3.6, if it shall not be
the general practice of such Lender to demand such compensation in similar
circumstances under comparable provisions of other comparable credit agreements.
3.7    Limitation on Eurodollar Loans.
If on or prior to the first day of any Interest Period for any Eurodollar Loan:
(a)    the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
(b)    the Requisite Lenders determine (which determination shall be conclusive)
and notify the Administrative Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;
then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurodollar Loans, Continue Eurodollar Loans, or to
Convert Base Rate Loans into Eurodollar Loans and the Borrower shall, on the
last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such

54

--------------------------------------------------------------------------------




Eurodollar Loans or Convert such Eurodollar Loans into Base Rate Loans in
accordance with the terms of this Credit Agreement.
3.8    Illegality.
Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender or its Applicable Lending Office to make,
maintain, or fund Eurodollar Loans hereunder, then such Lender shall promptly
notify the Borrower thereof and such Lender’s obligation to make or Continue
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable).
3.9    Requirements of Law.
If, after the date hereof, a Change in Law, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank, or
comparable agency:
(i)    shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Loans, its Notes, or its obligation to
make Loans, or change the basis of taxation of any amounts payable to such
Lender (or its Applicable Lending Office) under this Credit Agreement or its
Notes in respect of any Loans (except for Indemnified Taxes or Other Taxes
covered by Section 3.11 and the imposition of, or change in the rate of, any
Excluded Tax payable by such Lender);
(ii)    shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the reserve requirements utilized
in the determination of the Eurodollar Rate) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (or its Applicable Lending Office), including the
Commitment of such Lender hereunder; or
(iii)    shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Credit Agreement or
its Notes or any of such extensions of credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender within 5 Business Days following demand such amount or amounts as
will compensate such Lender for such increased cost or reduction; provided that
the provisions of this Section 3.9 shall not be interpreted to cause a
duplication in payment or treatment of any taxes in a manner inconsistent with
the provisions of Section 3.11. If any Lender requests compensation by the
Borrower under this Section 3.9, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or Continue Eurodollar Loans, or to Convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.10 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested. Each Lender shall promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, which will entitle such Lender to
compensation

55

--------------------------------------------------------------------------------




pursuant to this Section 3.9 and will designate a different Applicable Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this Section 3.9
shall furnish to the Borrower and the Administrative Agent a statement setting
forth the additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.
3.10    Treatment of Affected Loans.
If the obligation of any Lender to make any Eurodollar Loan or to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.7, 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurodollar Loans (or, in the case of a
Conversion, on such earlier date as such Lender may specify to the Borrower with
a copy to the Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 3.7, 3.8 or
3.9 hereof that gave rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and
(b)    all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into Eurodollar
Loans shall remain as Base Rate Loans.
If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.7, 3.8 or 3.9 hereof that
gave rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods of Revolving Loans) in accordance with their respective
Commitments of Revolving Loans and/or Term Loans, as the case may be.

56

--------------------------------------------------------------------------------




3.11    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by such Credit
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below,
such Credit Party or the Administrative Agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Credit Party shall be increased as necessary so that after making
such deduction or withholding (including such deductions and withholdings
applicable to additional sums payable under this Section 3.11) the applicable
recipient shall receive an amount equal to the sum it would have received had no
such deduction or withholding been made.
(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
laws.
(c)    Tax Indemnification.
(i)    Without limiting the provisions of subsection (a) or (b) above, but
without duplication, the Credit Parties shall, and do hereby, indemnify the
Administrative Agent, each Lender and the Issuing Lender, and shall make payment
in respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by the Credit Parties or the Administrative Agent
or paid by the Administrative Agent, such Lender or the Issuing Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Credit Parties shall also, and do hereby, indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, for any amount which a Lender or the Issuing Lender
for any reason fails to pay indefeasibly to the Administrative Agent as required
by clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the Issuing Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Issuing Lender shall, and does hereby, indemnify and shall make
payment in respect thereof within ten days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or the Issuing Lender (but only to the extent that any Credit Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (y) the
Administrative Agent and the Credit Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.3(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Credit Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the

57

--------------------------------------------------------------------------------




Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender and the Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Lender, as the case may be, under this Credit
Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the Issuing
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Credit Party Obligations.
(d)    Evidence of Payments. Upon written request by any Credit Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Credit Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.11, such Credit Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Credit
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by law to report such payment or other evidence of such payment
reasonably satisfactory to such Credit Party or the Administrative Agent, as the
case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W‑9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Credit Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and

58

--------------------------------------------------------------------------------




from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
(I)    executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II)    executed originals of Internal Revenue Service Form W‑8ECI,
(III)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W‑8BEN, or
(V)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re‑designation of its
Applicable Lending Office) to avoid any requirement of applicable laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.
(iv)    Each Lender shall deliver to the Borrower and the Administrative Agent
such documentation reasonably requested by the Borrower and the Administrative
Agent sufficient for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine whether payments to such Lender
hereunder requirements are subject to withholding under FATCA. Solely for
purposes of this clause (iv), “FATCA” shall include amendments made to FATCA
after the date of this Credit Agreement.
(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If the Administrative Agent, any Lender or the Issuing
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Credit Party or with respect to which any Credit Party
has paid additional amounts pursuant to this

59

--------------------------------------------------------------------------------




Section 3.11, it shall pay to such Credit Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Credit Party under this Section 3.11 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, such Lender or the
Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Credit Party, upon the written request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to such Credit Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the Issuing Lender in the event the Administrative Agent,
such Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent, any Lender or the Issuing
Lender, as applicable, be required to pay any amount to any Credit Party
pursuant to this subsection the payment of which would place it in a less
favorable net after-tax position than it would have been in if the tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. This subsection shall not
be construed to require the Administrative Agent, any Lender or the Issuing
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
3.12    Compensation.
Upon the request of any Lender, the Borrower shall pay to such Lender such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost, or expense (excluding loss of
anticipated profits) incurred by it as a result of:
(a)    any payment, prepayment, or Conversion of a Eurodollar Loan for any
reason (including, without limitation, the acceleration of the Loans pursuant to
Section 9.2) on a date other than the last day of the Interest Period for such
Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Section 5 to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such borrowing, Conversion, Continuation, or prepayment specified in the
relevant notice of borrowing, prepayment, Continuation, or Conversion under this
Credit Agreement.
With respect to Eurodollar Loans, such indemnification may include an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, Converted or Continued,
for the period from the date of such prepayment or of such failure to borrow,
Convert or Continue to the last day of the applicable Interest Period (or, in
the case of a failure to borrow, Convert or Continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Loans provided for herein (excluding,
however, the Applicable Percentage included therein, if any) over (b) the amount
of interest (as reasonably determined by such Lender) which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market. The covenants of
the Borrower set forth in this Section 3.12 shall survive the repayment of the
Loans, LOC Obligations and other obligations under the Credit Documents and the
termination of the Commitments hereunder.

60

--------------------------------------------------------------------------------




3.13    Pro Rata Treatment.
Except to the extent otherwise provided herein:
(a)    Loans. Each Loan, each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Unused Fees, each payment of the Letter of Credit Fee, each reduction
of the Revolving Committed Amount and each conversion or extension of any Loan,
shall be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans of the applicable type and
Participation Interests in Loans of the applicable type and Letters of Credit.
(b)    Advances. No Lender shall be responsible for the failure or delay by any
other Lender in its obligation to make its ratable share of a borrowing
hereunder; provided, however, that the failure of any Lender to fulfill its
obligations hereunder shall not relieve any other Lender of its obligations
hereunder. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any requested borrowing that such Lender does not
intend to make available to the Administrative Agent its ratable share of such
borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such borrowing, and the Administrative Agent in reliance upon such assumption,
may (in its sole discretion but without any obligation to do so) make available
to the Borrower a corresponding amount. If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Borrower, and
the Borrower shall within three (3) Business Days after demand pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Rate.
3.14    Sharing of Payments.
Except with respect to Cash Collateral held by the Issuing Lender or the
Swingline Lender, the Lenders agree among themselves that, in the event that any
Lender shall obtain payment in respect of any Loan, LOC Obligations or any other
obligation owing to such Lender pursuant to this Credit Agreement through the
exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to a
secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, in excess of its pro rata share of such
payment as provided for in this Credit Agreement, such Lender shall promptly
purchase from the other Lenders a Participation Interest in such Loans, LOC
Obligations and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by repurchase of a
Participation Interest

61

--------------------------------------------------------------------------------




theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a Participation Interest may, to the fullest extent
permitted by law, exercise all rights of payment, including setoff, banker’s
lien or counterclaim, with respect to such Participation Interest as fully as if
such Lender were a holder of such Loan, LOC Obligations or other obligation in
the amount of such Participation Interest. Except as otherwise expressly
provided in this Credit Agreement, if any Lender shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender to the
Administrative Agent or such other Lender pursuant to this Credit Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to the Administrative Agent or such other Lender at a rate
per annum equal to the Federal Funds Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.14 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.14 to share in
the benefits of any recovery on such secured claim. Notwithstanding anything in
this Section 3.14 to the contrary, the foregoing provisions of this paragraph
will not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Credit Agreement (including
the application of funds arising from the existence of a Defaulting Lender), or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Swingline Loans
and Letters of Credit to any assignee or participant in accordance with this
Credit Agreement.
3.15    Payments, Computations, Retroactive Adjustments of Applicable
Percentage, Administrative Agent’s Clawback, Etc.
(a)    Generally. Except as otherwise specifically provided herein, all payments
hereunder shall be made to the Administrative Agent in Dollars in immediately
available funds, without setoff, deduction, counterclaim or withholding of any
kind, at the Administrative Agent’s office specified in Schedule 2.1(a) not
later than 2:00 P.M. (Atlanta, Georgia time) on the date when due unless such
day is not a Business Day in which case such payment shall be made on the next
succeeding Business Day. Payments received after such time shall be deemed to
have been received on the next succeeding Business Day. The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent the Loans, LOC Obligations, Fees, interest or other amounts
payable by the Borrower hereunder to which such payment is to be applied (and in
the event that it fails so to specify, the Administrative Agent shall distribute
such payments first to Swingline Loans, second to Revolving Loans (first to Base
Rate Loans and then to Eurodollar Loans in direct order of Interest Period
maturities), third ratably to all Term Loans, in each case ratably to Principal
Amortization Payments (or, in the case of any Incremental Term Loan, as set
forth in the applicable Incremental Term Loan Agreement) (in each case first to
Base Rate Loans and then to Eurodollar Loans in direct order of Interest Period
maturities) and fourth after all Revolving Loans and the Term Loans have been
repaid, to Cash Collateralize the LOC Obligations. The Administrative Agent will
distribute such payments to such Lenders, if any such payment is received prior
to 2:00 P.M. (Atlanta, Georgia time) on a Business Day in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
will distribute such payment to such Lenders on the next succeeding Business
Day. Whenever any payment hereunder shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (subject to accrual of interest and Fees for the period
of such extension), except that in the case of Eurodollar Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day. Except as expressly provided otherwise herein, all computations of interest
and fees shall be

62

--------------------------------------------------------------------------------




made on the basis of actual number of days elapsed over a year of 360 days,
except with respect to computation of interest on Base Rate Loans which shall be
calculated based on a year of 365 or 366 days, as appropriate. Interest shall
accrue from and include the date of borrowing, but exclude the date of payment.
(b)    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after acceleration of the
Credit Party Obligations pursuant to Section 9.2, all amounts collected or
received by the Administrative Agent or any Lender on account of the Credit
Party Obligations or any other amounts outstanding under any of the Credit
Documents or in respect of the Collateral shall be paid over or delivered as
follows:
FIRST, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents and any protective advances made by the Administrative Agent with
respect to the Collateral under or pursuant to the terms of the Collateral
Documents;
SECOND, to payment of any fees owed to the Administrative Agent, in its capacity
as such;
THIRD, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest on the Loans, LOC Obligations and obligations arising
under Secured Hedging Agreements and Cash Management Agreements;
FOURTH, to the payment of the outstanding principal amount of the Credit Party
Obligations (including the payment or Cash Collateralization of the outstanding
LOC Obligations and obligations arising under Secured Hedging Agreements and
Cash Management Agreements);
FIFTH, to the payment of all reasonable out‑of‑pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;
SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause “FOURTH” above
are attributable to the issued but undrawn amount of outstanding Letters of
Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (A) first, to reimburse the Issuing Lender(s)
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FOURTH”, “FIFTH” and “SIXTH” above in the manner
provided in this Section 3.15(b).

63

--------------------------------------------------------------------------------




Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Credit Party Obligations arising under
Cash Management Agreements and Hedging Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the Cash Management Bank or
the Secured Hedge Provider, as the case may be. Each Cash Management Bank or
Secured Hedge Provider that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 10
hereof for itself and its Affiliates as if a “Lender” party hereto.
(c)    Retroactive Adjustments of Applicable Percentage. If, as a result of any
restatement of or other adjustment to the financial statements of the Parent or
for any other reason, (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date proves to have been inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the Issuing Lender, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Lender, as the case may be, under Section 2.2(c)(iii), 3.1 or 3.5(b)
or under Section 9. The Borrower’s obligations under this paragraph shall
survive the termination of the aggregate Revolving Commitments and the repayment
of all other Credit Party Obligations hereunder.
(d)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Eurodollar Loans (or, in the case of any Base Rate Loans,
prior to 12:00 noon on the date of such Loans) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.1 (or, in the case of a Base Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.4 and Section 2.5) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Loan to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

64

--------------------------------------------------------------------------------




(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (d) shall be conclusive, absent
manifest error.
3.16    Evidence of Debt.
(a)    Each Lender shall maintain an account or accounts evidencing each Loan
made by such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Credit Agreement. Each Lender will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.
(b)    The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
or for the account of any Credit Party and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.
(c)    The entries made in the accounts, Register and subaccounts maintained
pursuant to clause (b) of this Section 3.16 (and, if consistent with the entries
of the Administrative Agent, clause (a)) shall be prima facie evidence of the
existence and amounts of the obligations of the Credit Parties therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such account, such Register or such subaccount, as applicable, or
any error therein, shall not in any manner affect the obligation of the Credit
Parties to repay the Credit Party Obligations owing to such Lender.
3.17    Replacement of Affected Lenders. If (a) any Lender requests compensation
under Section 3.9, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority of the account of any Lender pursuant
to Section 3.11, (c) any Lender notifies the Borrower and Administrative Agent
that it is unable to fund Eurodollar Loans pursuant to Sections 3.7 or 3.8, (d)
a Lender (a “Non-Consenting Lender”) does not consent to a proposed change,
waiver, discharge or termination with respect to any Credit Document that has
been approved by the Requisite Lenders as provided in Section 11.6(b) but
requires unanimous consent of all Lender or all the Lenders directly affected
thereby (as applicable) or (e)

65

--------------------------------------------------------------------------------




if any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 11.3) all its interests, rights
and obligations under this Credit Agreement and the related Credit Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 3.9 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law and (v) in
the case of any such assignment resulting from a Non-Consenting Lender’s failure
to consent to a proposed change, waiver, discharge or termination with respect
to any Credit Document, the applicable assignee consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 3.17 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
3.18    Reallocation and Cash Collateralization of Defaulting Lender Commitment.
(a)    If a Revolving Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply, notwithstanding
anything to the contrary in this Credit Agreement:
(i)    the obligations of such Defaulting Lender to purchase participations in
LOC Obligations and Swingline Loans will, subject to the limitation in the first
proviso below, automatically be reallocated (effective on the day such Revolving
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments (calculated as if the
Defaulting Lender’s Revolving Commitment was reduced to zero and each
Non-Defaulting Lender’s Revolving Commitment had been increased
proportionately); provided that (a) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and
(ii)    to the extent that any portion (the “unreallocated portion”) of the
obligations of such Defaulting Lender to purchase participations in LOC
Obligations and Swingline Loans cannot be reallocated pursuant to clause (i) for
any reason the Borrower will, not later than two (2) Business Days after demand
by the Administrative Agent (at the direction of the Issuing Lender and/or the
Swingline Lender), (A) Cash Collateralize the obligations of the Defaulting
Lender to the applicable Issuing Lender or Swingline Lender in respect of such
obligation to purchase participations in LOC Obligations and Swingline Loans, as
the case may be, in an amount at least equal to the aggregate

66

--------------------------------------------------------------------------------




amount of the unreallocated portion of such Defaulting Lender’s obligation to
purchase participations in LOC Obligations and Swingline Loans, (B) in the case
of such obligation to purchase participations in Swingline Loans, prepay and/or
Cash Collateralize in full the unreallocated portion thereof, or (C) make other
arrangements satisfactory to the Administrative Agent, the applicable Issuing
Lender and the Swingline Lender in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.


(b)    If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that any Defaulting Lender
has ceased to be a Defaulting Lender, the Administrative Agent will promptly so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, the LC Exposure and the
Swingline Exposure of the other Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment, and such Lender will purchase at par such
portion of outstanding Revolving Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Revolving Commitments, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such Revolving Credit Exposure of each Lender will automatically be adjusted on
a prospective basis to reflect the foregoing). If any Cash Collateral has been
posted with respect to the Participation Interests in the LOC Obligations and
Swingline Loans of such Defaulting Lender, the Administrative Agent will
promptly return such Cash Collateral to the Borrower; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
SECTION 4

GUARANTY
4.1    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender or Secured Hedge Provider that enters into a Secured
Hedging Agreement or Cash Management Bank that enters into a Cash Management
Agreement, and the Administrative Agent as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Credit Party Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Credit Party Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Credit Party
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Secured Hedging Agreements or Cash Management
Agreements, the obligations of each Guarantor under this Credit Agreement and
the other Credit Documents shall be limited to an aggregate

67

--------------------------------------------------------------------------------




amount equal to the largest amount that would not render such obligations
subject to avoidance under Section 548 of the Bankruptcy Code or any comparable
provisions of any applicable state law.
4.2    Obligations Unconditional.
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Secured Hedging
Agreements or Cash Management Agreements, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Credit Party Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Credit Party Obligations have been Fully
Satisfied. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Credit Party
Obligations shall be extended, or such performance or compliance shall be
waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Secured Hedging Agreement or Cash Management Agreement between
the Borrower and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or such Secured
Hedging Agreements or Cash Management Agreements shall be done or omitted;
(c)    the maturity of any of the Credit Party Obligations shall be accelerated,
or any of the Credit Party Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, any
Secured Hedging Agreement or Cash Management Agreement, or any other agreement
or instrument referred to in the Credit Documents or such Secured Hedging
Agreements or Cash Management Agreements shall be waived or any other guarantee
of any of the Credit Party Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Credit Party Obligations shall fail
to attach or be perfected; or
(e)    any of the Credit Party Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Secured Hedging Agreement or Cash Management
Agreement, or any other agreement or instrument referred to in the Credit
Documents or such Secured Hedging Agreements or Cash Management

68

--------------------------------------------------------------------------------




Agreements, or against any other Person under any other guarantee of, or
security for, any of the Credit Party Obligations.
4.3    Reinstatement.
The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
4.4    Reserved.
4.5    Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Credit Party Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Credit Party
Obligations being deemed to have become automatically due and payable), the
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1. The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Lenders may exercise their remedies thereunder in accordance with
the terms thereof.
4.6    Rights of Contribution.
The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the Credit Party Obligations until such time
as the Credit Party Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any right or remedy under this Section 4.6 against any
other Guarantor until such Credit Party Obligations have been Fully Satisfied.
For purposes of this Section 4.6, (a) “Excess Payment” shall mean the amount
paid by any Guarantor in excess of its Pro Rata Share of any Credit Party
Obligations; (b) “Pro Rata Share” shall mean, for any Guarantor in respect of
any payment of Credit Party Obligations, the ratio (expressed as a percentage)
as of the date of such payment of Credit Party Obligations of (i) the amount by
which the aggregate present fair salable value on a going concern basis of all
of its assets and properties exceeds the amount of all debts and liabilities of
such Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value on a going

69

--------------------------------------------------------------------------------




concern basis of all assets and other properties of all of the Credit Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Credit Parties hereunder) of the Credit Parties; provided,
however, that, for purposes of calculating the Pro Rata Shares of the Guarantors
in respect of any payment of Credit Party Obligations, any Guarantor that became
a Guarantor subsequent to the date of any such payment shall be deemed to have
been a Guarantor on the date of such payment and the financial information for
such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; and (c)
“Contribution Share” shall mean, for any Guarantor in respect of any Excess
Payment made by any other Guarantor, the ratio (expressed as a percentage) as of
the date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value on a going concern basis of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value on a going concern basis of all assets and
other properties of the Credit Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Credit Parties) of the Credit Parties other than the
maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment. This Section 4.6 shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Guarantor may have under applicable law against the Borrower in respect of
any payment of Credit Party Obligations. Notwithstanding the foregoing, all
rights of contribution against any Guarantor shall terminate from and after such
time, if ever, that such Guarantor shall be relieved of its obligations pursuant
to Section 8.5.
4.7    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Credit Party Obligations
whenever arising.
4.8    Eligible Contract Participant.
Notwithstanding anything to the contrary in any Credit Document, no Guarantor
shall be deemed under this Section 4 to be a guarantor of any Swap Obligations
if such Guarantor was not an “eligible contract participant” as defined in §
1a(18) of the Commodity Exchange Act, at the time the guarantee under this
Section 4 becomes effective with respect to such Swap Obligation and to the
extent that the providing of such guarantee by such Guarantor would violate the
Commodity Exchange Act; provided however that in determining whether any
Guarantor is an “eligible contract participant” under the Commodity Exchange
Act, the guarantee of the Credit Party Obligations of such Guarantor under this
Section 4 by a Guarantor that is also a Qualified ECP Guarantor shall be taken
into account.
4.9    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Credit Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.9 for the

70

--------------------------------------------------------------------------------




maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 4.9, or otherwise under this Credit
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Credit Party Obligations have been indefeasibly paid and performed in
full. Each Qualified ECP Guarantor intends that this Section 4.9 constitute, and
this Section 4.9 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 5

CONDITIONS
5.1    Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans or the applicable Issuing Lender to issue the initial Letter
of Credit, whichever shall occur first, shall be subject to satisfaction of the
following conditions:
(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement, (ii) the Notes, (iii) the
Security Agreement, (iv) the Pledge Agreement and (v) a Deposit Account Control
Agreement for each deposit account held in the name of each Credit Party (other
than Excluded Accounts) (it being acknowledged that the Deposit Account Control
Agreements currently in place shall be sufficient).
(b)    Corporate Documents. Receipt by the Administrative Agent of the
following:
(i)    Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
(ii)    Bylaws. A copy of the bylaws or operating agreement, as applicable, of
each Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date.
(iii)    Resolutions. Copies of resolutions of the Board of Directors or
manager, as applicable, of each Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in force and
effect as of the Closing Date.
(iv)    Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state or other jurisdiction of
incorporation and the state or other jurisdiction of the chief executive office
and principal place of business.
(v)    Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

71

--------------------------------------------------------------------------------




(c)    Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date:
(i)    a legal opinion of King & Spalding LLP with respect to the Credit
Documents and each Credit Party organized in California, Delaware, North
Carolina and Texas, in form and substance reasonably satisfactory to the
Administrative Agent; and
(ii)    a legal opinion of special Nevada counsel for the Borrower with respect
to each Credit Party organized in Nevada, in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    Personal Property Collateral. The Administrative Agent shall have
received:
(i)    searches of Uniform Commercial Code filings in the jurisdiction of the
chief executive office of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;
(ii)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(iii)    searches of ownership of, and Liens on, Intellectual Property of each
Credit Party in the appropriate governmental offices;
(iv)    all certificates evidencing any certificated Capital Stock pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto;
(v)    such patent/trademark/copyright filings as requested by the
Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Collateral;
(vi)    all instruments and chattel paper in the possession of any of the Credit
Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and
(vii)    duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral.
(e)    Financial Statements.
(i)    Receipt and reasonably satisfactory review by the Lenders of the
consolidated financial statements of the Parent for the fiscal years ended 2011,
2012 and 2013, including balance sheets, income and cash flow statements audited
by independent public accountants of recognized national standing and prepared
in conformity with GAAP and such other financial information as the
Administrative Agent may reasonably request.
(ii)    The Lenders shall have received pro forma consolidated financial
statements of the Consolidated Parties, and forecasts prepared by management of
the Parent and/or Borrower, each in form reasonably satisfactory to the Lenders,
of balance sheets, income statements and cash flow

72

--------------------------------------------------------------------------------




statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter during the term of this Credit
Facility.
(f)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
certificates of insurance of the Consolidated Parties evidencing liability and
casualty insurance in compliance with the requirements set forth in Section
7.16.
(g)    Other Indebtedness. Receipt by the Administrative Agent of evidence that,
as of the Closing Date immediately after giving effect to the application of the
proceeds of Loans made on the Closing Date, the Consolidated Parties shall have
no Consolidated Funded Indebtedness other than Indebtedness permitted under
Section 8.1.
(h)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an Executive Officer of the Borrower as
of the Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, stating that (i) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (ii) there shall not
have occurred since the Parent’s Form 10‑K was filed with the Securities and
Exchange Commission for the fiscal year ended December 31, 2013 any event or
condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (iii) no action,
suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect and (iv) as of the Closing Date, (A) no Default
or Event of Default exists, (B) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects as of the Closing Date and (C) the Borrower by itself, and the Credit
Parties on a consolidated basis, are Solvent.
(i)    Fees and Expenses. Payment by the Credit Parties to the Lenders, the
Administrative Agent, the Co-Syndication Agents, and the Arrangers of all fees
and expenses relating to the Credit Facilities which are due and payable on the
Closing Date.
(j)    Attorney Costs. Payment by the Credit Parties of all reasonable fees,
charges and disbursements of outside counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(k)    Other. Receipt by the Administrative Agent of such other documents,
instruments, agreements or information as reasonably requested by the
Administrative Agent or any Lender, including, but not limited to, information
regarding litigation, tax, accounting, labor, insurance, pension liabilities
(actual or contingent), real estate leases, material contracts, debt agreements,
property ownership and contingent liabilities of the Consolidated Parties.
Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each Credit Document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or any Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

73

--------------------------------------------------------------------------------




5.2    Conditions to all Extensions of Credit.
The obligations of each Lender to make any Loan and of the applicable Issuing
Lender to issue, amend or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1 of the Credit Agreement:
(a)    The Borrower shall have delivered (i) in the case of any Revolving Loan
or any portion of a Term Loan, an appropriate Notice of Borrowing or Notice of
Extension/Conversion or (ii) in the case of any Letter of Credit, the applicable
Issuing Lender shall have received an appropriate request for issuance in
accordance with the provisions of Section 2.2(b);
(b)    The representations and warranties set forth in Section 6 shall, subject
to the limitations set forth therein, be true and correct in all material
respects as of such date (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) (except for those which
expressly relate to an earlier date which shall be true and correct in all
material respects as of such earlier date) or true and correct in all respects
as of such date (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) (except for those which expressly relate
to an earlier date which shall be true and correct in all respects as of such
earlier date);
(c)    No Default or Event of Default shall exist and be continuing either prior
to or after giving pro forma effect to the making of such Loan; and
(d)    Immediately after giving pro forma effect to the making of such Loan (and
the application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate outstanding principal
amount of Revolving Loans plus LOC Obligations plus Swingline Loans shall not
exceed the Revolving Committed Amount and (ii) the LOC Obligations shall not
exceed the LOC Committed Amount.
The delivery of each Notice of Borrowing, each Notice of Extension/Conversion
and each request for a Letter of Credit pursuant to Section 2.2(b) shall
constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in clauses (b), (c), and (d) above.
SECTION 6

REPRESENTATIONS AND WARRANTIES
The Credit Parties hereby represent to the Administrative Agent and each Lender
that:
6.1    Financial Condition.
(a)    The audited consolidated balance sheets and income statements of the
Consolidated Parties for the fiscal year ended December 31, 2013 (including the
notes thereto) (i) have been audited by KPMG LLP, (ii) have been prepared in
accordance with GAAP consistently applied throughout the periods covered thereby
and (iii) present fairly in all material respects (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods. During the period from December 31, 2013 to and including
the Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person)

74

--------------------------------------------------------------------------------




material in relation to the consolidated financial condition of the Consolidated
Parties, taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto.
(b)    The financial statements delivered pursuant to Section 7.1(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.1(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes, if any, to such financial statements) the
consolidated and consolidating financial condition, results of operations and
cash flows of the Consolidated Parties as of such date and for such periods.
6.2    No Material Change.
Since December 31, 2014, there has been no development or event relating to or
affecting any Consolidated Party which has had or could reasonably be expected
to have a Material Adverse Effect.
6.3    Organization and Good Standing.
Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing could
not reasonably be expected to have a Material Adverse Effect.
6.4    Power; Authorization; Enforceable Obligations.
Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party, and in the case of the Borrower, to obtain
extensions of credit hereunder, and has taken all necessary corporate or other
necessary action to authorize the borrowings and other extensions of credit on
the terms and conditions of this Credit Agreement and to authorize the
execution, delivery and performance of the Credit Documents to which it is a
party. No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Credit Party in
connection with the borrowings or other extensions of credit hereunder, with the
execution, delivery, performance, validity or enforceability of the Credit
Documents to which such Credit Party is a party, except for (i) consents,
authorizations, notices and filings described in Schedule 6.4, all of which have
been obtained or made or have the status described in such Schedule 6.4 and
(ii) filings to perfect the Liens created by the Collateral Documents. This
Credit Agreement has been, and each other Credit Document to which any Credit
Party is a party will be, duly executed and delivered on behalf of the Credit
Parties. This Credit Agreement constitutes, and each other Credit Document to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Credit Party enforceable against
such party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

75

--------------------------------------------------------------------------------




6.5    No Conflicts.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Credit Party will (a) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person,
(b) violate, contravene or materially conflict with any material Requirement of
Law or any other law, regulation (including, without limitation, Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (c) violate, contravene or conflict with contractual provisions of, or cause
an event of default under, any indenture, loan agreement, mortgage, deed of
trust, contract or other agreement or instrument to which it is a party or by
which it may be bound, the violation, contravention, conflict or default of
which could reasonably be expected to have a Material Adverse Effect, or
(d) result in or require the creation of any Lien (other than Permitted Liens)
upon or with respect to its properties.
6.6    No Default.
No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could be reasonably expected to have a Material Adverse Effect. No
Default or Event of Default has occurred or exists except as previously
disclosed in writing to the Administrative Agent.
6.7    Ownership.
Except to the extent the failure of which could not reasonably be expected to
have a Material Adverse Effect, each of the Consolidated Parties is the owner
of, and has good and marketable title to, or a valid leasehold interest in, all
of its respective assets shown on the balance sheet dated December 31, 2013 and
all assets and properties acquired since the date of such balance sheet, except
for such properties as are no longer used or useful in the conduct of such
Person’s business or as have been disposed of in the ordinary course of business
or as otherwise permitted by this Credit Agreement, and except for minor defects
in title that do not interfere with the ability of such Person to conduct its
business as now conducted, and none of such assets is subject to any Lien other
than Permitted Liens.
6.8    Indebtedness.
Except as otherwise permitted under Section 8.1, the Consolidated Parties have
no Indebtedness.
6.9    Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings, pending or, to the knowledge of any Executive Officer of any Credit
Party, threatened in writing against any Consolidated Party which could
reasonably be expected to have a Material Adverse Effect.
6.10    Taxes.
The Parent, the Borrower and, except as disclosed in Schedule 6.10, each of the
other Consolidated Parties has filed, or caused to be filed, all material tax
returns (Federal, state, local and foreign) required to be filed and paid
(a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording

76

--------------------------------------------------------------------------------




taxes, documentary stamp taxes and intangibles taxes) owing by it, except for
such taxes (i) which are not yet delinquent or (ii) that are being contested in
good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP. Except as disclosed in Schedule 6.10,
no Credit Party is aware as of the Closing Date of any proposed material tax
assessments by any taxing authority against any Consolidated Party.
6.11    Compliance with Law.
Each of the Consolidated Parties is in compliance with all Requirements of Law
and all other laws, rules, regulations, orders and decrees (including without
limitation Environmental Laws) applicable to it, or to its properties, unless
such failure to comply could not reasonably be expected to have a Material
Adverse Effect.
6.12    ERISA.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or an application for
such a letter is currently being processed by the Internal Revenue Service with
respect thereto and, to the best knowledge of the Consolidated Parties, nothing
has occurred which would prevent, or cause the loss of, such qualification. The
Consolidated Parties and each ERISA Affiliate have made all minimum required
contributions to each Plan subject to Section 412 or Section 430 of the Code.
(b)    There are no pending or, to the best knowledge of the Consolidated
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan is in “at risk status” (as defined in Section 430(i)(4) of the
Code after giving effect to Section 430(i)(4)(B) and any other pension funding
or transitional pension funding relief in effect at the relevant time); (iii) no
Consolidated Party nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
no Consolidated Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) no Consolidated Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
6.13    Corporate Structure; Capital Stock, etc.
The capital and ownership structure of the Consolidated Parties as of the
Closing Date is as described in Schedule 6.13A. Set forth on Schedule 6.13B is a
complete and accurate list as of the Closing Date with respect to the Borrower
and each of its direct and indirect Subsidiaries of (i) jurisdiction of
incorporation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Consolidated Parties and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto. The outstanding
Capital Stock of all such Persons is validly issued, fully paid and

77

--------------------------------------------------------------------------------




non‑assessable and as of the Closing Date is owned by the Consolidated Parties,
directly or indirectly, in the manner set forth on Schedule 6.13B, free and
clear of all Liens (other than Permitted Liens). As of the Closing Date, other
than as set forth in Schedule 6.13B, neither the Borrower nor any of its
Subsidiaries has outstanding any securities convertible into or exchangeable for
its Capital Stock nor does any such Person have outstanding any rights to
subscribe for or to purchase any options for the purchase of, or any agreements
providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its Capital Stock.
6.14    Governmental Regulations, Etc.
(a)    None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Laws or any
of Regulation U and Regulation X. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement, in conformity with the requirements of FR Form U‑1
referred to in Regulation U, that no part of the Letters of Credit or proceeds
of the Loans will be used, directly or indirectly, for the purpose of “buying”
or “carrying” any “margin stock” within the meaning of Regulation U and
Regulation X, or for the purpose of purchasing or carrying or trading in any
securities.
(b)    None of the Consolidated Parties is (i) subject to regulation as an
“investment company”, or a company “controlled” by “investment company”, within
the meaning of the Investment Company Act of 1940, as amended or (ii) subject to
regulation under any other Federal or state statute or regulation which limits
its ability to incur Indebtedness.
6.15    Purpose of Loans and Letters of Credit.
The Borrower will use the Letters of Credit and the proceeds of the Loans to (a)
provide for working capital, capital expenditures and general corporate purposes
of the Credit Parties and their Subsidiaries (including, without limitation,
Permitted Acquisitions), (b) on the Closing Date to refinance the Existing
Credit Agreement, and (c) pay fees and expenses relating to any of the
foregoing.
6.16    Environmental Matters.
Except as would not reasonably be expected to have a Material Adverse Effect:
(a)    Each of the facilities and properties owned, leased or operated by the
Consolidated Parties (the “Real Properties”) and all operations at the Real
Properties are in compliance with all applicable Environmental Laws, there is no
violation of any Environmental Law with respect to the Real Properties or the
businesses operated by the Consolidated Parties (the “Businesses”), and there
are no conditions relating to the Real Properties or the Businesses that are
reasonably likely to give rise to liability under any applicable Environmental
Laws.
(b)    None of the Real Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Real Properties in
amounts or concentrations that constitute or constituted a violation of, or are
reasonably likely to give rise to liability under, Environmental Laws.
(c)    No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non‑compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the

78

--------------------------------------------------------------------------------




Real Properties or the Businesses, nor does any Executive Officer of any Credit
Party have knowledge or reason to believe that any such notice will be received
or is being threatened.
(d)    Materials of Environmental Concern have not been transported or disposed
of from the Real Properties, or generated, treated, stored or disposed of at, on
or under any of the Real Properties or any other location, in each case by or on
behalf of any Consolidated Party in violation of or in a manner that is
reasonably likely to give rise to liability under any applicable Environmental
Law.
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Executive Officers of the Credit
Parties, threatened, under any Environmental Law to which any Consolidated Party
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Consolidated Parties, the Real Properties or the Businesses.
(f)    There has been no release, or threat of release, of Materials of
Environmental Concern at or from the Real Properties, or arising from or related
to the operations (including, without limitation, disposal) of any Consolidated
Party in connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that is reasonably
likely to give rise to liability under Environmental Laws.
6.17    Intellectual Property.
Each of the Consolidated Parties owns, or has the legal right to use, all
trademarks, tradenames, copyrights, technology, know‑how and processes (the
“Intellectual Property”) necessary for each of them to conduct its business as
currently conducted except for those the failure to own or have such legal right
to use could not reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 6.17 is a list of all Intellectual Property registered with
the United States Copyright Office or the United States Patent and Trademark
Office and owned by each of the Consolidated Parties as of the Closing Date,
which the Borrower shall update in accordance with Section 7.1(k) (or promptly
amend upon becoming aware of any material inaccuracy). Except as provided on
Schedule 6.17, no claim has been asserted in writing and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Credit Party know of any such claim, and, to the knowledge of the Executive
Officers of the Credit Parties, the use of such Intellectual Property by any
Consolidated Party does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
6.18    Investments.
All Investments of each of the Consolidated Parties are Permitted Investments.
6.19    Business Locations.
Set forth on Schedule 6.19(a) is a list as of the Closing Date of all locations
where any tangible personal property of a Credit Party is located, including
street address and state where located. Set forth on Schedule 6.19(b) is the
chief executive office and principal place of business of each Credit Party as
of the Closing Date.

79

--------------------------------------------------------------------------------




6.20    Disclosure.
Taken as whole, this Credit Agreement, the financial statements referred to in
Section 6.1(a) and the other documents, certificates or statements furnished by
or on behalf of any Consolidated Party in connection with this Credit Agreement
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein or
herein in light of the circumstances under which they were made not misleading.
6.21    No Burdensome Restrictions.
No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
6.22    Brokers’ Fees.
No Consolidated Party has any obligation to any Person, other than the
Arrangers, in respect of any finder’s, broker’s, investment banking or other
similar fee in connection with any of the transactions contemplated under the
Credit Documents.
6.23    Labor Matters.
Other than as set forth on Schedule 6.23, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Consolidated
Party as of the Closing Date and none of the Consolidated Parties has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years that has had or could reasonably be expected to have a
Material Adverse Effect.
6.24    Nature of Business.
As of the Closing Date, the Consolidated Parties are engaged in the business of
providing temporary staffing and permanent placement services, and workforce
management solutions.
6.25    Solvency.
As of the Closing Date, the Borrower is Solvent, and the Credit Parties are
Solvent on a consolidated basis.
6.26    OFAC.
(a)    The proceeds of the Loans or the Letters of Credit will not be used by
the Borrower or any Subsidiary for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in each case,
in violation of Anti-Corruption Laws. Each of the Credit Parties and each of
their respective Subsidiaries are in compliance, in all material respects, with
Sanctions.
(b)    The proceeds of the Loans or the Letters of Credit will not be used by
the Borrower or any Subsidiary for the purpose of financing the activities of
any person currently subject to any Sanctions or for the purpose of financing
any activities in a Sanctioned Country. None of the Borrower, any Subsidiary or,
to the knowledge of the Borrower, any of their respective directors, officers or
employees is a Sanctioned

80

--------------------------------------------------------------------------------




Person or is knowingly engaged in any activity that would reasonably be expected
to result in the Borrower being designated as a Sanctioned Person.
6.27    Anti-Terrorism Laws.
Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
or any enabling legislation or executive order relating thereto. Neither any
Credit Party nor any or its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
None of the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
SECTION 7

AFFIRMATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:
7.1    Information Covenants.
The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent:
(a)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Parent (beginning with
the fiscal year of the Parent ending December 31, 2015), a consolidated balance
sheet and income statement of the Parent as of the end of such fiscal year,
together with related consolidated statements of retained earnings and cash
flows for such fiscal year, in each case setting forth in comparative form
figures for the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and audited by independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Parent as a going
concern or any other material qualifications or exceptions. The financial
statements delivered pursuant to this Section 7.1(a) shall be accompanied by a
schedule providing, in form and substance reasonably satisfactory to the
Administrative Agent, the consolidating financial statements of (i) the
Consolidated Parties, taken as a whole and (ii) the Excluded JV’s, taken as a
whole. Notwithstanding the foregoing, the Lenders agree that, to the extent that
the requirements of this clause (a) are contained in the annual report of the
Parent for such fiscal year on Form 10‑K as filed with the Securities and
Exchange Commission (the “Annual Report”), the obligations of the Credit Parties
under this clause (a) will be satisfied by delivering to the Administrative
Agent, within 90 days after the end of such fiscal year, the Annual Report.
(b)    Quarterly Statements. As soon as available, and in any event within 45
days after the close of each of the first three fiscal quarters of the Parent
(beginning with the fiscal quarter of the Parent ending March 31, 2016), (i) a
consolidated balance sheet and income statement of the Parent as of the end of
such fiscal quarter, together with related consolidated statements of retained
earnings and cash flows for such

81

--------------------------------------------------------------------------------




fiscal quarter, in each case setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative Agent, and accompanied by a certificate of an
Executive Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Parent and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year‑end audit adjustments and the absence of
footnotes (it being understood that the financial statements delivered pursuant
to this Section 7.1(b)(i) shall be accompanied by a schedule providing, in form
and substance reasonably satisfactory to the Administrative Agent, the
consolidating financial statements of (A) the Consolidated Parties, taken as a
whole and (B) the Excluded JV’s, taken as a whole) (the Lenders agree that, to
the extent that the requirements of this clause (i) are contained in the
quarterly report of the Parent for such fiscal quarter on Form 10‑Q as filed
with the Securities and Exchange Commission (the “Quarterly Report”), the
obligations of the Credit Parties under this clause (i) will be satisfied by
delivering to the Administrative Agent, within 45 days after the end of such
fiscal quarter, the Quarterly Report) and (ii) a disclosure statement (the
“Disclosure Statement”) in reasonable form and detail and reasonably acceptable
to the Administrative Agent setting forth the adjustments to the financial
statements delivered pursuant to clause (i) above necessary to determine the
consolidated balance sheet and income statement and the related consolidated
statements of retained earnings and cash flows of the Consolidated Parties as of
the end of such fiscal quarter, and accompanied by a certificate of an Executive
Officer of the Borrower to the effect that such Disclosure Statement when
combined with the Quarterly Report present in all material respects the
financial condition of the Consolidated Parties and have been prepared in
accordance with GAAP, subject to changes resulting from audit and normal
year‑end audit adjustments and the absence of footnotes.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Executive Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in
Section 8.18 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or, if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.
(d)    Annual Business Plan and Budgets. As soon as available but in any event
no later than 45 days following the end of each fiscal year of the Borrower, an
annual business plan and budget of the Consolidated Parties containing, among
other things, pro forma financial statements for the next four fiscal quarters
and the next fiscal year.
(e)    Compliance With Certain Provisions of the Credit Agreement. Within 90
days after the end of each fiscal year of the Credit Parties, a certificate
executed by an Executive Officer of the Borrower providing if any Material Asset
Dispositions took place during such Fiscal Year, the amount of all Material
Asset Dispositions made during such fiscal year.
(f)    Auditor’s Reports. Within a reasonable time period after receipt, a copy
of any “management letter” submitted by independent accountants to any
Consolidated Party in connection with any annual audit of the books of such
Person.
(g)    Reports. Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency (other than exhibits and
registration statements on Form S‑8) and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency,

82

--------------------------------------------------------------------------------




or any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters.
(h)    Notices. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
promptly (and in any case within two Business Days except as set forth in clause
(iii)) of (i) the occurrence of an event or condition consisting of a Default or
Event of Default, specifying the nature and existence thereof and what action
the Credit Parties propose to take with respect thereto, and (ii) the occurrence
of any of the following with respect to any Consolidated Party (A) the pendency
or commencement of any litigation, arbitral or governmental proceeding against
such Person which if adversely determined is reasonably likely to have a
Material Adverse Effect or (B) the institution of any proceedings against such
Person with respect to, or the receipt of notice by such Person of potential
liability or responsibility for violation, or alleged violation of any Federal,
state or local law, rule or regulation, including but not limited to,
Environmental Laws, the violation of which could reasonably be expected to have
a Material Adverse Effect; and (iii) within ten (10) Business Days, any material
change in accounting policies or financial reporting practices by the Parent,
the Borrower or any Subsidiary; provided that the Credit Parties shall not be
required to provide notice to the extent such change is disclosed in the
Parent’s publicly filed documents.
(i)    ERISA. Upon any Executive Officer of a Credit Party obtaining knowledge
thereof, the Credit Parties will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that constitutes
an ERISA Event; (ii) with respect to any Multiemployer Plan, the receipt of
notice as prescribed in ERISA or otherwise of any withdrawal liability assessed
against the Credit Parties or any ERISA Affiliates, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which any
Consolidated Party or any ERISA Affiliate is required to contribute to each
Pension Plan pursuant to its terms and as required to meet the minimum funding
standard set forth in ERISA and the Code with respect thereto; or (iv) any
change in the funding status of any Plan that could reasonably be expected to
cause the Pension Plan to enter “at risk status” as defined in Section 430(i)(4)
of the Code after giving effect to Section 430(i)(4)(B) and any other pension
funding or transitional pension funding relief in effect at the relevant time,
together with a description of any such event or condition or a copy of any such
notice and a statement by an Executive Officer of the Borrower briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, the Credit Parties shall
furnish the Administrative Agent and the Lenders with such additional
information concerning any Pension Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).
(j)    Environmental. Upon the reasonable written request of the Administrative
Agent following the occurrence of any event or the discovery of any condition
which the Administrative Agent reasonably believes has caused (or could be
reasonably expected to cause) the representations and warranties set forth in
Section 6.16 to be untrue in any material respect, the Credit Parties will
furnish or cause to be furnished to the Administrative Agent, at the Credit
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence

83

--------------------------------------------------------------------------------




of any Materials of Environmental Concern on any Real Properties (as defined in
Section 6.16) and as to the compliance by any Consolidated Party with
Environmental Laws at such Real Properties. If the Credit Parties fail to
deliver such an environmental report within seventy‑five (75) days after receipt
of such written request then the Administrative Agent may arrange for same, and
the Credit Parties hereby grant to the Administrative Agent and their
representatives access to the Real Properties to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand and added to the obligations secured by the Collateral
Documents.
(k)    Additional Patents and Trademarks. At the time of delivery of the
financial statements and reports provided for in Section 7.1(a), a report signed
by an Executive Officer of the Borrower setting forth (i) a list of registration
numbers for all patents, trademarks, service marks, tradenames and copyrights
awarded to any Consolidated Party since the last day of the immediately
preceding fiscal year and (ii) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Consolidated Party since the last day of the
immediately preceding fiscal year and the status of each such application, all
in such form as shall be reasonably satisfactory to the Administrative Agent.
(l)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.1(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent).
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Certificates required by
Section 7.1(c) to the Administrative Agent. Except for such Officer’s
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent, the
Syndication Agent and/or the Arrangers will make available to the Lenders and
the Issuing Lender materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public‑side” Lenders (i.e., Lenders that
do not wish to receive material non‑public information with respect to the
Borrower or its securities) (each, a “Public Lender”). The Borrower hereby
agrees that (x) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; and (y) the Administrative Agent, the Syndication Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding the foregoing, the Borrower shall
not be under any obligation to mark any Borrower Materials “PUBLIC.”

84

--------------------------------------------------------------------------------




7.2    Preservation of Existence and Franchises.
Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary not prohibited by Section 8.4 or Section 8.5, each Credit Party
will, and will cause each of its Subsidiaries to, do all things necessary to
preserve and keep in full force and effect its existence, authority and material
rights and franchises.
7.3    Books and Records.
Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.4    Compliance with Law.
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction could
reasonably be expected to have a Material Adverse Effect, and comply with
Anti-Corruption Laws and Sanctions in all material respects.
7.5    Payment of Taxes and Other Indebtedness.
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all material taxes, assessments and governmental charges or levies
imposed upon it, or upon its income or profits, or upon any of its properties,
before they shall become delinquent, (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien
(other than a Permitted Lien) upon any of its properties, and (c) except as
prohibited hereunder, all of its other Indebtedness as it shall become due;
provided, however, that no Consolidated Party shall be required to pay any such
tax, assessment, charge, levy, claim or Indebtedness which is being contested in
good faith by appropriate proceedings and as to which adequate reserves therefor
have been established in accordance with GAAP, unless the failure to make any
such payment (i) could give rise to an immediate right to foreclose on a Lien
securing such amounts or (ii) could reasonably be expected to have a Material
Adverse Effect.
7.6    Insurance.
(a)    Each Credit Party will, and will cause each of its Subsidiaries to, at
all times maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self‑insurance retentions as are in accordance with
normal industry practice (or as otherwise required by the Collateral Documents).
The Administrative Agent shall be named as loss payee or mortgagee, as its
interest may appear, and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Administrative
Agent, that it will give the Administrative Agent thirty (30) days prior written
notice before any such policy or policies shall be altered or canceled.
(b)    [Reserved].

85

--------------------------------------------------------------------------------




(c)    The Insurance Subsidiary shall conduct its insurance business in
compliance with all applicable insurance laws, rules, regulations and orders and
using sound actuarial principles. The insurance premiums and other expenses
charged by the Insurance Subsidiary to the Parent or any of its Subsidiaries
shall be reasonable and customary. The Borrower will provide the Administrative
Agent and the Lenders copies of any outside actuarial reports prepared with
respect to any projection, valuation or appraisal of the Insurance Subsidiary
within thirty (30) days after receipt thereof.
7.7    Maintenance of Property.
Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be commercially proper,
to the extent and in the manner customary for companies in similar businesses.
7.8    Performance of Obligations.
Except as could not reasonably be expected to have a Material Adverse Effect,
each Credit Party will, and will cause each of its Subsidiaries to, perform all
of its obligations under the terms of all agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it is bound.
7.9    Use of Proceeds.
The Borrower will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 6.15.
7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours (and (a) with respect to
inspections initiated by the Administrative Agent, at the expense of the
Borrower (not to exceed $10,000 per annum) and (b) with respect to inspections
initiated by a Lender, at the expense of such Lender), each Credit Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent or any Lender, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
its property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person; provided, however, that, unless an Event of
Default shall be in existence, neither the Administrative Agent nor the Lenders,
collectively, shall exercise their rights under this sentence more often than
one time during any calendar year; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

86

--------------------------------------------------------------------------------




7.11    Reserved.
7.12    Additional Guarantors.
As soon as practicable and in any event within 30 days (or such additional time
as consented to by the Administrative Agent) after any Person becomes a direct
or indirect Subsidiary (other than an Excluded Subsidiary) of the Parent, the
Borrower shall provide the Administrative Agent with written notice thereof
setting forth information in reasonable detail describing all of the assets of
such Person and shall (a) if such Person is a Domestic Subsidiary (other than an
Excluded Subsidiary), (i) cause such Person to execute a Joinder Agreement in
substantially the same form as Exhibit 7.12 and (ii) cause 100% of the issued
and outstanding Capital Stock of such Person to be delivered (if certificated)
to the Administrative Agent (together with undated stock powers signed in blank)
and pledged to the Administrative Agent pursuant to an appropriate pledge
agreement(s) in substantially the form of the Pledge Agreement and otherwise in
form reasonably acceptable to the Administrative Agent, (b) if such Person is a
direct Foreign Subsidiary (other than an Excluded Subsidiary) of a Credit Party,
cause 65% (or such greater percentage that, due to a change in an applicable
Requirement of Law after the date hereof, (i) could not reasonably be expected
to cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (ii) could not reasonably be
expected to cause any adverse tax consequences) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of such Person
to be delivered (if certificated) to the Administrative Agent (together with
undated stock powers signed in blank (unless, with respect to a Foreign
Subsidiary, such stock powers are deemed unnecessary by the Administrative Agent
in its reasonable discretion under the law of the jurisdiction of incorporation
of such Person)) and pledged to the Administrative Agent pursuant to an
appropriate pledge agreement(s) in substantially the form of the Pledge
Agreement and otherwise in form acceptable to the Administrative Agent and
(c) cause such Person to deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC‑1 financing statements, real estate title
insurance policies, environmental reports, landlord’s waivers, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered pursuant
to Section 5.1(b), (c) and (d), all in form, content and scope reasonably
satisfactory to the Administrative Agent. For the avoidance of doubt, (i) in no
event shall any Excluded JV or Excluded Subsidiary be required to become a
Guarantor hereunder, (ii) in no event shall any Credit Party be required to
pledge any Capital Stock of any Excluded JV to the Administrative Agent or any
Lender and (iii) the Borrower may, at its option, elect to join any Excluded
Subsidiary as a Guarantor by causing such Excluded Subsidiary to comply with the
provisions contained in this Section 7.12 and in Section 7.13 (it being
understood and agreed that no legal opinion shall be required to be delivered in
connection with the joinder of any Excluded Subsidiary).
7.13    Pledged Assets; Further Assurances.
Each Credit Party will cause all of its owned Property other than Excluded
Property, to be subject at all times to first priority, and perfected Liens in
favor of the Administrative Agent to secure the Credit Party Obligations
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such Property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens. Without limiting the

87

--------------------------------------------------------------------------------




generality of the above, the Credit Parties will cause (i) 100% of the issued
and outstanding Capital Stock of the Borrower, and (ii) 100% of the issued and
outstanding Capital Stock of each Domestic Subsidiary (other than Capital Stock
constituting Excluded Property) to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents or such other security documents as the
Administrative Agent shall reasonably request. The Borrower will, and will cause
each other Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Requisite Lenders may reasonably request, to
effectuate the transactions contemplated by the Credit Documents or to grant,
preserve, protect or perfect the Liens created by the Collateral Documents or
the validity or priority of any such Lien, all at the expense of the Credit
Parties. Notwithstanding the foregoing, Deposit Account Control Agreements and
securities account control agreements shall not be required by this Agreement or
the Security Agreement, and any such agreements executed prior to the First
Amendment Effective Date may, at the request of the Borrower, be terminated.
7.14    Environmental.
The Consolidated Parties will conduct and complete all investigations, studies,
sampling, and testing and all remedial, removal, and other actions necessary to
address all Materials of Environmental Concern on, from or affecting any of the
Real Properties to the extent necessary to be in compliance with all
Environmental Laws and with the validly issued orders and directives of all
Governmental Authorities with jurisdiction over such Real Properties to the
extent any failure to undertake such action could reasonably be expected to have
a Material Adverse Effect.
7.15    Post-Closing Covenant.
(a)    Within fifteen (15) days after the Closing Date (or such extended period
of time as agreed to by the Administrative Agent), the Credit Parties shall
provide the Administrative Agent such patent/trademark/copyright filings, not
delivered prior to the Closing Date, as requested by the Administrative Agent in
order to perfect the Administrative Agent's security interest in the Collateral.
(b)    Within ten (10) days after the Closing Date (or such extended period of
time as agreed to by the Administrative Agent), the Credit Parties shall deliver
to the Administrative Agent copies of certificates of insurance of ShiftWise,
Inc. evidencing liability and casualty insurance meeting the requirements set
forth in the Credit Documents, including, but not limited to, naming the
Administrative Agent as additional insured (in the case of liability insurance)
or loss payee (in the case of hazard insurance) on behalf of the Lenders.
SECTION 8

NEGATIVE COVENANTS
Each Credit Party hereby covenants and agrees that, so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:
8.1    Indebtedness.
The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

88

--------------------------------------------------------------------------------




(a)    Indebtedness arising under this Credit Agreement and the other Credit
Documents;
(b)    Indebtedness of the Borrower and its Subsidiaries set forth in
Schedule 8.1 (and renewals, refinancings and extensions thereof on terms and
conditions no less favorable to such Person than such existing Indebtedness);
(c)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets provided that (i) the total
of all such Indebtedness under this clause (c) for all such Persons taken
together shall not exceed an aggregate principal amount of $10,000,000 at any
one time outstanding; (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
(d)    obligations of the Borrower in respect of Hedging Agreements entered into
in order to manage existing or anticipated interest rate or exchange rate risks
and not for speculative purposes;
(e)    intercompany Indebtedness arising out of loans, advances and Guaranty
Obligations permitted under Section 8.6;
(f)    Indebtedness of any Subsidiary of the Borrower that existed at the time
such Person became a Subsidiary of the Borrower in connection with a Permitted
Acquisition and Indebtedness assumed by the Borrower or any Subsidiary of the
Borrower in connection with a Permitted Acquisition; provided that (i) such
Indebtedness was not incurred in contemplation of such Permitted Acquisition;
(ii) the total of all such Indebtedness under this clause (f) for all such
Persons taken together shall not exceed an aggregate principal amount of
$15,000,000 at any one time outstanding; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
(g)    additional unsecured senior Indebtedness or unsecured Subordinated
Indebtedness of the Borrower, provided that:
(i)    both immediately before and after giving effect to such incurrence, no
Default or Event of Default has occurred and is continuing;


(ii)    the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to the
incurrence of such Indebtedness on a Pro Forma Basis (and assuming all
commitments are fully drawn), (x) the Borrower is in compliance with the
financial covenants set forth in Section 8.18 recomputed as of the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 7.1(a) or (b) and (y) the Consolidated Leverage
Ratio shall be 0.25 less than the applicable level set forth in Section 8.18(a)
(without giving effect to any temporary increase contained in Section 8.18(a));


(iii)    (A) with respect to additional unsecured senior Indebtedness, such
Indebtedness shall have a stated final maturity date not earlier than the latest
Maturity Date in effect at the time of incurrence of such Indebtedness and the
stated final maturity date of such Indebtedness shall not be subject to any
conditions that could result in such stated final maturity date occurring on a
date

89

--------------------------------------------------------------------------------




that precedes the latest Maturity Date in effect at the time of incurrence of
such Indebtedness and (B) with respect to additional unsecured Subordinated
Indebtedness, such Indebtedness shall have a stated final maturity date not
earlier than the date that is at least six months after the latest Maturity Date
in effect at the time of incurrence of such Indebtedness and the stated final
maturity date of such Indebtedness shall not be subject to any conditions that
could result in such stated final maturity date occurring on a date that
precedes the date that is at least six months after the latest Maturity Date in
effect at the time of incurrence of such Indebtedness;


(iv)    such Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof prior to the latest
Maturity Date in effect at the time of incurrence of such Indebtedness;


(v)    the Weighted Average Life to Maturity of such Indebtedness shall be no
shorter than the longest then remaining Weighted Average Life to Maturity of any
Terms Loans then outstanding; and
(vi)    the terms and conditions of any such Indebtedness shall not taken as
whole, be (excluding, for the avoidance of doubt, interest rates, interest
margins, rate floors, fees, funding discounts, original issue discounts and
prepayment or redemption premiums and terms) materially more restrictive on the
Parent, the Borrower and its Subsidiaries than those under the Credit Documents
(when taken as a whole).
(h)    Guaranty Obligations of the Parent, the Borrower or any of the
Subsidiaries of the Parent with respect to any Indebtedness of the Parent or any
of its Subsidiaries permitted by this Section 8.1;
(i)    other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;
(j)    (A) to the extent constituting Indebtedness, obligations under Cash
Management Agreements and (B) Indebtedness incurred by the Borrower or any of
its Subsidiaries in respect of netting services, overdraft protections and
similar arrangements in each case in connection with cash management or deposit
accounts;
(k)    Indebtedness under the Cash Collateral Agreement (and renewals,
refinancings and extensions thereof on terms and conditions no less favorable to
such Person than such existing Indebtedness) in an aggregate principal amount
not to exceed $30,000,000 at any one time outstanding;
(l)    to the extent that any earn‑out payments due under any acquisition
agreement by any Consolidated Party (the “Earn‑Out Liabilities”) constitute “the
deferred purchase price of Property or services purchased by such Person”
pursuant to clause (d) of the definition of Indebtedness, Earn‑Out Liabilities
with respect to any Permitted Acquisition;
(m)    other unsecured Subordinated Indebtedness of the Borrower in an aggregate
principal amount not to exceed $25,000,000; and
(n)    other secured Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not to exceed the greater of $25,000,000 or 2.5%
of Consolidated Total Assets at any one time outstanding.

90

--------------------------------------------------------------------------------




8.2    Liens.
The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or after acquired, except for Permitted Liens.
8.3    Nature of Business.
The Credit Parties will not permit any Consolidated Party to engage at any time
in any business or business activity other than the business conducted by any of
the Consolidated Parties as of the Closing Date and any business reasonably
related or similar thereto.
8.4    Consolidation, Merger, Dissolution, etc.
Except in connection with a Permitted Asset Disposition, the Credit Parties will
not permit any Consolidated Party to merge or consolidate or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this Section 8.4 but subject to the
terms of Sections 7.12 and 7.13, (a) the Borrower may merge or consolidate with
any of its Subsidiaries; provided that the Borrower shall be the continuing or
surviving corporation, (b) any Credit Party other than the Parent or the
Borrower may merge or consolidate with any other Credit Party other than the
Parent or the Borrower, (c) any Consolidated Party which is not a Credit Party
may be merged or consolidated with or into any Credit Party other than the
Parent provided that such Credit Party shall be the continuing or surviving
corporation, (d) any Consolidated Party which is not a Credit Party may be
merged or consolidated with or into any other Consolidated Party which is not a
Credit Party, (e) any Subsidiary of the Borrower may merge with any Person that
is not a Credit Party in connection with an Asset Disposition permitted under
Section 8.5, (f) the Borrower or any Subsidiary of the Borrower may merge with
any Person other than a Consolidated Party in connection with a Permitted
Acquisition provided that, if such transaction involves the Borrower, the
Borrower shall be the continuing or surviving corporation and (g) any Subsidiary
of the Borrower may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect. It is understood
that this Section 8.4 shall not prohibit any Consolidated Party from entering
into any agreement of merger or consolidation, but shall prohibit the
consummation of any such merger or consolidation (except as permitted pursuant
to this Section 8.4).
8.5    Asset Dispositions.
The Credit Parties will not permit any Consolidated Party to make any Asset
Disposition other than an Excluded Asset Disposition unless (a) at least 75%
of the consideration paid in connection therewith shall consist of cash or Cash
Equivalents, (b) such transaction does not involve the sale or other disposition
of a minority equity interest in any Consolidated Party, (c) such transaction
does not involve a sale or other disposition of receivables other than
receivables owned by or attributable to or generated by other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.5, (d) the aggregate tangible net book value of all of the assets sold
or otherwise disposed of by the Consolidated Parties in all such transactions
after the Closing Date shall not exceed $15,000,000, (e) if the aggregate net
book value of the assets being sold or otherwise disposed of by the Consolidated
Parties in such transaction exceeds $2,000,000, a certificate of an Executive
Officer of the Borrower specifying the anticipated date of such Asset
Disposition, briefly describing the assets to be sold or otherwise disposed of
and setting forth the net book value of such assets, the aggregate consideration
and the Net Cash Proceeds to be received for such

91

--------------------------------------------------------------------------------




assets in connection with such Asset Disposition and (f) the Credit Parties
shall, within the period of 360 days following the consummation of such Asset
Disposition (with respect to any such Asset Disposition, the “Application
Period”), apply (or cause to be applied) an amount equal to the Net Cash
Proceeds of such Asset Disposition to (i) make Eligible Reinvestments or
(ii) prepay the Loans (and Cash Collateralize the LOC Obligations) in accordance
with the terms of Section 3.3(b)(iii)(A). Pending final application of the Net
Cash Proceeds of any Asset Disposition in accordance with the terms of
Section 3.3(b)(iii)(A), the Consolidated Parties may apply such Net Cash
Proceeds to temporarily reduce the Revolving Loans or to make Investments in
Cash Equivalents.
Upon a sale of assets or the sale of Capital Stock of a Consolidated Party
permitted by this Section 8.5, the Administrative Agent shall (to the extent
applicable) deliver to the Credit Parties, upon the Credit Parties’ request and
at the Credit Parties’ expense, such documentation as is reasonably necessary to
evidence the release of the Administrative Agent’s security interest, if any, in
such assets or Capital Stock, including, without limitation, amendments or
terminations of UCC financing statements, if any, the return of stock
certificates, if any, and the release of such Consolidated Party from all of its
obligations, if any, under the Credit Documents.
8.6    Investments.
The Credit Parties will not permit any Consolidated Party to make Investments in
or to any Person, except for Permitted Investments.
8.7    Restricted Payments.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends or other distributions payable to any
Credit Party (directly or indirectly through Subsidiaries); provided that the
proceeds of any dividends or distributions made to the Parent in reliance of
this clause (a) are subsequently contributed by the Parent to a Credit Party,
(b) payments by any Consolidated Parties to the Parent in respect of the tax
liability of the affiliated group of corporations that file consolidated federal
income tax returns (or that file state or local income tax returns on a
consolidated, combined, unitary or similar basis), (c) loans, advances,
dividends or distributions by any Consolidated Party to the Parent not to exceed
$10,000,000 in any fiscal year to enable the Parent to pay (i) its costs
(including all professional fees and expenses) incurred to comply with its
reporting obligations under federal or state laws or in connection with
reporting obligations in respect of any Indebtedness of the Parent permitted
under Section 8.1, (ii) for corporate, administrative and operating expenses in
the ordinary course of business (including, without limitation, costs and
expenses in connection with advisory fees, commissions and expenses incurred by
a Credit Party in connection with any Permitted Acquisition or other business
combination permitted under this Credit Agreement), (d) the repurchase,
redemption or other acquisition or retirement for value of any Capital Stock or
any option to acquire Capital Stock of the Parent held by members of senior
management and other key employees of the Parent and its Subsidiaries in an
aggregate cash amount not to exceed $5,000,000 in the aggregate following the
Closing Date; provided that no Default or Event of Default exists either before
or after giving effect to such Restricted Payment, (e) as permitted by
Section 8.8 or Section 8.9, (f) payments of regularly scheduled cash interest
payments and payments in kind of interest accrued, in each case, in respect of
any Subordinated Indebtedness to the extent permitted under the applicable
subordination provisions thereof, (g) the refinancing of any Subordinated
Indebtedness with the proceeds received from any Equity Issuance or other
Subordinated Indebtedness to the extent not required to be applied to the Loans
hereunder pursuant to Section 3.3, (h) loans, advances, dividends or
distributions by any Consolidated Party to the Parent to enable the Parent to

92

--------------------------------------------------------------------------------




make the payments or reimbursements of fees and expenses to the extent permitted
by Section 8.9(f), (i) loans, advances, dividends or distributions by any
Consolidated Party to the Parent to enable the Parent to effect any repurchase,
redemption or other acquisition or retirement for value of any Capital Stock or
any option to acquire Capital Stock of the Parent to the extent permitted by
Section 8.7(d) and (j) such other Restricted Payments in addition to the
foregoing (i) in a cash amount not to exceed $50,000,000 in the aggregate if the
Consolidated Leverage Ratio at the time of such Restricted Payment is greater
than 3.25 to 1.00, (ii) in a cash amount not to exceed $100,000,000 in the
aggregate if the Consolidated Leverage Ratio at the time of such Restricted
Payment is greater than 2.25 to 1.00 but less than or equal to 3.25 to 1.00 and
(iii) in an unlimited cash amount in the aggregate if the Consolidated Leverage
Ratio at the time of such Restricted Payment is less than or equal to 2.25 to
1.00 (in each case less the aggregate amount of any other previous Restricted
Payments made pursuant to this clause (j)); provided that no Default or Event of
Default exists either before or after giving effect to such Restricted Payment.
8.8    Other Indebtedness, Etc.
The Credit Parties will not permit any Consolidated Party to (a) if any Default
or Event of Default has occurred and is continuing or would be directly or
indirectly caused as a result thereof, (i) after the issuance thereof, amend or
modify any of the terms of any Indebtedness (other than this Credit Agreement)
of any such Person if such amendment or modification would add or change any
terms in a manner adverse to such Person, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof, or (ii) make (or give any notice with
respect thereto) any voluntary or optional payment or prepayment or redemption
or acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any other
Indebtedness (other than this Credit Agreement) of such Person, (b) shorten the
final maturity of any Subordinated Indebtedness or amend or modify any of the
subordination provisions of any Subordinated Indebtedness, (c) make interest
payments in respect of any Subordinated Indebtedness in violation of the
subordination provisions of the documents evidencing and/or governing such
Subordinated Indebtedness or (d) except as otherwise permitted under
Section 8.7, make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment, redemption, acquisition for value or defeasance
of (including without limitation, by way of depositing money or securities with
the trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Subordinated Indebtedness.
8.9    Transactions with Affiliates.
The Credit Parties will not permit any Consolidated Party to enter into or
permit to exist any transaction or series of transactions with any officer,
director, shareholder, Subsidiary or Affiliate of such Person other than
(a) advances of working capital to any Credit Party other than the Parent,
(b) transfers of cash and assets to any Credit Party other than the Parent,
(c) transactions expressly permitted by Section 8.1, Section 8.4, Section 8.5,
Section 8.6, or Section 8.7, (d) customary compensation and reimbursement of
expenses of officers and directors, (e) transactions described on Schedule 8.9,
(f) payment or reimbursement of fees and expenses of the Parent and any of its
shareholders in connection with any registration of the Capital Stock of the
Parent pursuant to registration rights agreements or as otherwise approved by
the Board of Directors of the Borrower or Parent in an amount not to exceed
$5,000,000 in any fiscal year, and (g) except as otherwise specifically limited
in this Credit Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such

93

--------------------------------------------------------------------------------




Person as would be obtainable by it in a comparable arms‑length transaction with
a Person other than an officer, director, shareholder, Subsidiary or Affiliate.
8.10    Organizational Documents; Fiscal Year.
The Credit Parties will not permit any Consolidated Party to (i) amend, modify
or change its articles of incorporation (or corporate charter or other similar
organizational document) or bylaws (or other similar document) in any manner
materially adverse to the Lenders or (ii) change its fiscal year.
8.11    Limitation on Restricted Actions.
The Credit Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Credit Party on its Capital
Stock, (b) pay any Indebtedness or other obligation owed to any Credit Party,
(c) make loans or advances to any Credit Party, (d) sell, lease or transfer any
of its properties or assets to any Credit Party, or (e) act as a Credit Party
and pledge its assets pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (a)‑(d) above) for such encumbrances
or restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) documents evidencing and/or governing any
Subordinated Indebtedness to the extent consistent with the restrictions in this
Section 8.11, (iii) applicable law, (iv) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(c), Section 8.1(f), Section
8.1(g), Section 8.1(i) or Section 8.1(k); provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith or are generally less restrictive than the covenants set
forth in this Credit Agreement, (v) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (vi) customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 8.5 pending the
consummation of such sale or (vii) pursuant to applicable law and other
customary conditions and restrictions contained in any agreement, document or
instrument relating to the formation, operation and regulatory requirements or
limitations related to the Insurance Subsidiary.
8.12    Ownership of Subsidiaries; Limitations on Parent.
Notwithstanding any other provisions of this Credit Agreement to the contrary:
(a)    The Credit Parties will not permit any Consolidated Party to (i) permit
any Person (other than the Borrower or any Wholly Owned Subsidiary of the
Borrower) to own any Capital Stock of any Subsidiary of the Borrower, except
(A) to qualify directors where required by applicable law or to satisfy other
requirements of applicable law with respect to the ownership of Capital Stock of
Foreign Subsidiaries or (B) as a result of or in connection with a dissolution,
merger, consolidation or disposition of a Subsidiary not prohibited by
Section 8.4 or Section 8.5, (ii) permit any Subsidiary of the Borrower to issue
or have outstanding any shares of preferred Capital Stock or (iii) permit,
create, incur, assume or suffer to exist any Lien on any Capital Stock of any
Subsidiary of the Parent, except for Permitted Liens of the type described in
clauses (i) and (xix) of the definition of “Permitted Liens” set forth in
Section 1.1.
(b)    The Parent shall not (i) hold any material assets other than (A) the
Capital Stock of the Borrower or any Wholly‑Owned Subsidiary of the Parent that
is a Credit Party or an Excluded Subsidiary, (B) the Capital Stock of the Parent
repurchased, redeemed or otherwise acquired or retired for value by the

94

--------------------------------------------------------------------------------




Parent to the extent permitted by Section 8.7 and (C) cash to the extent
permitted by Section 8.7, (ii) have any liabilities other than (A) Indebtedness
permitted under Section 8.1, (B) tax liabilities in the ordinary course of
business, (C) loans, advances and payments permitted under Section 8.9,
(D) corporate, administrative and operating expenses in the ordinary course of
business and (E) other liabilities under (1) the Credit Documents, (2) the
documents evidencing and/or governing any Subordinated Indebtedness, (3)
registration rights agreements, (4) stock option or other employee equity plans
(including, without limitation, those in existence on the Closing Date), or (5)
any other agreement, document or instrument related to any of the foregoing or
(iii) engage in any business other than (A) owning the Capital Stock of the
Borrower or any Wholly‑Owned Subsidiary of the Parent that is a Credit Party or
an Excluded Subsidiary and activities incidental or related thereto, (B) acting
as a Guarantor hereunder and pledging its assets to the Administrative Agent,
for the benefit of the Lenders, pursuant to the Collateral Documents to which it
is a party, (C) activities related to its obligations under the Securities Laws,
(D) acting as a borrower or guarantor, as applicable, in respect of Indebtedness
permitted under Section 8.1, (E) in connection with the exercise of its rights
under and its compliance with the obligations applicable to it under the
documents listed in clause (ii)(E) above and (F) activities relating to any
repurchase, redemption or other acquisition or retirement for value of any
Capital Stock or any option to acquire Capital Stock of the Parent to the extent
permitted by Section 8.7.
8.13    Sale Leasebacks.
The Credit Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transaction.
8.14    Reserved.
8.15    No Further Negative Pledges.
The Credit Parties will not permit any Consolidated Party to enter into, assume
or become subject to any agreement prohibiting or otherwise restricting the
existence of any Lien upon any of its Property in favor of the Administrative
Agent (for the benefit of the Lenders) for the purpose of securing the Credit
Party Obligations, whether now owned or hereafter acquired, or requiring the
grant of any security for any obligation if such Property is given as security
for the Credit Party Obligations, except (a) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 8.1(c), provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (b) pursuant to any document or
instrument governing Indebtedness incurred pursuant to Section 8.1(f) or 8.1(k),
(c) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien,
(d) pursuant to customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 8.5, pending the
consummation of such sale and (e) pursuant to applicable law and other customary
conditions and restrictions contained in any agreement, document or instrument
relating to the formation, operation and regulatory requirements or limitations
related to the Insurance Subsidiary.
8.16    Reserved.
8.17    Government Regulations.
The Borrower will not, and will not permit any of its Subsidiaries to, (a) be or
become subject at any time to any law, regulation or list of any Governmental
Authority of the United States (including, without

95

--------------------------------------------------------------------------------




limitation, the OFAC list) that prohibits or limits the Lenders or the
Administrative Agent from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Credit Parties, or (b)
fail to provide documentary and other evidence of the identity of the Credit
Parties as may be requested by the Lenders or the Administrative Agent at any
time to enable the Lenders or the Administrative Agent to verify the identity of
the Credit Parties or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the Patriot Act at 31 U.S.C.
Section 5318.
8.18    Financial Covenants.
(a)    Consolidated Leverage Ratio. Commencing with the fiscal quarter ending
March 31, 2016, the Credit Parties shall not permit the Consolidated Leverage
Ratio as of the last day of any fiscal quarter of the Consolidated Parties to be
greater than 3.75 to 1.00; provided, however, notwithstanding the foregoing,
following any Significant Acquisition by a Consolidated Party or any Subsidiary
or Subsidiaries of any Consolidated Party, and following the delivery of an
Acquisition Leverage Ratio Notice, the Consolidated Parties shall have the
ability to increase the applicable Consolidated Leverage Ratio to be less than
or equal to 4.50 to 1.00 with respect to the fiscal quarter during which such
Significant Acquisition occurs and the next four (4) fiscal quarters thereafter.
(b)    Minimum Consolidated Interest Coverage Ratio. The Credit Parties shall
not permit the Consolidated Interest Coverage Ratio as of the last day of any
fiscal quarter of the Consolidated Parties to be less than 2.50 to 1.0.
SECTION 9

EVENTS OF DEFAULT
9.1    Events of Default.
An Event of Default shall exist upon the occurrence and during the continuance
of any of the following specified events (each an “Event of Default”):
(a)    Payment. Any Credit Party shall:
(i)    default in the payment when due of any principal of any of the Loans or
of any reimbursement obligations arising from drawings under Letters of Credit,
or
(ii)    default, and such default shall continue for three (3) or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made; or
(c)    Covenants. Any Credit Party shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(h), 7.2, or 7.9 or Section 8;

96

--------------------------------------------------------------------------------




(ii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a) or (b), 7.12 or 7.13 and such default
shall continue unremedied for a period of at least 15 days after the earlier of
an Executive Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in clauses (a), (b), (c)(i)
or (c)(ii) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of an Executive Officer of a Credit Party
becoming aware of such default or notice thereof by the Administrative Agent; or
(d)    Other Credit Documents. Except as a result of or in connection with a
dissolution, merger or disposition of a Subsidiary not prohibited by Section 8.4
or Section 8.5, any Credit Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Credit Party Obligations, ceases
to be in full force and effect or ceases to give the Administrative Agent any
material part of the Liens or/any rights, powers and privileges purported to be
created thereby; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or
(e)    Guaranties. Except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary not prohibited by Section 8.4 or
Section 8.5, the guaranty given by any Guarantor hereunder (including any Person
(other than an Excluded Subsidiary) after the Closing Date in accordance with
Section 7.12) or any provision thereof shall cease to be in full force and
effect, or any Guarantor (including any Person (other than an Excluded
Subsidiary) after the Closing Date in accordance with Section 7.12) hereunder or
any Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty, or any Guarantor shall default in
the due performance or observance of any term, covenant or agreement on its part
to be performed or observed pursuant to any guaranty; or
(f)    Bankruptcy, Etc. Any Bankruptcy Event shall occur with respect to any
Consolidated Party; or
(g)    Defaults under Other Indebtedness. With respect to any Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) in excess of
$7,500,000 in the aggregate for the Consolidated Parties taken as a whole,
either (1) a default in any payment shall occur and continue (beyond the
applicable grace period with respect thereto, if any) with respect to any such
Indebtedness, or (2) a default in the observance or performance of any other
agreement or condition relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or exist, the effect of which default or other
event or condition is to cause, or permit, the holder or holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause (with the
giving of notice, if required), any such Indebtedness to become due prior to its
stated maturity, or, in the case of any such Indebtedness constituting a
Guaranty Obligation, to become due and payable; or
(h)    Judgments. One or more judgments or decrees shall be entered against one
or more of the Consolidated Parties involving a liability of $10,000,000 or more
in the aggregate (to the extent not paid or fully covered by insurance provided
by a carrier who has acknowledged coverage and has the ability to perform) and
any such judgments or decrees shall not have been vacated, discharged or stayed
or bonded pending appeal within 30 days from the entry thereof; or

97

--------------------------------------------------------------------------------




(i)    ERISA. Any of the following events or conditions, if such event or
condition has resulted or could reasonably be expected to result in taxes,
penalties, and other liabilities in an aggregate amount in excess of $5,000,000:
(i) any Pension Plan that, due to underfunding, is deemed to be in “at risk
status” as defined in Section 430(i)(4) of the Code, or any lien shall arise on
the assets of any Consolidated Party or any ERISA Affiliate in favor of the PBGC
or a Pension Plan; (ii) an ERISA Event shall occur with respect to a Single
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA; (iii) an ERISA Event shall occur with respect to a
Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in any Consolidated Party
or any ERISA Affiliate incurring any liability in connection with a withdrawal
from, reorganization of (within the meaning of Section 4241 of ERISA), or
insolvency (within the meaning of Section 4245 of ERISA) of such Plan; or
(iv) any prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which in may subject any Consolidated Party or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which any
Consolidated Party or any ERISA Affiliate has agreed or is required to indemnify
any person against any such liability; or
(j)    Ownership. There shall occur a Change in Control.
9.2    Acceleration; Remedies.
Upon the occurrence and continuance of an Event of Default, the Administrative
Agent shall, upon the request and direction of the Requisite Lenders, by written
notice to the Credit Parties take any of the following actions:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Credit Parties to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Credit Parties.
(c)    Cash Collateral. Direct the Credit Parties to pay (and the Credit Parties
agree that upon receipt of such notice they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credit then outstanding.
(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents including, without limitation, all
rights and remedies existing under the Collateral Documents, all rights and
remedies against a Guarantor and all rights of set‑off.
Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur with respect to the Borrower, then, without the
giving of any notice or other action by the Administrative Agent or the Lenders,
(i) the Commitments automatically shall terminate, (ii) all Loans, all
reimbursement obligations arising from drawings under Letters of Credit, all
accrued interest in respect thereof, all accrued

98

--------------------------------------------------------------------------------




and unpaid Fees and other indebtedness or obligations owing to the
Administrative Agent and/or any of the Lenders hereunder automatically shall
immediately become due and payable and (iii) the Credit Parties automatically
shall be obligated to pay to the Administrative Agent additional cash, to be
held by the Administrative Agent, for the benefit of the Lenders, in a cash
collateral account as additional security for the LOC Obligations in respect of
subsequent drawings under all then outstanding Letters of Credit in an amount
equal to the maximum aggregate amount which may be drawn under all Letters of
Credit then outstanding.
SECTION 10

AGENCY PROVISIONS
10.1    Appointment of Administrative Agent.
(a)    Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Credit Agreement
and the other Credit Documents, together with all such actions and powers that
are reasonably incidental thereto. The Administrative Agent may perform any of
its duties hereunder or under the other Credit Documents by or through any one
or more sub-agents or attorneys-in-fact appointed by the Administrative Agent.
The Administrative Agent and any such sub-agent or attorney-in-fact may perform
any and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Section
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
(b)    The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Requisite Lenders to act for the Issuing Lender with respect thereto;
provided, that the Issuing Lender shall have all the benefits and immunities (i)
provided to the Administrative Agent in this Section with respect to any acts
taken or omissions suffered by the Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Lender with respect to such acts or omissions and (ii) as additionally provided
in this Credit Agreement with respect to the Issuing Lender.
10.2    Nature of Duties of Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Credit Agreement and the other Credit Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Credit Documents that the Administrative Agent is
required to exercise in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.6), and (c) except as expressly set forth in the Credit
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Credit Parties or any of their Subsidiaries that is communicated to or obtained
by the Administrative Agent or any of its Affiliates in any capacity. The

99

--------------------------------------------------------------------------------




Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.6) or in
the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
10.3    Lack of Reliance on the Administrative Agent.
Each of the Lenders, the Swingline Lender and the Issuing Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Issuing Lender or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement. Each of the Lenders, the Swingline
Lender and the Issuing Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Issuing Lender or any other
Lender and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking of any action under
or based on this Credit Agreement, any related agreement or any document
furnished hereunder or thereunder.
10.4    Certain Rights of the Administrative Agent.
If the Administrative Agent shall request instructions from the Requisite
Lenders with respect to any action or actions (including the failure to act) in
connection with this Credit Agreement, the Administrative Agent shall be
entitled to refrain from such act or taking such act, unless and until it shall
have received instructions from such Lenders; and the Administrative Agent shall
not incur liability to any Person by reason of so refraining. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Requisite Lenders where required by the terms of this Credit Agreement.
10.5    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the

100

--------------------------------------------------------------------------------




Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
10.6    The Administrative Agent in its Individual Capacity.
The bank serving as the Administrative Agent shall have the same rights and
powers under this Credit Agreement and any other Credit Document in its capacity
as a Lender as any other Lender and may exercise or refrain from exercising the
same as though it were not the Administrative Agent; and the terms “Lenders”,
“Requisite Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
10.7    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent, which shall be a commercial
bank organized under the laws of the United States or any state thereof or a
bank which maintains an office in the United States.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.
(c)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Credit Agreement
and the other Credit Documents. If within 45 days after written notice is given
of the retiring Administrative Agent’s resignation under this Section 10.7 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Credit
Documents and (iii) the Requisite Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Credit Documents until such time as
the Requisite Lenders appoint a successor Administrative Agent as provided
above. After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Section shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(d)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, and if any Default has arisen from a failure of
the Borrower to comply with Section 3.18 then the Issuing Lender and the
Swingline Lender may, upon prior written notice to the Borrower and the

101

--------------------------------------------------------------------------------




Administrative Agent, resign as Issuing Lender or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).
10.8    Withholding Tax.
To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.
10.9    Administrative Agent May File Proofs of Claim.
(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any LOC Obligations shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans; or LOC Obligations and all
other Credit Party Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, Issuing Lender and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, Issuing Lender and the Administrative Agent and its agents and counsel
and all other amounts due the Lenders, Issuing Lender and the Administrative
Agent under Section 11.5) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization,

102

--------------------------------------------------------------------------------




arrangement, adjustment or composition affecting the Credit Party Obligations or
the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
10.10    Authorization to Execute other Credit Documents.
Each Lender hereby authorizes the Administrative Agent to execute on behalf of
all Lenders all Credit Documents other than this Credit Agreement.
10.11    Documentation Agent; Syndication Agent.
Each Lender hereby designates Fifth Third Bank, KeyBank National Association and
Wells Fargo Bank, National Association as Co-Documentation Agents (each in such
capacity, a “Co-Documentation Agent”) and agrees that the Co-Documentation
Agents shall have no duties or obligations under any Credit Documents to any
Lender or any Credit Party. Each Lender hereby designates Bank of America, N.A.
and JPMorgan Chase Bank, N.A. as Co-Syndication Agents (each in such capacity, a
“Co-Syndication Agent”) and agrees that the Co-Syndication Agents shall have no
duties or obligations under any Credit Documents to any Lender or any Credit
Party.
SECTION 11

MISCELLANEOUS
11.1    Notices.
Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Credit Parties and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on Schedule 2.1(a), or at such other address as such party may specify by
written notice to the other parties hereto:
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Credit Party, the Administrative Agent, the Issuing Lender or
the Swingline Lender, to the address, telecopier number, electronic mail address
or telephone number specified for such Person on Schedule 11.1; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its administrative questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications

103

--------------------------------------------------------------------------------




sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Section 2 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
the Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Issuing Lender and the Swingline Lender may change its address, telecopier
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address,

104

--------------------------------------------------------------------------------




telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non‑public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing)
purportedly and reasonably believed to be given by or on behalf of any Credit
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly and reasonably believed to be
given by or on behalf of a Credit Party. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
11.2    Right of Set-Off; Adjustments.
Upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender (or any of its Affiliates) to or
for the credit or the account of any Credit Party against any and all of the
obligations of such Person now or hereafter existing under this Credit
Agreement, under the Notes, under any other Credit Document or otherwise,
irrespective of whether such Lender shall have made any demand hereunder or
thereunder and although such obligations may be unmatured. Each Lender agrees
promptly to notify any affected Credit Party after any such set‑off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set‑off and application. The
rights of each Lender under this Section 11.2 are in addition to other rights
and remedies (including, without limitation, other rights of set‑off) that such
Lender may have.
11.3    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d)

105

--------------------------------------------------------------------------------




of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Lender and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in LOC
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non‑pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed (it being understood that disapproval of a proposed assignee by the
Borrower because an assignment to such assignee would require the Credit Parties
to incur increased costs or pay additional amounts (including Taxes and Other
Taxes) under this Credit

106

--------------------------------------------------------------------------------




Agreement or any other Credit Documents shall be deemed to be a reasonable
exercise of the Borrower’s rights hereunder)) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the consent of the Borrower shall be deemed received if the
Borrower has not indicated its disapproval in writing within 10 Business Days of
receiving a written request for consent from the Administrative Agent;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) the Revolving Commitment if such assignment is to a Person that is not a
Lender with a Revolving Commitment and (2) any Term Loan to a Person that is not
a Lender, an Affiliate of a Lender or an Approved Fund;
(C)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Commitment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form and substance acceptable to the Administrative Agent.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.6, 3.9,
3.11, 3.12, and 11.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that

107

--------------------------------------------------------------------------------




does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LOC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.6 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.6, 3.9, 3.11 and 3.12 (subject to the
requirements and limitations therein, including the requirements under Section
3.11(e) (it being understood that the documentation required under Section
3.11(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.2 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.14 as though
it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest

108

--------------------------------------------------------------------------------




error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.6, 3.9 or 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
SunTrust assigns all of its Revolving Commitment and Revolving Loans pursuant to
subsection (b) above, SunTrust may, (i) upon 30 days’ notice to the Borrower and
the Lenders, resign as Issuing Lender and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swingline Lender. In the event of any such resignation as
Issuing Lender or Swingline Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor Issuing Lender or Swingline Lender hereunder
with such Lender’s consent; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of SunTrust as
Issuing Lender or Swingline Lender, as the case may be. If SunTrust resigns as
Issuing Lender, it shall retain all the rights, powers, privileges and duties of
the Issuing Lender hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as Issuing Lender and all LOC
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.2(c)). If SunTrust resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.3(b). Upon the appointment of a successor Issuing Lender and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Swingline Lender, as the case may be, and (b) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to SunTrust to effectively assume the obligations of SunTrust with
respect to such Letters of Credit.
11.4    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar

109

--------------------------------------------------------------------------------




or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.
11.5    Expenses; Indemnification.
(a)    The Credit Parties shall pay (i) all reasonable out‑of‑pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates
(including the reasonable fees, charges and disbursements of one outside counsel
to the Administrative Agent, the Arrangers and their Affiliates, taken as a
whole (except to the extent that the Administrative Agent, the Arrangers or
their Affiliates determines that separate counsel is necessary to avoid a
conflict of interest) (and, if necessary, one local counsel in each appropriate
jurisdiction (except to the extent that the Administrative Agent, the Arrangers
or their Affiliates determines that separate counsel is necessary to avoid a
conflict of interest)), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any outside
counsel for the Administrative Agent, any Lender or the Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out‑of‑pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(b)    The Credit Parties shall indemnify the Administrative Agent (and any
sub‑agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of one outside counsel for any Indemnitee (except to the extent
that such Indemnitee determines that separate counsel is necessary to avoid a
conflict of interest) (and, if necessary, one local counsel in each appropriate
jurisdiction (except to the extent that such Indemnitee determines that separate
counsel is necessary to avoid a conflict of interest)), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder, the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub‑agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Parent or any of its Subsidiaries, or any liability under Environmental Laws
related in any way to the Parent or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and

110

--------------------------------------------------------------------------------




nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This Section 11.5(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower or any Credit
Party for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub‑agent thereof), the Issuing Lender or any Related Party of any
of the foregoing, each Lender (other than the Term Loan Lenders with respect to
indemnification of the Issuing Lender) severally agrees to pay to the
Administrative Agent (or any such sub‑agent), the Issuing Lender or such Related
Party, as the case may be, such Lender’s Commitment Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub‑agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub‑agent) or Issuing Lender in connection with such capacity. The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 3.14.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the bad faith, gross negligence
or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the Issuing Lender, the replacement of any Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the other Credit Party Obligations.
11.6    Amendments, Waivers and Consents.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, each of the Credit Parties party
thereto and the Requisite Lenders and acknowledged by the Administrative Agent,
provided, however, that:
(a)    without the written consent of each Lender, neither this Credit Agreement
nor any other Credit Document may be amended, changed, waived, discharged or
terminated so as to:

111

--------------------------------------------------------------------------------




(i)    except as the result of or in connection with an Asset Disposition not
prohibited by Section 8.5, release all or substantially all of the Collateral,
(ii)    except as the result of or in connection with a dissolution, merger or
disposition of a Consolidated Party not prohibited by Section 8.4 or
Section 8.5, release the Borrower or the Parent from its or their obligations
under the Credit Documents or all or substantially all of the value of the
Guaranty,
(iii)    amend, modify or waive any provision of this Section 11.6 or the
definition of “Requisite Lenders”, or
(iv)    waive any condition set forth in Section 5.1(a) – (h).
(b)    without the written consent of each Lender affected thereby, neither this
Credit Agreement nor any other Credit Document may be amended, changed, waived,
discharged or terminated so as to
(i)    extend the final maturity of any Loan or of any reimbursement obligation,
or any portion thereof, arising from drawings under Letters of Credit, or extend
or waive (A) any Principal Amortization Payment of any Term Loan, or any portion
thereof or (B) any principal payment of any Incremental Term Loan due pursuant
to any Incremental Term Loan Agreement,
(ii)    reduce the rate or extend the time of payment of interest on any Loan or
of any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of Credit or of any Fees,
(iii)    reduce or waive the principal amount of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit,
(iv)    increase the Commitment of a Lender over the amount thereof in effect
(it being understood and agreed that a waiver of any Default or Event of Default
or mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender) or extend the expiration or termination
date of the Commitment of a Lender,
(v)    consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby; or
(vi)    amend or waive Sections 3.13, 3.14 and 3.15;
(c)    without the written consent of the Administrative Agent, no provision of
Section 10 or any other provision of any Credit Agreement pertaining to the
duties and responsibilities of the Administrative Agent may be amended, changed,
waived, discharged or terminated;
(d)    without the written consent of the Issuing Lender(s), no provision of
Section 2.2 may be amended, changed, waived, discharged or terminated;
(e)    without the written consent of the Swingline Lender, no provision of
Section 2.3 may be amended, changed, waived, discharged or terminated;

112

--------------------------------------------------------------------------------




(f)    unless also signed by Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any LOC Obligations)), no such amendment, waiver or consent
shall:
(i)    waive any Default or Event of Default for purposes of Section 5.2,
(ii)    amend or waive any mandatory prepayment on the Revolving Loans under
Section 3.3(b) or the manner of application thereof to the Revolving Loans under
Section 3.3(b)(v); or
(iii)    amend or waive the provisions of this Section 11.6(f);
(g)    unless also signed by Lenders (other than Defaulting Lenders) holding in
the aggregate at least a majority of the outstanding amounts of any tranche of
Term Loans (and participations therein), no such amendment, waiver or consent
shall:
(i)    amend or waive any mandatory prepayment on such tranche of Term Loans
under Section 3.3(b) or the manner of application thereof to the tranche of Term
Loans under Section 3.3(b)(v), or
(ii)    amend or waive the provisions of this Section 11.6(g);
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Requisite Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.
For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 11.6, this Credit Agreement may be amended (or amended
and restated) with the written consent of the Credit Parties and the
Administrative Agent in accordance with Section 2.6 and Section 2.7. In
addition, notwithstanding anything to the contrary herein the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all of the Lenders of any class to
make one or more amendments or modifications to (A) allow the maturity and
scheduled amortization of the Loans and/or Commitments of the Accepting Lenders
(as defined below) to be extended and (B) increase the Applicable Margins and/or
the Unused Fees set forth in the Applicable Percentage payable with respect to
the Loans and Commitments of the Accepting Lenders (“Permitted Amendments”)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. The Borrower, each Credit Party and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement containing the
terms of the Permitted Amendments (a “Loan Modification Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and

113

--------------------------------------------------------------------------------




conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Loan Modification
Agreement, this Credit Agreement shall be deemed amended to the extent (but only
to the extent) necessary to reflect the existence and terms of the Permitted
Amendment evidenced thereby and only with respect to the Loans and Commitments
of the Accepting Lenders as to which such Lenders’ acceptance has been made.
No amendment, modification or waiver of this Credit Agreement or any Credit
Document altering the ratable treatment of Credit Party Obligations arising
under Secured Hedging Agreements or Cash Management Agreements resulting in such
Credit Party Obligations being junior in right of payment to principal on the
Loans or resulting in Credit Party Obligations owing to any Secured Hedge
Provider or Cash Management Bank becoming unsecured (other than releases of
Liens affecting all Lenders and otherwise permitted in accordance with the terms
hereof), in each case in a manner adverse to any Secured Hedge Provider or Cash
Management Bank, shall be effective without the written consent of such Secured
Hedge Provider or Cash Management Bank.
11.7    Counterparts.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile or other
electronic imaging (including PDF) by any of the parties hereto of an executed
counterpart of this Credit Agreement shall be as effective as an original
executed counterpart hereof and shall be deemed a representation that an
original executed counterpart hereof will be delivered.
11.8    Headings.
The headings of the sections hereof are provided for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Credit Agreement.
11.9    Survival.
All indemnities set forth herein, including, without limitation, in
Section 2.2(i), 3.11, 3.12 or 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the issuance of the Letters of
Credit, the repayment of the Loans, LOC Obligations and other obligations under
the Credit Documents and the termination of the Commitments hereunder, and all
representations and warranties made by the Credit Parties herein shall survive
until this Credit Agreement shall be terminated in accordance with the terms of
Section 11.13(b).
11.10    Governing Law; Submission to Jurisdiction; Venue.
(a)    THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN,
THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or
proceeding with respect to this Credit Agreement or any other Credit Document
may be brought in the courts of the State of New York in the Borough of
Manhattan and applicable appellate courts, or of the United States for the
Southern District of New York, and, by execution and delivery of this Credit

114

--------------------------------------------------------------------------------




Agreement, each of the parties hereto hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the exclusive
jurisdiction of such courts. Each of the parties hereto further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices
pursuant to Section 11.1, such service to become effective three (3) days after
such mailing. Nothing herein shall affect the right of the Administrative Agent
or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against any Credit Party in
any other jurisdiction.
(b)    Each of the parties hereto hereby irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Credit
Agreement or any other Credit Document brought in the courts referred to in
clause (a) above and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum.
(c)    TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS (INCLUDING THE ISSUING LENDER AND THE SWINGLINE LENDER), EACH OF THE
CREDIT PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
11.11    Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.12    Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
11.13    Binding Effect; Termination.
(a)    This Credit Agreement shall become effective at such time on or after the
Closing Date upon satisfaction of all of the conditions in Section 5.1 and when
it shall have been executed by each Credit Party and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of each Credit Party, the Administrative Agent and each Lender (including the
Issuing Lender(s) and the Swingline Lender) and their respective successors and
assigns.
(b)    The term of this Credit Agreement shall be until the Credit Party
Obligations are Fully Satisfied.

115

--------------------------------------------------------------------------------




11.14    Confidentiality.
Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Credit Party and its obligations (so long as such
actual or prospective counterparty or its advisor (i) has been approved in
writing by the Borrower and (ii) agrees in a writing enforceable by the Borrower
to be bound by the provisions of this Section 11.14), (g) with the consent of
the Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Issuing Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or (i) in connection with any pledge or assignment pursuant to
Section 11.3(f) so long as such pledgee or assignee agrees to be bound by the
terms of this Section 11.14.
For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by such Credit
Party or any Subsidiary, provided that, in the case of information received from
a Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non‑public
information concerning a Credit Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non‑public
information and (c) it will handle such material non‑public information in
accordance with applicable law, including United States Federal and state
securities laws.
11.15    Conflict.
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

116

--------------------------------------------------------------------------------




11.16    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107‑56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Credit Party in accordance
with the Act.
11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s‑length commercial
transactions between the Credit Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Credit
Parties or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, the Arrangers nor the Lenders has any
obligation to the Credit Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their respective
Affiliates, and neither the Administrative Agent, the Arrangers nor the Lenders
has any obligation to disclose any of such interests to the Credit Parties and
their respective Affiliates. To the fullest extent permitted by law, each of the
Credit Parties hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
11.18    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Credit Party Obligations hereunder.

117

--------------------------------------------------------------------------------




EXHIBIT B
Schedule 2.1(a)


LENDERS AND COMMITMENTS




Lender
Revolving Commitment
Revolving Commitment Percentage
Tranche A-1 Commitment
Tranche A-1 Commitment Percentage
Tranche A-2
Commitment
Tranche A-2 Commitment
Percentage
SunTrust Bank
$35,726,167.92
12.991333800%
$20,718,232.08
13.812154720%
$9,666,600
12.888800000%
Bank of America, N.A.
$34,217,679.56
12.442792600%
$19,682,320.44
13.121546960%
$9,600,000
12.800000000%
JPMorgan Chase Bank, N.A.
$28,361,325.97
10.313209400%
$15,538,674.03
10.359116020%
$9,600,000
12.800000000%
Fifth Third Bank, an Ohio Banking Corporation
$20,904,972.38
7.601808100%
$11,395,027.62
7.596685080%
$7,200,000
9.600000000%
KeyBank National Association
$20,904,972.38
7.601808100%
$11,395,027.62
7.596685080%
$7,200,000
9.600000000%
Wells Fargo Bank, National Association
$20,904,972.38
7.601808100%
$11,395,027.62
7.596685080%
$7,200,000
9.600000000%
Compass Bank
$20,104,972.38
7.310899000%
$11,395,027.62
7.596685080%
$6,000,000
8.000000000%
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$20,104,972.38
7.310899000%
$11,395,027.62
7.596685080%
$6,000,000
8.000000000%
Bank of the West
$10,784,530.39
3.921647400%
$6,215,469.61
4.143646407%
$3,000,000
4.000000000%
Comerica Bank
$10,784,530.39
3.921647400%
$6,215,469.61
4.143646407%
$3,000,000
4.000000000%
Whitney Bank
$10,784,530.39
3.921647400%
$6,215,469.61
4.143646407%
$3,000,000
4.000000000%
Barclays Bank PLC
$13,000,000.00
4.727272700%
N/A
N/A
N/A
N/A
Manufacturers Bank
$8,476,041.99
3.082197100%
$5,179,558.01
3.453038673%
$1,733,400
2.311200000%
City National Bank, a National Banking Association
$8,227,624.31
2.991863400%
$4,972,375.69
3.314917127%
$1,800,000
2.400000000%
Chang Hwa Commercial Bank, Ltd., Los Angeles Branch
$5,856,353.59
2.129583100%
$4,143,646.41
2.762430940%
N/A
N/A
First Commercial Bank, New York Branch
$5,856,353.59
2.129583100%
$4,143,646.41
2.762430940%
N/A
N/A
TOTAL:
$275,000,000.00
100.000000000%
$150,000,000.00
100.000000000%
$75,000,000
100.000000000%













--------------------------------------------------------------------------------




EXHIBIT C
Schedule 6.13a


CORPORATE STRUCTURE


[exhibit102amn2015firs_image1.gif]






--------------------------------------------------------------------------------




EXHIBIT D


Schedule 6.13b


SUBSIDIARIES/OWNERSHIP
The table below sets forth for Borrower and each of its direct and indirect
Subsidiaries1 as of the First Amendment Effective Date: (1) the jurisdiction of
incorporation or organization, (2) the authorized Capital Stock and the number
of shares of each class of Capital Stock outstanding, and (3) the number of
outstanding shares of each class of Capital Stock owned by the Consolidated
Parties. Unless otherwise indicated, the owner of Capital Stock set forth in the
table owns 100% of the issued and outstanding Capital Stock (or membership
interests) of the subject entity. Additionally, for all entities set forth
below, there are no outstanding options, warrants, rights of conversion or
purchase or similar rights with respect to the Capital Stock (or membership
interests) of such entities


Name of Entity


Jurisdiction of Incorporation or Organization
Authorized Shares of Capital Stock
Issued and Outstanding Capital Stock
Owner of Capital Stock
AMN Healthcare, Inc. (“Borrower”)
Nevada
Common Stock: 2,500,000
34,714 shares
AMN Healthcare Services, Inc.
AMN Allied Services, LLC
Delaware
N/A
N/A
AMN Healthcare Allied, Inc.
AMN Healthcare Allied, Inc.
Texas
Common Stock: 10,000
100 shares
Borrower
AMN Services, LLC
North Carolina
N/A
N/A
Borrower
AMN Staffing Services, LLC
Delaware
N/A
N/A
Borrower
Avantas, LLC
Nebraska
N/A
N/A
Borrower
Linde Health Care Staffing, Inc.
Missouri
Common Stock: 30,000
3,000
Nursefinders, LLC
Locum Leaders, Inc.
Delaware
Common Stock: 1,000
1,000
Onward Healthcare, LLC
Medefis, Inc.
Delaware
Common Stock: 1,000
1,000
Onward Healthcare, LLC
Merritt, Hawkins & Associates, LLC
California
N/A
N/A
Borrower
MillicanSolutions, LLC
Delaware
N/A
N/A
Merritt, Hawkins & Associates, LLC
Nursefinders, LLC
Texas
N/A
N/A
Borrower
O’Grady-Peyton International (USA), Inc. (“OGP USA”)
Massachusetts
Common Stock: 12,500


5,000 shares
Borrower
O’Grady-Peyton International (Europe) Limited
United Kingdom
Ordinary Stock: 10,000
2 shares
OGP USA
O’Grady-Peyton International (India) Private Limited
India
1,000,000 shares
10,000 shares
OGP USA: 99.9% (9,990 shares)
Borrower: 0.001% (10 shares)





 

1 Spectrum, Inc. is also a subsidiary of Parent. It is an Excluded Subsidiary
and its capital stock is Excluded Property. The two UK entities are classified
as dormant under UK law as they are not conducting any business.






--------------------------------------------------------------------------------




Name of Entity


Jurisdiction of Incorporation or Organization
Authorized Shares of Capital Stock
Issued and Outstanding Capital Stock
Owner of Capital Stock
O’Grady Peyton International Recruitment U.K. Limited
United Kingdom
Ordinary Stock: 100,000
1 share
OGP USA
O’Grady-Peyton International (SA) (Proprietary) LTD
South Africa
Ordinary Stock: 1,000
100 shares
OGP USA
Onward Healthcare, LLC
Delaware
N/A
N/A
Borrower
Rx Pro Health, LLC
Colorado
N/A
N/A
AMN Healthcare Allied, Inc.
ShiftWise, Inc.
Oregon
Common Stock: 100
100
Borrower
Staff Care, Inc.
Delaware
Common Stock: 10,000
1,000 shares
Borrower
The First String Healthcare, Inc.
California
Common Stock: 1,000,000
1,000,000 shares
Borrower







--------------------------------------------------------------------------------




EXHIBIT E


Schedule 6.17


INTELLECTUAL PROPERTY


Trademarks
U.S. Trademark and Service Mark Applications
MARK
REG. #
REG.
DATE
CLASS #
TYPE
HOLDER
SERIAL #
FILE
DATE
AMN HEALTHCARE, INC.
AMERICAN MOBILE
2735046
07/08/2003
35
Principal
AMN
75-753287
07/16/1999
AMERICAN MOBILE (and Design)
2716051
05/13/2003
35
Principal
AMN
75-874559
12/18/1999
AMN
2544900
03/05/2002
35
Principal
AMN
76-256857
05/14/2001
AMN (stylized/design)
3817255
07/13/2010
35
Principal
AMN
77-873187
11/16/2009
AMN HEALTHCARE
2498874
10/16/2001
35
Principal
AMN
75-753291
07/16/1999
ANESTHESIAZONE
3452682
09/10/2007
35, 44
Principal
AMN
77-275735
09/10/2007
CNO (and Design)
 
 
35, 41
Principal
AMN
86850191
12/15/2015
LOCUM LEADERS
 
 
35
Principal
AMN
86574137
03/24/2015
LOCUM LEADERS (Design)
 
 
35
Principal
AMN
86574140
03/24/2015
LICENSESTAT
3221973
03/27/2007
35
Principal
AMN
78-786930
01/06/2006
MED TRAVELERS
3540365
12/2/2008
35
Principal
AMN
78-789832
01/11/2006
MEDEFIS
 
 
42
Principal
AMN
86599804
04/16/2015
MEDEFIS Logo
 
 
42
Principal
AMN
86599787
04/16/2015
MEDEX
2489130
09/11/2001
35
Principal
AMN
75-876165
12/21/1999
MYMEDEX
2489132
09/11/2001
35
Principal
AMN
75-876290
12/21/1999
NURSECHOICE
3024393
12/06/2005
35
Principal
AMN
78-267691
06/26/2003
NURSEFINDERS (Design)
 
 
35
Principal
AMN
86577876
03/26/2015
NURSEZONE
2650073
11/12/2002
35, 39, 41 & 42
Principal
AMN
76-006473
03/21/2000
NURSEZONE
2713793
05/06/2003
35
Principal
AMN
75-753288
07/16/1999
NURSES RX
2651490
11/19/2002
35
Principal
AMN
76-277616
6/27/2001
NURSEZONE.COM FOR WORK. FOR LIFE. (and Design)
2693088
03/04/2003
44
Principal
AMN
76-412699
05/28/2002
OH ONWARD HEALTHCARE (Design)
 
 
35
Principal
AMN
86574128
03/24/2015
RN (and Design)
2835464
04/20/2004
35, 41
Principal
AMN
78-171802
10/07/2002





--------------------------------------------------------------------------------




MARK
REG. #
REG.
DATE
CLASS #
TYPE
HOLDER
SERIAL #
FILE
DATE
RN.COM
2785164
11/18/2003
35
Supplemental
AMN
78-171796
10/07/2002
RN.COM
2478710
08/14/2001
41
Supplemental
AMN
75-932705
03/01/2000
RN.COM (and Design)
2880317
08/31/2004
35, 41
Principal
AMN
78-171815
10/07/2002
RN EXTEND
3304769
10/02/2007
35
Principal
AMN
78-934785
07/21/2006
THE AUTHORITY IN TRAVEL NURSING (and Design)
3005156
10/04/2005
35, 41
Principal
AMN
78-438880
06/21/2004
THE CENTER FOR THE ADVANCEMENT OF HEALTHCARE PROFESSIONALS & DESIGN
 
 
35, 41
Principal
AMN
86543148
02/23/2015
THE LEADER IN LOCUM TENENS STAFFING
356730
1/27/09
35
Principal
AMN
77-490013
6/3/2008
THERATECH STAFFING OPPORTUNITIES ADVENTURES REWARDS and Design
3139741
09/05/2006
35
Principal
AMN
78-231239
03/28/2003
TRAVELNURSING.COM (and Design)
3 081727
04/18/2006
35
Principal
AMN
78-438876
06/21/2004
"WE CARE FOR YOU, SO YOU CAN CARE FOR OTHERS"
2069933
06/10/1997
35
Principal
AMN
75-145028
08/05/1996
AVANTAS LLC
AVANTAS
3411882
04/15/08
35
Principal
Avantas
76304410
08/27/2001
AVANTAS
4183078
07/31/12
41
Principal
Avantas
85490735
12/8/2011
AVANTAS
4183074
07/31/12
35
Principal
Avantas
85490712
12/8/2011
Design only
4183080
07/31/12
41
Principal
Avantas
85490757
12/8/2011
Design only
4183076
07/31/12
35
Principal
Avantas
85490730
12/8/2011
HEALTHCARE WORKING SMARTER
4193775
08/21/12
41
Principal
Avantas
85490749
12/8/2011
HEALTHCARE WORKING SMARTER
4193774
08/21/12
35
Principal
Avantas
85490722
12/8/2011
HELM
4275372
01/15/13
35
Principal
Avantas
85639243
05/31/2012
I-CHOICE
3255684
06/26/07
42
Principal
Avantas
78902984
06/07/2006
SMART SQUARE
3428469
05/13/08
42
Principal
Avantas
78827601
03/02/2006
CLUB STAFFING, LLC
CLUB STAFFING
2788934
12/2/2003
35
Principal
Club
78-200744
1/7/2003
CLUB STAFFING & Design
3393211
3/4/2008
35
Principal
Club
78-822235
2/23/2006
EXCEPTIONAL HEALTHCARE. DELIVERED.
3299815
9/25/2007
35
Principal
Club
78-822237
2/23/2006





--------------------------------------------------------------------------------




MARK
REG. #
REG.
DATE
CLASS #
TYPE
HOLDER
SERIAL #
FILE
DATE
LINDE HEALTH CARE STAFFING, INC.
KENDALL & DAVIS
2012091
10/29/1996
35
Principal
Kendall
75-036531
12/26/1995
LINDE HEALTHCARE
2892557
10/12/2004
35
Principal
Linde
76-463384
10/25/2002
NURSEFINDERS, LLC
IAPPLY
2701286
3/25/2003
35
Principal
Nursefinders
76-313716
9/18/2001
NURSEFINDERS
1669698
12/24/1991
35
Principal
Nursefinders
74-123260
12/14/1990
NURSEFINDERS (Stylized)
1222995
3/15/1982
35
Principal
Nursefinders
73-354659
1/4/1983
NURSEFINDERS THE TRAVELERS’ CHOICE
3240299
5/8/2007
35
Principal
Nursefinders
78-191007
12/4/2002
NURSEFINDERS THE TRAVELERS’ CHOICE Design
3254076
6/19/2007
35
Principal
Nursefinders
78-191002
12/4/2002
SINGLESOURCE
2120812
12/16/1997
35
Principal
Nursefinders
75-015211
11/6/1995
THE PROFESSIONAL CHOICE
1608455
7/31/1990
35
Principal
Nursefinders
73-812354
7/13/1989
ONWARD HEALTHCARE, LLC
ONWARD HEALTHCARE
2793863
12/16/2003
35
Principal
Onward
76409704
05/17/2002
O’GRADY PEYTON INTERNATIONAL (USA), INC.
O’GRADY PEYTON INTERNATIONAL
2561992
04/16/2002
35
Principal
OGP
78-057380
04/09/2001
O’GRADY PEYTON
2543091
02/26/2002
35
Principal
OGP
78-059305
04/19/2001
OGP
2547450
03/12/2002
35
Principal
OGP
78-060543
04/26/2001
O’GRADY PEYTON INTERNATIONAL and Design
2615101
09/03/2002
35
Principal
OGP
76-319603
09/21/2001
PHARMACY CHOICE, INC.
PHARMACY CHOICE
2772540
10/07/2003
38
Principal
PC
78-010770
06/01/2000
RX CAREER CENTER
2785171
11/18/2003
35
Supplemental
PC
78-226319
03/17/2003
RXSCHOOL
2945375
06/26/2005
41
Supplemental
PC
78-243157
04/29/2003
RXTECHSCHOOL
2940991
04/12/2005
41
Supplemental
PC
78-293738
08/28/2003
RN DEMAND, INC.
RN DEMAND
2940612
04/12/2005
35
Principal
RND
76528998
07/11/2003
RX PRO HEALTH, INC.
RX PRO HEALTH
3442324
06/03/08
35
Principal
RXPRO
78-623927
05/05/2005





--------------------------------------------------------------------------------




MARK
REG. #
REG.
DATE
CLASS #
TYPE
HOLDER
SERIAL #
FILE
DATE
SHIFTWISE
MIGHTY NURSE
4149492
05/29/12
35
Principal
Shiftwise
85429863
09/22/2011
MIGHTY NURSE
4238987
11/06/12
42
Principal
Shiftwise
85429479
09/22/2011
SHIFTWISE
303383
12/27/05
42
Principal
Shiftwise
76616830
10/20/2004
STAFF CARE, INC.
COUNTRY DOCTOR OF THE YEAR [and design]
2540024
2/19/2002
41
Principal
SCI
76210320
2/12/2001
THE FIRST STRING HEALTHCARE, INC.
THE FIRST STRING
4563626
07/08/2014
35
Principal
TFSH
86124680
11/20/2013
THE MHA GROUP, INC.
MERRITT HAWKINS & ASSOCIATES
2934515
03/22/2005
35
Principal
MHA
76-576841
02/23/2004
STAFF CARE
2941363
04/19/2005
35
Principal
MHA
76-576842
02/23/2004





--------------------------------------------------------------------------------




Foreign Trademark and Service Mark Applications and Registrations
MARK
REG. #
REG.
DATE
CLASS #
HOLDER
SERIAL #
FILE
DATE
JURISDICTION
AMN HEALTHCARE, INC.
AMN HEALTHCARE
896147
7/15/2002
35
AMN
896147
11/26/2001
Australia
NURSEZONE.COM FOR WORK FOR LIFE (and Design)
932189
5/19/2003
44
AMN
932189
10/29/2002
Australia
AMERICAN MOBILE HEALTHCARE
TMA554868
12/03/2001
35
AMN
1014709
05/07/1999
Canada
AMN HEALTHCARE
TMA628323
12/14/2004
35
AMN
112481200
12/11/2001
Canada
NURSESRX
TMA594200
11/06/2003
35
AMN
112481300
12/11/2001
Canada
NURSESRX YOUR TRAVEL NURSING DESTINATION (and Design)
TMA605766
03/19/2004
35
AMN
112481000
12/11/2001
Canada
NURSEZONE.COM For Work. For Life. (and Design)
TMA625350
11/15/2004
42
AMN
116062500
11/28/2002
Canada
PREFERRED HEALTHCARE STAFFING (and Design)
TMA615635
07/03/2004
35
AMN
112480900
12/11/2001
Canada
AMN HEALTHCARE
2468619
06/10/2003
35
AMN
2468619
11/20/2001
European Community TM
NURSEZONE.COM FOR WORK. FOR LIFE. (and Design)
2948040
03/23/2004
44
AMN
2948040
11/27/2002
European Community TM
AMERICAN MOBILE HEALTHCARE
2,196,406
10/06/2000
35
AMN
2196406
05/06/1999
UK
O’GRADY PEYTON INTERNATIONAL (USA), INC.
O’GRADY PEYTON INTERNATIONAL (and Design)
896146
5/14/2002
35
OGP
896146
11/26/2001
Australia
O’GRADY PEYTON INTERNATIONAL (and Design)
TMA600526
01/16/2004
35
OGP
112469600
12/11/2001
Canada
O’GRADY PEYTON INTERNATIONAL (and Design)
2472793
04/08/2003
35
OGP
2472793
11/21/2001
European Community TM
O’GRADY PEYTON INTERNATIONAL (and Design)
845166
11/17/2004
35
OGP
USPTO Ref. No. A0000156
 
International Register
O’GRADY PEYTON INTERNATIONAL (and Design)
721637
5/19/2005
35
OGP
721637
11/18/2004
New Zealand
O’GRADY PEYTON INTERNATIONAL (and Design)
4-2002-03505
2/10/2005
35
OGP
4-2002-03505
4/30/2002
Philippines
O’GRADY-PEYTON INTERNATIONAL
4-2002-03503
2/10/2005
35
OGP
4-2002-03503
4/30/2002
Philippines





--------------------------------------------------------------------------------




MARK
REG. #
REG.
DATE
CLASS #
HOLDER
SERIAL #
FILE
DATE
JURISDICTION
O’GRADY PEYTON INTERNATIONAL (and Design)
845166
04/26/2006
35
OGP
845166
06/12/2006
Romania
O’GRADY PEYTON INTERNATIONAL (and Design)
845166
01/31/2006
35
OGP
860-327088801
07/14/2005
Singapore
O’GRADY PEYTON INTERNATIONAL (and Design)
 
 
35
OGP
2004/20991
11/18/2004
South Africa







--------------------------------------------------------------------------------




Copyrights
U.S Registered Copyrights


AMN HEALTHCARE, INC.


Course
Date of copyright
Copyright Number
Orthopedic Trauma: Assessment and Care
January 9, 2012
TX 7-488-719
12 Lead EKG's: Ischemia, Injury, Infarction
July 23, 2003
TX-5-788-852
A Comprehensive Guide to Hepatitis C: Infection, Testing, and Treatment
December 11, 2013
TX 7-831-927
A Look Into the Top 200 Drugs
September 15, 2014
TX 7-965-313
A Nurse's Guide to Child Abuse
January 20, 2014
TX 7-855-095
A Nurse's Guide to Managing Common Breastfeeding Challenges
April 30, 2013
TX 7-734-378
A Patient-Centered Approach to Chronic Pain Management
July 9, 2013
TX 7-938-956
A Proactive Approach to Orienting with a Preceptor
February 22, 2007
TX-6-521-444
A Short Review of Federal Law
February 6, 2013
TX 7-673-806
A Year of Diabetes in Review and Into the Future
February 27, 2012
TX 7-516-602
Abdominal Compartment Syndrome
Pending
Pending
Abusive Head Trauma
April 6, 2011
TX 7-385-527
Abusive Head Trauma: A new name for Shaken Baby Syndrome
June 24, 2011
TX 7-410-375
Accidental Childhood Poisoning
January 9, 2008
TX 7-017-695
Acne Vulgaris Comprehensive Pharmaceutical Care
January 8, 2013
TX 7-651-170
Activase Therapy for Acute Ischemic Stroke Management
October 19, 2012
TX 7-614-607
Acute and Chronic Pain: Assessment and Management
November 17, 2003
TX-5-941-107
Acute Coronary Syndrome
February 27, 2013
TX 7-688-620
Acute Coronary Syndrome: A Spectrum of Conditions and Emerging Therapies
February 9, 2005
TX-6-120-499
Acute Ischemic Stroke Management
February 27, 2012
TX 7-511-447
Acute Pancreatitis
January 9, 2008
TX 7-017-713
Acute Respiratory Distress Syndrome: Update for the New Millennium
February 9, 2005
TX-6-120-503
ADHD: Examining Treatment Options
July 5, 2011
TX 7-414-824





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Administering Chemotherapy: One Nurse's Story
December 15, 2006
TX-6-483-397
Administering Medications to Elderly Patients Part 3: Discharge Planning
July 6, 2011
TX 1-746-850
Administering Medications to Elderly Patients, Part 2: Administering and
Monitoring Medication Therapy
July 6, 2011
TX 1-746-851
Administering Medications to the Elderly, Part 1: Physiology of Aging
July 6, 2011
TX 1-746-853
Adverse Drug Events Risk Reduction & Reporting
March 17, 2011
TX 7-378-369
Advocating for Yourself and Your Patients
February 9, 2005
TX-6-120-500
Advocating for Yourself and Your Patients Part 2
December 15, 2005
TX-6-272-667
Advocating for Yourself and Your Patients: Pt 1
March 10, 2011
TX 7-316-342
Advocating for Yourself and Your Patients: Pt 2
August 26, 2010
TX 7-316-364
Age Specific Considerations in Patient Care
November 5, 2004
TX-6-065-452
Age-Specific Care for CNAs
June 24, 2011
TX 7-410-485
Age-Specific Considerations for CNAs
December 15, 2005
TX-6-272-683
Aggie I: The Mystery of Pete's Seizures Monitoring Drug Therapy
January 30, 2004
TX-5-950-176
Aggie I: The Mystery of Pete's Seizures Monitoring Drug Therapy
March 8, 2004
TX-6-006-084
Aggie II: The Mystery of John Doe: An End-of-Life Story
October 10, 2002
TX-5-872-977
Aggie III: Childhood Asthma
September 11, 2006
TX 6-439-946
Alzheimer's and Dementia: Differences in Treatment
September 19, 2011
TX 7-451-672
Alzheimer's and Other Dementias: Etiology, Pathology and Pharmacotherapeutics
November 6, 2012
TX 7-621-737
Alzheimer's Disease: Awareness for CNAs
June 24, 2011
TX 7-410-617
American English Training for OGP Healthcare Professionals
Pending
Pending
AmericanMobile.com
August 8, 2002
TX-5-788-143
AMNHealthcare.com
August 8, 2002
TX-5-788-140
An Introduction to HIV Infection and Antiretroviral Drugs
September 9, 2012
TX 7-596-216
An Introduction to Intraventricular Hemorrhage in the Premature Infant
September 3, 2010
TX 7-318-689
An Overview of Alzheimer’s Disease for CNAs
December 15, 2005
TX-6-272-682





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
An Overview of Alzheimer's Disease
February 9, 2005
TX-6-120-498
An Overview of Cancer Prevention & Management Strategies for Cancer Survivors
January 25, 2013
TX 7-663-647
An Overview of Complementary and Alternative Medicine
September 9, 2012
TX 7- 596-151
An Overview of HIPAA for Healthcare Professionals
September 3, 2010
TX 7-318-699
An Overview of Latex Allergies for CNAs
February 8, 2013
TX 7-674-817
An Overview of Patient Management Issues in Type 2 Diabetes
June 20, 2011
TX 7-408-706
Antibiotic Resistance: From Threat to Reality
September 15, 2015
TX 7-965-471
Anticoagulants: The Rapidly Changing Landscape
September 15, 2015
TX 7-965-903
Arrhythmia Interpretation
Pending
Pending
Arthritis Another name for inflammation
October 1, 2008
TX 7-249-159
Assessing Asthma & Allergic Rhinitis Treatment Options
July 5, 2011
TX 7-414-628
Autism and Other ASDs
Pending
Pending
Bad Ads: FDA Regulations Past, Present and Future
July 5, 2011
TX 7-414-634
Basic Arrhythmia
April 3, 2009
TX 6-933-145
Basic Medication Administration Exam for RNs
September 11, 2006
TX 6-438-266
Basic Medication Administration Exam for RNs
September 11, 2006
TX 6-438-266
Basic Medication Administration Exam for RN's
October 8, 2002
TX-5-671-558
Basic Medication Administration Exam for RN's
March 8, 2004
TX-6-006-085
Best Practices in Medication Error Reduction
September 14, 2011
TX-7-450-529
Bioterrorism for Texas Nurses
November 29, 2004
TX-6-072-284
Bipolar Disorder
October 8, 2002
TX-5-788-828
Bipolar Disorder: Both Sides of an Illness
October 12, 2004
TX-6-077-344
Blast Injuries: The Wounds of War
August 22, 2008
TX-6-838-621
Blood Administration and Transfusion Reactions
July 7, 2005
TX-6-193-939
Blood Pressure Management for CNA's
July 6, 2011
TX 1-746-855
Bloodborne Pathogen Precautions for CNAs
June 23, 2011
TX 7-410-201
BMAE Screening Evaluation for RNs
September 11, 2006
TX 6-441-968
BMAE Screening Evaluation for RNs
September 11, 2006
TX 6-441-968





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
BMAE/LPN Exam
Pending
Pending
Breast Cancer Review
February 25, 2013
TX 7-687-315
Breast Cancer Review
April 30, 2013
TX 7-734-382
Breast Cancer Today: A Whole New World of Options
September 3, 2010
TX 7-318-697
Breastfeeding Challenges in The Early Postpartum Period
September 3, 2010
TX 7-318-678
Breastfeeding: The Basics
November 29, 2004
TX-6-072-282
Briefing: Latex Allergy
July 11, 2001
TX-5-413-182
Briefing: Self-Determination and Advance Directives
July 11, 2001
TX-5-413-184
Briefing: Tuberculosis
July 11, 2001
TX-5-413-183
Briefing: Using Physical Restraints in Acute Care Setting
July 11, 2001
TX-5-413-185
Briefing: Violence in the Workplace
July 11, 2001
TX-5-413-181
Bringing Evidence-Based Practice to Life
January 10, 2012
TX 7-489-067
Calculation Review Exam
January 9, 2008
TX 7-017-619
Cancer 101
September 11, 2006
TX 6-437-030
Carbon Monoxide Poisoning
September 11, 2006
TX 6-437-031
Cardiac Interventional/Cath Lab Technologist Assessment Exam
April 30, 2007
TX-6-585-505
Caring for Patients with Mental Health Disorders
September 12, 2011
TX-7-448-490
Case Management & the Managed Care Health System
February 22, 2007
TX-6-521-442
Certificated Occupational Therapy Assistant (COTA) Assessment Exam
April 30, 2007
TX-6-585-503
Challenges in Treatment of Community-Acquired Pneumonia
January 10, 2012
TX 7-489-285
Chemotherapy Agents: General Safety for Nurses
April 26, 2006
TX-6-373-974
Chest Tube Management
January 9, 2008
TX 7-017-721
Child Maltreatment: Abuse & Neglect
August 22, 2008
TX-6-837-634
Childhood Asthma
October 1, 2008
TX 7-249-177
Childhood Leukemia and Lymphoma
February 22, 2007
TX-6-521-439
Childhood Type 2 Diabetes: Awareness, Prevention & Treatment
January 9, 2012
TX 7-463-980
Cholesterol: the Good and the Bad
March 19, 2007
TX-6-557-680





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Chronic Heart Failure: Getting to the Heart of the Matter
July 6, 2007
TX-6-601-456
Chronic Obstructive Pulmonary Disease
September 11, 2006
TX 6-439-949
Chronic Obstructive Pulmonary Disease (COPD): Comprehensive Management
December 12, 2012
TX 7-638-298
Chronic Pain The Pharmacy Professional’s Role in Management
January 11, 2012
TX 7-489-474
CLABSI: Beyond the Policy and Procedure
September 16, 2014
TX 7-960-162
Claire's Communication Catastrophes and How to Avoid Them
November 5, 2004
TX-6-065-450
Clinical Decision Support & Mobile Applications: Tools That Help Pharmacies Be
Successful
September 15, 2015
TX 7-965-329
CNA HIPAA Overview
December 15, 2005
TX-6-272-673
CNAs Should learn and know: Patients with Pacemakers
June 24, 2011
TX 7-410-521
Cocaine : Under the Influence
September 25, 2002
TX-5-852-781
Colorectal Cancer: Risk Factors
July 7, 2005
TX-6-193-941
Colorectal Cancer: Are You at Risk?
June 3, 2008
TX 7-044-800
Communication With Cognitively Impaired Clients- For CNAs
December 15, 2005
TX-6-272-647
Complementary and Alternative Medicine Part I
February 19, 2014
TX 7-889-184
Complementary and Alternative Medicine Part II
February 19, 2014
TX 7-889-199
Complementary and Alternative Therapy Part I
September 16, 2014
TX 7-959-953
Complementary and Alternative Therapy Part II
September 16, 2014
TX 7-959-992
Compounding & Legal Issues Clarified
July 11, 2011
TX 7-418-102
Conditions of the Prostate: An Introductory Overview
October 29, 2012
TX 7-617-799
Conquering NCLEX-RN: Content Specific Tips
June 18, 2004
TX-6-000-174
Conquering NCLEX-RN: General Test Taking Tips
June 18, 2004
TX-6-000-175
Controlled Substance Dispensing: Current Laws and Updates
April 30, 2013
TX 7-734-392
Core Measures: The Nurse's Role
July 30, 2013
TX 7-777-767
Critical Care Exam
Pending
Pending
Critical Thinking Administering Medication to Elderly Patients
March 25, 2002
TX-5-562-393
Critical Thinking Administering Medication to Elderly Patients -H3 PROGRAM -
June 14, 2002
TX-5-615-623





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Critical Thinking: Staffing in the 21st Century
February 9, 2005
TX-6-120-507
Critical Thinking: Addressing Staffing Issues
July 11, 2001
TX-5-413-180
Critical Thinking: IV Calculations
October 19, 2012
TX 7-614-233
Critical Thinking: Managing Stress
January 10, 2002
TX-5-547-626
Critical Thinking: Mastering The Art of Floating
September 12, 2011
TX-7-448-766
Critical Thinking: Pharmacy Technician Calculations Part 1
September 14, 2011
TX 7-450-417
Critical Thinking: Strategies To Master Floating
January 5, 2001
TX-5-324-344
Critical Thinking: Work Smarter
September 12, 2011
TX-7-448-889
Critical Thinking: Working Effectively with LPN’s and Nursing Assistive
Personnel
April 30, 2007
TX-6-585-023
Critical Thinking: Working Effectively with LPNs and UAP
January 8, 2001
TX-5-269-814
Cross Cultural Nursing----- H3
December 19, 2002
TX-5-695-187
CT Technologist Exam
April 30, 2007
TX-6-585-024
Cultural Competence
January 10, 2012
TX 7-489-061
Cultural Diversity for CNAs
February 22, 2007
TX-6-521-381
Deep Vein Thrombosis
September 11, 2006
TX 6-439-948
Development of Skills, Behavior, and Leadership for Charge Nurse Positions
October 26, 2012
TX 7-617-542
Diabetes and Pre-Diabetes: It's Not Just About Blood Sugars
August 24, 2012
TX 7-590-460
Diabetes for CNAs
February 22, 2007
TX-6-521-435
Diabetes Knowledge: Standards of Care and Diabetes Management
February 9, 2005
TX-6-120-508
Diabetes Overview
Pending
Pending
Diabetes Pathophysiology Hypoglycemia, DKA, & HHNKS
April 30, 2007
TX-6-585-017
Diabetes Update and Into the Future
September 15, 2015
TX 7-965-389
Diabetes: Overview, Diagnosis, and Management for Healthcare Professionals
January 8, 2013
TX 7- 651-105
Diabetes: Overview, Diagnosis, and Management for Healthcare Professionals
February 8, 2013
TX 7-677-047
Dialysis Nursing
June 3, 2008
TX 7-044-817





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Dialysis Tech
June 3, 2008
TX 7-044-839
Domestic Violence for CNAs
December 15, 2005
TX-6-272-676
Domestic Violence: Elder Abuse- What Healthcare Providers need to Know
November 29, 2004
TX-6-072-287
Domestic Violence: Spouse/ Intimate Partner Abuse
July 18, 2003
TX-5-817-961
Don’t Drink the Water…
December 15, 2005
TX-6-272-675
Drug & Safety During Pregnancy & Lactation
September 19, 2011
TX 7-451-595
Drug Addiction Underlying Factors & Treatment Options
July 5, 2011
TX 7-415-446
Drug Addiction: Underlying Factors & Treatment Options
August 24, 2012
TX 7-590-431
Drug Diversion the Pharmacists’ Corresponding Duty A Legal Perspective
March 9, 2012
TX 7-492-473
Drug Diversion-Resolutions for a Growing Problem
Pending
Pending
Drug Interactions: Mechanisms and Potential Clinical Outcomes
April 26, 2013
TX 7-732-187
Drug Recalls, Alerts and Reasons
September 9, 2012
TX 7-596-208
Drug Recalls, Alerts, and Reasons
January 8, 2013
TX 7-651-138
Drug Therapy Series Part I: Cardiovascular Disorders
September 16, 2014
TX 7-959-950
Drugs Approved in 2011: What's New, What's Cool
February 27, 2012
TX 7-511-524
DVT: A Life-Threatening Condition
October 26, 2012
TX 7-616-838
Dyslipidemia Pharmacologically Trimming the Fat
Pending
Pending
Eating Disorders
February 9, 2005
TX-6-120-496
Eating Disorders: The Broken Mirror
September 24, 2002
TX-5-906-951
ECG Interpretation: Learning the Basics
September 19, 2002
TX-5-677-437
ECHO Tech
January 9, 2008
TX 7-017-636
Ecstasy: Under the Influence
October 10, 2002
TX-5-701-995
Efficacy vs. Safety: Treating BPH & Incontinence in the Elderly
September 15, 2015
TX 7-965-908
Elder Abuse
April 8, 2011
TX 7-385-524
Emergency Dept. Exam
Pending
Pending
End of Life Care – The Art of Symptom Management
January 9, 2012
TX 7-490-131
End of Life Symptom Management
July 5, 2011
TX 7-414-845





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
End Stage Renal Disease
September 18, 2002
TX-5-648-360
End-of-Life Care for CNAs
December 15, 2005
TX-6-272-666
Ergogenic Aids: Competitive Edge or Considerable Harm
January 11, 2012
TX 7-489-433
Ethics and Professionalism in Pharmacy Practice
October 29, 2012
TX 7-617-775
Ethics for the Healthcare Professional
December 12, 2012
TX 7-638-299
Ethics in Pharmacy
September 15, 2015
TX 7-971-375
Evidence-Based Practice: The Future of Nursing
May 10, 2004
TX-5-977-683
Fall Assessment and Prevention
March 8, 2004
TX-6-006-087
Fast Facts About Premature Ovarian Failure
February 9, 2005
TX-6-120-506
Fire Safety & Prevention for Surgical Nurses
February 27, 2012
TX 7-511-462
Fire Safety in the Surgical Setting: "Just Be Smart and Do Your Part"
September 11, 2006
TX 6-437-032
Florida Laws and Rules: For New Florida Nurses
July 23, 2003
TX-5-802-853
Florida Medication Error Reduction
February 19, 2014
TX 7-888-689
Focus on Advance Directives
November 5, 2004
TX-6-061-663
Focused Physical Examination for the Acute Care Setting
July 7, 2005
TX-6-193-938
Forensic Evidence Collection for Nurses
October 1, 2008
TX 7-249-154
Foundations of Invasive Hemodynamics
April 30, 2013
TX 7-734-760
Geriatric Pharmacotherapy: 2012 Beers Briteria & Diabetes/Hypertension Guideline
Update
April 30, 2013
TX 7-734-243
Gestational Diabetes
January 9, 2008
TX7-112-648
Gestational Diabetes: Diagnosis and Care
December 15, 2005
TX-6-272-669
Gestational Diabetes: An Introductory Guide
April 6, 2011
TX 7-385-529
Gestational Diabetes: Overview and Management Strategies
January 20, 2014
TX 7-894-469
H1N1: The 21st Century Pandemic
September 3, 2010
TX 7-318-683
HACs and Never Events/SREs: Two Important Safety Initiatives
December 11, 2013
TX 7-839-199
Hazards of Heparin
October 19, 2012
TX 7-614-664
Heart Failure, Your Patients & Advancements in Drug Therapies
July 13, 2011
TX 7-419-115





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Helping Seniors Fight Depression: A Course for CNAs
June 24, 2011
TX 7-411-037
Heparin Induced Thrombocytopenia
March 19, 2007
TX-6-557-682
Hepatitis B: Pathophysiology, Protection, & Patients
July 30, 2013
TX 7-777-860
Heroin: Under the Influence
September 17, 2002
TX-5-705-659
High Alert Medications: Questions, Answers, and Safety Tips
February 9, 2005
TX-6-120-504
High-Alert Medications: Safe Practices
August 26, 2010
TX 1-715-799
HIPAA and Me: An Overview for CNAs
June 24, 2011
TX 7-410-620
HIPAA Training Module
September 14, 2011
TX-7-450-514
HIV & AIDS Testing & Reporting Guidelines
January 25, 2013
TX 7-663-686
HIV and AIDS: An Overview
February 6, 2013
TX 7-674-038
HIV and AIDS: Testing and Reporting Guidelines
February 8, 2013
TX 7-674-691
HIV Case Studies
November 17, 2003
TX-5-877-717
HIV Disease An Epidemic in Perspective
January 4, 2001
TX-5-324-326
HIV Disease: AIDS To Zidovudine For Florida RNs
January 8, 2001
TX-5-327-292
HIV Disease: New Research, New Treatment, New Hope
January 8, 2001
TX-5-327-670
HIV Disease: Woman, Children and Injection -Drug Users
January 8, 2001
TX-5-269-815
HIV Disease: Woman, Children and Injection -Drug Users
November 12, 2002
TX-5-788-852
HIV for CNAs
December 15, 2005
TX-6-272-670
HIV Infection and AIDS: An Overview
October 20, 2006
TX-6-453-415
HIV: An Epidemic of Many Proportions
June 18, 2002
TX-5-588-325
Home Health Exam
September 8, 2010
TX-1-717-243
Hope Against Suicide: A Care Guide for Healthcare Providers
January 8, 2013
TX 7-650-956
Hourly Rounding & Fall Prevention: A Winning Strategy
February 6, 2013
TX 7-673-941
How to Demonstrate Your Clinical Competence with PBDS
October 1, 2008
TX 7-249-176
Human Papillomavirus
July 6, 2007
TX-6-601-455
Hypertension: On the Cusp of the JNC 8 Guidelines
July 5, 2011
TX 7-414-900





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Identifying, Targeting and Managing Chronic Renal Failure
January 8, 2013
TX 7-651-230
Increased Intracranial Pressure and Monitoring
March 19, 2007
TX-6-557-685
Infection Control for CNAs
December 15, 2005
TX-6-272-671
Infection Control for Healthcare Professionals
March 8, 2004
TX-6-006-088
Infection Prevention for CNAs
June 24, 2011
TX 7-410-492
Infection Prevention for Healthcare Professionals
September 3, 2010
TX 7-318-704
Inflammatory Bowel Disease
February 22, 2007
TX-6-521-445
Influenza
October 20, 2006
TX 6-448-546
Influenza Update 2012-2013
October 29, 2012
TX 7-617-781
Influenza Update 2013-2014
September 15, 2015
TX 7-965-901
Influenza, Pandemics and the Avian Flu
December 15, 2005
TX-6-272-672
Interpreting ABGs: The Basics
Pending
Pending
Interpreting AV (Heart) Blocks: Breaking Down the Mystery
October 29, 2012
TX 7-617-553
Interprofessional Collaboration (IPC)
July 30, 2013
TX 7-776-870
Interstitial Cystitis
September 13, 2002
TX-5-852-782
Intimate Partner Violence
December 11, 2013
TX 7-831-879
Intraventricular Hemorrhage in the Premature Infant
March 19, 2007
TX-6-557-683
Introducing Aggie : The Mystery of Pete's Seizure
January 11, 2002
TX-5-521-133
Introducing Aggie : The Mystery of Pete's Seizure
October 10, 2002
TX-5-705-653
Introduction to Critical Thinking --- H3
September 25, 2002
TX-5-677-436
Introduction to Cultural Awareness and Competency
October 1, 2008
TX 7-247-720
Introduction to Emergency Preparedness for Pharmacists
August 14, 2012
TX 7-585-622
Introduction to Trauma Systems: History and Timeline
June 3, 2008
TX 7-044-789
Iowa Child Abuse
November 18, 2003
TX-5-898-584
Iowa: Dependent Adult Abuse
June 29, 2012
TX 7-558-438
It’s on the Street: Club Drugs
April 30, 2007
TX-6-585-016
It’s on the Street: Inhalants
April 30, 2007
TX-6-585-500
It's on the Street: Cocaine
August 22, 2008
TX-6-837-624
IV Essentials
July 7, 2005
TX-6-193-940





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
IV Therapy Exam
April 3, 2009
TX-6-933-136
Kentucky Domestic Violence
November 7, 2005
TX-6-272-551
Kentucky HIV Infection and AIDS: An Overview
August 22, 2008
TX-6-837-628
L & D Arrhythmia Interpretation Exam
January 12, 2012
TX 7-511-687
Lab Value Interpretation for Nurses: Chemistries and Renal Studies
November 22, 2005
TX-6-270-034
Lab Values: Interpreting Chemistry and Hematology for Adult Patients
October 18, 2012
TX 7-613-808
Labor & Delivery Exam
January 9, 2008
TX 7-017-0674
Latex Allergies for CNAs
December 15, 2005
TX-6-290-524
Latex Allergy: More Than Skin Deep
January 10, 2002
TX-5-547-624
Latex Allergy: More Than Skin Deep
October 8, 2002
TX-5-671-559
Learning to Manage Assaultive Behavior
March 19, 2007
TX-6-557-681
Lethal Arrhythmias: Advanced Rhythm Interpretation
March 21, 2006
TX-6-356-028
LPN LVN Brief with rn.com logo (needs to be copyrighted next time we file them)
June 3, 2008
TX 7-044-845
LPN/LVN Subacute Nursing Exam
April 3, 2009
TX 6-933-183
Lupus: Deciphering the Clues
June 20, 2011
TX 7-414-007
Lyme Disease
March 19, 2007
TX-6-557-684
Magnet Facilities: What's the Difference?
July 6, 2007
TX-6-601-457
Malignant Hyperthermia: A Crisis for your Patient
November 29, 2004
TX-6-072-285
Malpractice Case Studies in Pharmacy
Pending
Pending
Mammography Technologist Exam
April 30, 2007
TX-6-585-501
Management Options for Insomnia
September 15, 2015
TX 7-965-315
Management Options for Metabolic Syndrome
July 29, 2013
TX 7-776-439
Management Options for Metabolic Syndrome
July 31, 2013
TX 7-777-134
Managing Assaultive Behavior for Healthcare Professionals
July 31, 2013
TX 7-776-897
Managing Cardiac Conditions During Labor and Delivery
June 21, 2011
TX 7-409-134
Managing Hypertension
April 30, 2007
TX-6-585-020
Marijuana: Under the Influence
October 8, 2002
TX-5-788-829





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Mechanical Ventilation for the Adult
February 19, 2014
TX 7-889-088
Mechanical Ventilation in Adults
July 6, 2007
TX-6-599-548
Med Tech/ Med Laboratory Tech Exam
January 9, 2008
TX 7-017-651
Medical Error Reduction
April 30, 2007
TX-6-585-018
Medical Error Reduction: A Key to Quality Care
April 8, 2011
TX 7-385-520
Medical Record Documentation and Legal Aspects Appropriate to Nursing Assistants
December 15, 2005
TX-6-287-872
Medical Surgical Exam
April 3, 2009
TX 6-933-165
MedicalExpress.com
August 8, 2002
TX-5-788-142
Medication Disposal: Implications for Pharmacies
February 19, 2014
TX 7-889-103
Medication Errors: A Patient and Quality Improvement Program
February 8, 2013
TX 7-674-815
Medication Errors-A Continuous Quality Improvement Approach to Prevent Errors
September 19, 2011
TX 7-451-605
Medication Safety: Assuring Safe Outcomes
September 11, 2006
TX 6-439-945
Medication Safety: Assuring Safe Outcomes
June 14, 2002
TX-5-697-878
Medication Safety: Assuring Safe Outcomes
February 19, 2003
TX-5-746-727
Medication Therapy Management (MTM): Getting Started
January 10, 2012
TX 7-489-196
Medication Therapy Management ?A Deeper Look Into the Pharmacists Role
August 14, 2012
TX 7-585-608
Men’s Health Issues: Urological Concerns
October 29, 2012
TX 7-617-691
Metabolic Syndrome: An Insidious Disease
September 8, 2010
TX 1-717-248
Methamphetamine Abuse
February 22, 2007
TX-6-520-398
Migraine and Headache Treatment Interventions
July 13, 2011
TX 7-419-102
Migraine Head Pain
April 30, 2007
TX-6-585-499
Mother-Baby/Women Services Competency Test V.101
November 8, 2005
TX-6-287-083
Mother-Baby/Women Services Competency Test V.101
November 8, 2005
TX-6-287-083
MRI Technologist Exam
April 30, 2007
TX-30-2007
MRSA: It’s Staph!
April 30, 2007
TX-6-585-498
Multiple Choice Test Writing Tips
January 9, 2008
TX 7-017-669
Narcolepsy & Sleep Apnea
September 25, 2002
TX-5-677-349





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Narcolepsy, Sleep Apnea and Restless Legs Syndrome
August 3, 2004
TX-6-030-577
Neonatal Intensive Care Nursing Competency Test V.101
August 16, 2005
TX-6-230-569
Neonatal Intensive Care Nursing Competency Test V.101
August 16, 2005
TX-6-230-569
Neonatal Resuscitation: History and Vital Updates
March 6, 2012
TX 7-516-440
Neonatal Sepsis: Assessment and Care
January 10, 2012
TX 7-489-071
Never Events: Nurses' Key Role
June 22, 2011
TX 7-409-982
New Immunizations Guidelines 2012: What We Need To Know
September 9, 2012
TX 7- 596-150
New Jersey Organ & Tissue Donation
July 30, 2013
TX 7-777-802
New York Child Abuse and Maltreatment
February 8, 2013
TX 7-812-536
New York State Infection Control for Healthcare Professionals
July 18, 2003
TX-5-807-793
New York State Infection Prevention for Healthcare Professionals
September 8, 2010
TX 1-717-249
New York State: Child Abuse and Neglect
July 18, 2003
TX-5-810-328
Nuclear Medicine Technologist Exam
April 30, 2007
TX-6-585-502
Nurse’s Role in Moderate Sedation: Are you Safe?
March 21, 2006
TX-6-356-029
Nurse's Guide to Chemotherapy and Other Anti-Cancer Drugs
October 20, 2006
TX 6-448-545
NursesRX.com
August 8, 2002
TX-5-788-144
Nursing Communication Tools SBAR
January 9, 2008
TX 7-017-740
Nursing Health Assessment
July 28, 2004
TX-6-009-436
Nursing Informatics
April 30, 2013
TX 7-734-381
Nursing Practice in Florida: Laws and Rules
January 20, 2014
TX 7-855-183
Obesity Management: New Insight & Novel Interventions
 
Pending
Obsessive - Compulsive Disorder: Providing Care and Support
March 8, 2004
TX-6-006-086
Occupational Therapist Exam
April 30, 2007
TX-6-585-507
OGPI RN Screening
June 3, 2008
TX 7-044-885
O'Grady Peyton International: International Nurse Orientation Binder
February 2, 2007
TX-6-517-522





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
O'GradyPeyton.com
August 28, 2002
TX-5-595-918
Ohio Law and Rules: Alternative Program for Chemically-Dependent Nurses
February 19, 2014
TX 7-889-002
Ohio Laws and Rules
July 7, 2005
TX-6-194-756
Oncology 101: When Your Patient Also Has Cancer
October 26, 2013
TX 7-673-412
Oncology Exam
April 3, 2009
TX 6-933-156
Oncology Update: Targeted Cancer Therapies & Patient Management
August 14, 2012
TX 7-584-570
Operating Room Nurse Competency Exam V.201
April 3, 2009
TX 6-933-131
Ostomy Overview: Care of the Patient with an Ostomy
April 30, 2013
TX 7-734-793
Ovarian Cancer
February 22, 2007
TX-6-521-438
Overview of Bioterrorism
August 26, 2010
TX 1-715-439
Pacemakers: Catch the Beat
September 16, 2014
TX 7-960-157
Pain Assessment and Management
January 20, 2014
TX 7-855-109
Pain Control and Symptom Management
June 3, 2008
TX 7-044-859
Parkinson's Disease
March 19, 2007
TX-6-557-679
Patient Falls: Zero Tolerance
June 20, 2011
TX 7-502-539
Patient Safety: Honing in on Heparin
February 22, 2007
TX-6-521-440
Pediatric Asthma
September 12, 2011
TX-7-448-602
Pediatric Home Care Nursing Exam
January 12, 2012
TX 7-490-394
Pediatric Psychopharmacology
November 29, 2004
TX-6-072-276
Pediatrics ED Exam
Pending
Pending
Pediatrics Exam V101
March 15, 2004
TX-5-950-348
Pediatrics Exam V101
March 15, 2004
TX-5-950-348
Pediatrics Intensive Care Nursing Exam
April 3, 2009
TX 6-933-173
Performance Based Development System (PBDS) Testing Preparation
September 11, 2006
TX 6-439-947
Performance Improvement: A Change for the better
July 18, 2003
TX-5-806-951
Peripheral Arterial Disease: Risk Reduction, Symptoms and Treatment
June 29, 2011
TX 7-412-980
Personal Safety for CNAs
December 15, 2005
TX-6-272-668





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Personality Disorders: Identification, Assessment, and Interventions
February 27, 2012
TX 7-511-410
Perspectives on Breast Cancer: Genetic Testing and Prophylactic Mastectomy
January 9, 2008
TX 7-017-601
Pharmacokinetics and Your Everyday Primary Care Patient
January 10, 2012
TX 7-489-193
Pharmacological Management of Infections in the Elderly
August 14, 2012
TX 7-585-612
Pharmacotherapy for Depression, Bipolar Disease and Panic Disorder
July 5, 2011
TX 7-414-812
Pharmacy Informatics, Meaningful Use, and the Law
January 8, 2013
TX 7-650-994
Pharmacy Law: HIPAA and Patient Counseling
September 9, 2012
TX 7-596-148
Pharmacy Leaders and Effective Team Management
August 14, 2012
TX 7-585-609
Pharmacy Malpractice Case Studies
July 29, 2013
TX 7-782-690
Pharmacy Technicians Calculations Review
August 23, 2012
TX 7-590-328
Physical Therapist Assistant Exam
September 11, 2006
TX 6-438-265
Physical Therapist Assistant Exam
September 11, 2006
TX 6-438-265
Physical Therapist Exam
September 11, 2006
TX 6-441-969
Physical Therapist Exam
September 11, 2006
TX 6-441-969
Physical Therapist Screening Evaluation
September 11, 2006
TX 6-441-966
Physical Therapy Assistant Screening Evaluation
September 11, 2006
TX 6-441-967
Placental Anomolies
August 18, 2010
TX 1-714-920
Pneumonia: Emerging Trends in Diagnosis & Care
September 11, 2006
TX 6-439-944
Polysomnographer (Sleep Tech)
Pending
Pending
Post Anesthesia Care Nursing Exam
Pending
Pending
Post Partum Nursery
Pending
Pending
Post-Operative Care of the Bariatric Surgery Patient
January 8, 2013
TX 7-650-880
Postpartum Depression
February 22, 2007
TX-6-521-437
Postpartum Depression
August 25, 2010
TX 1-714-910
Preceptorship: The Vital Role of the Nurse Manager
October 25, 2012
TX 7-616-228
PreferredHealthcare.com
August 8, 2002
TX-5-788-141
Preparation for Pediatric Assignments
March 8, 2004
TX-6-006-083





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Prescription Drug Abuse: No End in Sight
July 13, 2011
TX 7-419-105
Pressure Ulcer Assessment, Prevention & Management
October 19, 2012
TX 7-614-202
Pressure Ulcer Treatments
July 30, 2013
TX 7-776-881
Preventing the Next Epidemic: Pre-Diabetes
April 26, 2013
TX 7-732-191
Procedural Sedation for Adults
December 11, 2013
TX 7-832-060
Procedural Sedation: Are you safe?
June 3, 2008
TX 7-019-058
Professional Communication and Documentation for Travelers: Safe, Effective, and
Legal
November 17, 2003
TX-5-941-106
Professional Communication and Documentation: Safe, Effective and Legal
July 6, 2011
TX 1-746-989
Professional Communication: Speak up, Speak well
July 6, 2011
TX 1-746-831
Professional Nursing Practice: An Update
September 12, 2011
TX-7-448-485
Professional Nursing Practice: Nurse Practice Acts, Professional Standards, &
Code Ethics
April 30, 2007
TX-6-585-026
Professionalism for CNAs
February 19, 2014
TX 7-889-175
Progressive Care Unit Exam
April 3, 2009
TX 6-933-151
Psychiatric Exam Goals Competency Test V.101
November 7, 2005
TX-6-272-550
Psychiatric Exam Goals Competency Test V.101
November 7, 2005
TX-6-272-550
Psychopharmacology: A Guide to Medication
December 12, 2002
TX-5-788-070
Pulmonary Artery Catheter & Hemodynamic Values
April 30, 2007
TX-6-585-025
Quality Improvement
February 28, 2003
TX-5-696-350
Radiation Therapist
October 1, 2008
TX 7-249-170
Radiology Technologist Exam
April 30, 2007
TX-6-585-504
Recognizing and Addressing Domestic Violence in the Healthcare Setting: Child
Abuse and Neglect
January 5, 2001
TX-5-323-001
Recognizing and Addressing Domestic Violence in the Healthcare Setting: Elder
Abuse
December 12, 2002
TX-5-724-976
Recognizing and Addressing Domestic Violence in the Healthcare Setting: Spouse
Partner Abuse
January 4, 2001
TX-5-324-325
Reducing Medical Errors: You Can Make a Difference!
June 18, 2002
TX-5-619-154
Reducing Medication Errors for CNAs
December 15, 2005
TX-6-287-871
Regulation of Dietary and Herbal Supplements
September 15, 2015
TX 7-971-378
Rehab for CNAs
February 22, 2007
TX-6-521-436





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
REMS legislation and enforcement on the practice of pharmacy
January 11, 2012
TX 7-489-630
Resident Rights for Florida CNAs
December 15, 2005
TX-6-272-680
Respiratory Syncytial Virus
October 20, 2006
TX 6-448-548
Respiratory Therapist Pulmonary Function Technologist Exam
Pending
Pending
Restraints and Falls for CNAs
December 15, 2005
TX-6-272-681
Restraints and Falls: A Safety Concern for CNAs
February 25, 2013
TX 7-687-323
Restraints in the Acute Care Setting
January 26, 2004
TX-5-944-636
Restraints in the Acute Care Setting
March 8, 2004
TX-6-006-090
Restraints: The Last Resort
September 8, 2010
TX 1-717-244
RN Cath Lab Exam
October 12, 2004
TX-6-077-340
RN Cath Lab Exam
October 12, 2004
TX-6-077-340
RN.com’s Assessment Series: Cardiovascular Anatomy and Physiology
October 12, 2004
TX-6-077-343
RN.com’s Assessment Series: Endocrine Anatomy and Physiology
October 12, 2004
TX-6-077-341
RN.com’s Assessment Series: Focused Cardiovascular Assessment
November 29, 2004
TX-6-072-278
RN.com’s Assessment Series: Focused Endocrine Assessment
November 5, 2004
TX-6-065-453
RN.com’s Assessment Series: Focused Gastrointestinal Assessment
November 5, 2004
TX-6-065-454
RN.com’s Assessment Series: Focused Gastrointestinal Assessment
October 12, 2004
TX-6-077-339
RN.com’s Assessment Series: Focused Neurological Anatomy and Physiology
February 9, 2005
TX-6-120-502
RN.com’s Assessment Series: Focused Neurological Assessment
November 5, 2004
TX-6-065-449
RN.com’s Assessment Series: Focused Pulmonary Assessment
August 3, 2004
TX-6-030-576
RN.com’s Assessment Series: Focused Renal and Urinary Anatomy and Physiology
November 29, 2004
TX-6-072-281
RN.com’s Assessment Series: Focused Renal and Urinary Assessment
November 29, 2004
TX-6-072-277
RN.com’s Assessment Series: Gastrointestinal Anatomy and Physiology
August 23, 2004
TX-6-016-643





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
RN.com’s Assessment Series: Hematological Anatomy, Physiology and Assessment
November 29, 2004
TX-6-072-283
RN.com’s Assessment Series: Skin Anatomy, Physiology, and Assessment
November 5, 2004
TX-6-061-662
Rocky Mountain Spotted fever
August 22, 2008
TX-6-837-618
Role of the Pharmacist in Improving Medication Adherence
September 14, 2011
TX 7-450-433
Safety and Standards Manual: A National Perspective for Travelers
July 13, 1999
TX-5-026-638
Seasonal and pandemic influenza Anything new Any changes
January 10, 2012
TX 7-489-086
Secrets to Educating Your Patients with Diabetes
July 11, 2011
TX 7-422-294
Serotonin Syndrome: Etiology, Pathology & Treatment
July 29, 2013
TX 7-776-389
Setting Your Compounding Pharmacy Apart
August 14, 2012
TX 7-585-611
Shaken Baby Syndrome
August 22, 2008
TX-6-837-625
Shoulder Dystocia: An Obstetrical Emergency
Pending
Pending
Sickle Cell Anemia
October 20, 2006
TX 6-448-547
Skin Infections: Focus on Cellulitis & MRSA
October 29, 2012
TX 7-617-696
Smoking Cessation Help From the Pharmacy
January 10, 2012
TX 7-489-095
Social Media Networking for Nurses: What You Should Consider
October 29, 2012
TX 7-617-593
Sonographer Exam
April 30, 2007
TX-6-585-506
Sonographer Exam
June 3, 2008
TX 7-044-873
Speech Language Pathologist
January 9, 2008
TX 7-017-659
Spinal Cord Injuries: Minimizing the Damage
December 12, 2002
TX-5-720-974
Sports Injuries in Youth
February 22, 2007
TX -6-522-375
Spotlight on Antihypertensives
October 18, 2012
TX 7-613-780
Spotlight on Antihypertensives
November 6, 2012
TX 7-621-672
Staph Infections: Spotlight on MRSA
September 8, 2010
TX 1-717-247
Stem Cell Research: What it Means and Where is it Going
November 22, 2005
TX-6-270-035
Strategies to Improve Medication Adherence and Access
August 14, 2012
TX 7-585-605
Stress Relief for the Healthcare Professional
February 27, 2012
TX 7-511-469





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Stroke Care for CNAs
December 15, 2005
TX-6-272-677
Stroke Prevention and Recognition
April 6, 2011
TX 7-385-518
Stroke Prevention and Risk Reduction
September 26, 2011
TX 7-457-632
Stroke Rehabilitation
November 29, 2004
TX-6-072-279
Substance Abuse & Pregnancy
September 24, 2002
TX-5-660-763
Substance Abuse: Club Drugs, Hallucinogens and Dissociative Drugs
July 30, 2013
TX 7-777-867
Substance Abuse: Cocaine
July 30, 2013
TX 7-776-878
Substance Abuse: Inhalants
July 30, 2013
TX 7-776-868
Sudden Infant Death Syndrome
November 29, 2004
TX-6-072-286
Suicide Prevention/Precautions for CNAs
September 16, 2014
TX 7-960-164
Suicide: Assessment and Prevention
January 26, 2004
TX-5-950-760
Surgical Tech Exam
Pending
Pending
Surviving the Heat
August 22, 2008
TX-6-837-408
TB Patient Care Guidelines for CNAs
February 27, 2013
TX 7-707-656
Telemetry (Knowledge Assessment Exam)
July 25, 2011
TX 7-424-294
Telemetry Certificate Program
July 6, 2011
TX 1-746-848
Telemetry Interpretation
Pending
Pending
Testicular Cancer
February 22, 2007
TX-6-521-443
The A to Z on Vitamins & Minerals
February 19, 2014
TX 7-888-690
The Agony of Eating Disorders
January 9, 2008
TX 7-017-704
The Common Cold: An Update for Pharmacy Professionals
September 15, 2015
TX 7-965-480
The Cruise Ship Virus: Norovirus
July 6, 2007
TX-6-601-171
The Future of Nursing Report: The Role of the Nurse in Transforming Healthcare
January 20, 2014
TX 7-855-138
The Health of Minority Women
August 22, 2008
TX-6-837-406
The Healthy Pregnancy
February 9, 2005
TX-6-120-505
The Healthy Pregnancy: An Overview
February 27, 2012
TX 7-511-395
The Human Genome Project
July 6, 2011
TX 1-746-854
The Joint Commission: Focus on Safety
January 20, 2014
TX 7-855-192





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
The New Hypertension Guidelines: What are They Telling Us?
September 15, 2015
TX 7-965-902
The Nurse Manager's Role in Enhancing Patient Satisfaction
October 26, 2013
TX 7-616-845
The Nurses Role in Hyperemesis Gravidarum
February 22, 2007
TX-6-521-441
The Patient Safety Revolution: Implementing JCAHO Safety Goals in the Operating
Room
August 23, 2004
TX-6-016-642
The Pharmacy Technician Certification Review Course
January 25, 2013
TX 7-663-678
The Postpartum Period and the Healthy Newborn
December 15, 2005
TX-6-272-679
The Prevention and Detection of Elder Abuse
May 12, 2000
TX-951-660
The Road to Recovery: Post-Stroke Rehabilitation
February 27, 2012
TX 7-511-400
The Role of the Staff Nurse in Patient Satisfaction and HCAHPS
December 11, 2013
TX 7-832-055
The Treatment of Depression and Anxiety in the Elderly
September 16, 2014
TX 7-959-955
The Truth About Urinary Incontinence
October 8, 2002
TX-5-788-830
The World of Skin Care: Wound and Ulcer Prevention & Management
April 30, 2007
TX-6-585-021
Thrombolytic Therapy for cute Ischemic Stroke T-PA/Alteplase
February 9, 2005
TX-6-120-497
Thyroid Disorders
April 30, 2007
TX-6-585-019
Tips for Creating An Online CE Course
January 9, 2008
TX 7-017-663
To Sleep or Not to Sleep? A Primer on Insomnia
September 23, 2002
TX-5-643-761
Travel Application
August 29, 2002
TX-5-586-835 and TX-5-604-361
Travel Nursing: Self-Protection Through Communication and Documentation
June 14, 2002
TX-5-588-326
Treatment and Management of Osteoporosis
December 12, 2012
TX 7-638-300
Treatment of Parkinson's Disease and the Comorbid Conditions
February 28, 2012
TX 7-512-492
Treatment of Women's Health Issues in the Baby Boomer Generation
August 23, 2012
TX 7-590-326
Tuberculosis Information for CNAs
December 15, 2005
TX-6-272-678
Understanding and Managing Major Depressive Disorder
October 26, 2012
TX 7-616-835
Understanding Heart Failure
September 8, 2010
TX 1-717-245





--------------------------------------------------------------------------------




Course
Date of copyright
Copyright Number
Understanding Intra-Abdominal Pressure Monitoring
January 9, 2012
TX 7-488-721
Understanding the Adult with Down Syndrome
March 8, 2004
TX-6-006-089
Understanding the Pathology and the Pharmacology of Neuropathic Pain
February 28, 2012
TX 7-512-508
Update on Cholesterol Lowering Therapy
September 9, 2012
TX 7-596-149
Update on Stroke Management and Care
October 12, 2004
TX-6-077-342
Update on the Treatment for Child Psychiatric Disorders
April 30, 2013
TX 7-734-749
Update on the Treatment of Major Depressive Disorder
February 25, 2013
TX 7-687-305
Update on Tracheostomy Care
February 9, 2005
TX-6-120-501
Using Effective Communication to Reduce Medication Errors
January 8, 2013
TX 7-651-169
Vaccines: Understanding Immunity and the Principles behind Vaccination
August 22, 2008
TX-6-837-630
Value Based Purchasing: Improving Healthcare Outcomes Using the Right Incentives
September 16, 2014
TX 7-961-227
Vascular Interventional Radiology Tech Exam
April 3, 2009
TX 6-933-161
Viral Hepatitis: From A to G
January 5, 2001
TX-5-320-183
Vitamin D Guidelines: What You Need To Know
August 24, 2012
TX 7-590-516
Weight Loss Management: Medical, Surgical & Alternative Therapies
August 24, 2012
TX 7-590-319
West Nile Virus: Just the Facts
November 29, 2004
TX-6-072-280
West Virginia Best Practice Prescribing and Drug Diversion Training
January 20, 2014
TX 7-855-125
What Every Pharmacist Should Know About Childhood Immunizations
January 11, 2012
TX 7-489-443
What's Up at the Joint?
November 5, 2004
TX-6-065-451
What's Your Line: Overview of Fluids, Central Lines & PICCs
Pending
Pending
WOCN Exam
Pending
Pending
Work Smarter Not Harder: Critical Thinking Skills for Healthcare Professionals
January 9, 2008
TX 7-017-681
Workplace Safety and Patient Care Standards 2004
January 26, 2004
TX-5-943-059







--------------------------------------------------------------------------------




Text
Date of
copyright
Copyright
number
Will the Last Physician in America Please Turn Off the Lights
May 15, 2006
TXu006377655



Text
Date of
copyright
Copyright
number
iApply Hiring System Manual
September 3, 2002
TXu1065868
Nursefinders Coordinator Training
November 30, 1987
TXu307-919
Nursefinders Policies and Procedures Manual
January 19, 1988
TXu 317-469
Nursefinders Skills Inventory
March 31, 1988
TXu 320-215
Nursefinders Master List of Medications
April 1, 1998
TXu 324-784



Text
Date of
copyright
Copyright
number
American English Training for OGP Healthcare Professionals
March 3, 2007
TXu001347906



Website
Date of
copyright
Copyright
number
PharmacyChoice.com
November 3, 2000
TXu-1-043-603



Text
Date of
copyright
Copyright
number
Have Stethoscope, Will Travel: Staff Care’s Guide to Locum Tenens
April 9, 2010
TXu007351844







--------------------------------------------------------------------------------




Registered Copyrights for Websites Owned by AMN Healthcare, Inc.
Website
Copyright Date
Copyright Registration
www.preferredhealthcare.com
08/08/02
TX-5788141
www.americanmobile.com
08/08/02
TX-5788143
www.medicalexpress.com
08/08/02
TX-5788142
www.nursesrx.com
08/08/02
TX-5788144
www.amnhealthcare.com
04/09/01
TX-5788140
www.ogradypeyton.com
08/28/02
TX-5595918





Patents


U.S. Registered Patents


Patent
Patent No.
Filing Date
Date of Patent
Inventor(s)
Assignee
Avantas LLC
Electronic Schedules for Work Shifts
US 8,401,884 B1
November 7, 2005
March 19, 2013
Lorane Kinney
Avantas, LLC**









--------------------------------------------------------------------------------




EXHIBIT F


Schedule 6.19(a)


COLLATERAL LOCATIONS


(All properties leased as of the First Amendment Effective Date unless otherwise
noted)


Corporate Offices
 
Address
City
State
Zip Code
1.
925 North Point Parkway, Suite 160
Alpharetta
GA
30005
2.
7000 Central Parkway, Suites 840, 850
Atlanta
GA
30328
3.
5901 Broken Sound Parkway, Suite 500
Boca Raton
FL
33487
4.
1415 Route 70
Cherry Hill
NJ
8034
5.
8840 Cypress Waters Blvd, Suite 300
Dallas
TX
75019
6.
800 Fairway
Deerfield Beach
FL
33441
7.
425 Cherry St, Suite 200
Denver
CO
80246
8.
200 North Main St., Suite 301
Greenville
SC
29601
9.
1058 Green Valley Pkwy, Office 282
Henderson
NV
89074
10.
2810 16th St., NE
Hickory
NC
28601
11.
9 Executive Circle, Suite 225
Irvine
CA
92641
12.
220 S. Orange Ave
Livingston
NJ
7039
13.
510 Broadhollow Road, Suite 303
Melville
NY
11747
14.
19803 1st Ave S., Suite 5
Normandy Park
WA
98148
15.
11128 John Galt Blvd Suite 400
Omaha
NE
68137
16.
10826 Old Mill Road
Omaha
NE
68105
17.
1800 SW 1st Avenue, Suite 510
Portland
OR
97201
18.
12400 High Bluff Drive
San Diego
CA
92130
19.
12481 High Bluff Drive, Suite 200
San Diego
CA
92130
20.
150 West Civic Center Drive, 4th Floor
Sandy
UT
84070
21.
4 Mall Court, Suite 1
Savannah
GA
31406
22.
380 Stevens Ave
Solana Beach
CA
92075
23.
546 Silicon Dr., Suite 101
South Lake
TX
76092
24.
3668 S Geyer Road, Suite 100
Sunset Hills
MO
63127
25.
1900 West Park Drive, Suite 150
Westborough
MA
1581
26.
64 Danbury Rd
Wilton
CT
6897





--------------------------------------------------------------------------------






Per Diem Offices
 
Address
City
State
Zip Code
1.
6 Executive Park Dr. Entrance D
Albany
NY
12203
2.
4411 McLeod NE, Suite A1
Albuquerque
NM
87109
3.
7000 Central Parkway NE, Suite 840
Atlanta
GA
30328
4.
3500 American Blvd West, Suite 640
Bloomington
MN
55431
5.
1105 Schrock Road, Suite 130
Columbus
OH
43229
6.
6167 Bristol Parkway, Suite 450
Culver City
CA
90230
7.
201 Steele St., 1st Floor
Denver
CO
80206
8.
1401 Branding Avenue, Suite 320
Downers Grove
IL
60515
9.
2501 Parkview Drive, Suite 250
Fort Worth
TX
76102
10.
3375 Koapaka Street, Suite B-235
Honolulu
HI
96819
11.
1800 St James, Suite 107
Houston
TX
77056
12.
4301 Garden City Drive, Suite 106
Hyattsville
MD
20910
13.
1150 First Avenue, Suite 370
King of Prussia
PA
19406
14.
7202 Slide Road, Suite 300
Lubbock
TX
79424
15.
6750 Poplar Ave., Suite 206
Memphis
TN
38138
16.
75 Second Avenue, Suite 520
Needham
MA
2494
17.
420 Lexington Avenue, Suite 360
New York
NY
10170
18.
2601 N.W. Expressway, Suite 101E
Oklahoma City
OK
73112
19.
4747 North 7th Street Suite 250
Phoenix
AZ
85014
20.
5976 West Las Positas Blvd, #116
Pleasanton
CA
94588
21.
5200 SW Macadam Avenue, Suite 330
Portland
OR
97239
22.
175 Corporate Drive, Suite 120
Rochester
NY
14623
23.
4801 NW Loop 410, Suite 365
San Antonio
TX
78229
24.
3838 Camino Del Rio N., Suite 104
San Diego
CA
92108
25.
3668 S Geyer Road, Suite 100
Sunset Hills
MO
63127
26.
29 W. Susquehanna Ave., Suite 110
Towson
MD
21204
27.
250 South Craycroft Road, Suite 160
Tucson
AZ
85711
28.
4104 Old Vestal Road
Vestal
NY
13850
29.
4150 Westown Parkway, Suite 106
West Des Moines
IA
50266
30.
1411 Plaza W. Rd., Suite A
Winston-Salem
NC
27103



Storage Rental


1.
Storage Spaces CA184, CA189, BB21, BB192 & BB188, 7044 Flanders Drive, San
Diego, CA

2.
Furniture Marketing Group, 1433 W. Frankford Rd., Carrollton, TX

3.
MyOffice, 6060 Nancy Ridge Drive, Ste. 100, San Diego, CA









--------------------------------------------------------------------------------




EXHIBIT G


Schedule 6.19(b)


CHIEF EXECUTIVE OFFICES/
PRINCIPAL PLACES OF BUSINESS
1. The following address is the chief executive office/principal place of
business for each Credit Party:


12400 High Bluff Drive
San Diego, CA 92130










--------------------------------------------------------------------------------




EXHIBIT H


Schedule 6.23


LABOR MATTERS


None.








--------------------------------------------------------------------------------




EXHIBIT I
Exhibit 2.1(b)(i)


FORM OF NOTICE OF BORROWING


[Date]


SunTrust Bank
303 Peachtree Street NE
4th Floor
Atlanta, GA 30308


Ladies and Gentlemen:


The undersigned, AMN HEALTHCARE, INC. (the “Borrower”), refers to the Credit
Agreement dated as of April 18, 2014 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders and SunTrust Bank, as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. [The Borrower hereby gives
notice pursuant to Section 2.1 of the Credit Agreement that it requests a
Revolving Loan advance under the Credit Agreement, and in connection therewith
sets forth below the terms on which such Loan advance is requested to be made:]*
[The Borrower hereby gives notice pursuant to Section 2.4 of the Credit
Agreement that it requests the Tranche A-1 Loan under the Credit Agreement on
the Closing Date, and in connection therewith sets forth below the terms on
which such Loan advance is requested to be made:]** [The Borrower hereby gives
notice pursuant to Section 2.4 of the Credit Agreement that it requests the
Tranche A-2 Loan under the Credit Agreement on the First Amendment Effective
Date, and in connection therewith sets forth below the terms on which such Loan
advance is requested to be made:]**


[(A)    Date of Borrowing (which is a Business Day)    _______________________]*


[(B)    Principal Amount of Borrowing            _______________________]*


(C)    Interest rate basis                    _______________________


(D)    Interest Period and the last day thereof        _______________________








--------------------------------------------------------------------------------




In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c) and (d) of such Section, are true and correct.


AMN HEALTHCARE, INC.


By:                    
Name:                    
Title:                    


*For all Revolving Loans
** For the initial advance of the Tranche A-1 Loan on the Closing Date
***For the initial advance of the Tranche A-2 Loan on the First Amendment
Effective Date




--------------------------------------------------------------------------------






EXHIBIT J
Exhibit 2.4(f)


FORM OF TRANCHE A-1 NOTE


[Date]


FOR VALUE RECEIVED, AMN HEALTHCARE, INC., a Nevada corporation (the “Borrower”),
hereby promises to pay to the order of __________________________, its
successors and assigns (the “Lender”), at the office of SunTrust Bank, as
Administrative Agent (the “Administrative Agent”), at 303 Peachtree Street NE,
4th Floor, Atlanta, GA 30308 (or at such other place or places as the
Administrative Agent may designate), at the times set forth in the Credit
Agreement dated as of April 18, 2014 among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (as it may be as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Maturity Date, in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of the portion of the Tranche A-1 Loan made by the Lender to the Borrower
pursuant to the Credit Agreement, and to pay interest from the date hereof on
the unpaid principal amount hereof, in like money, at said office, on the dates
and at the rates selected in accordance with Section 2.4(e) of the Credit
Agreement.


If any amount of principal is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum set forth in the Credit Agreement. Further, in the event the
payment of all sums due hereunder is accelerated under the terms of the Credit
Agreement, this Note, and all other indebtedness of the Borrower to the Lender
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Borrower.


In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees, as provided in
the Credit Agreement.


This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register as provided in
Section 11.3(c) of the Credit Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.


AMN HEALTHCARE, INC.


By:                    
Name:                    
Title:                    










    




--------------------------------------------------------------------------------




EXHIBIT K
Exhibit 3.2


FORM OF NOTICE OF EXTENSION/CONVERSION


SunTrust Bank,
as Administrative Agent for the Lenders
303 Peachtree Street NE
4th Floor
Atlanta, GA 30308
Attention: Agency Services


Ladies and Gentlemen:


The undersigned, AMN HEALTHCARE, INC. (the “Borrower”), refers to the Credit
Agreement dated as of April 18, 2014 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Guarantors, the Lenders and SunTrust Bank, as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives notice
pursuant to Section 3.2 of the Credit Agreement that it requests an extension or
conversion of a [Revolving Loan] [Tranche A-1 Loan] [Tranche A-2 Loan]
outstanding under the Credit Agreement, and in connection therewith sets forth
below the terms on which such extension or conversion is requested to be made:


(A)    Loan Type/Tranche                        _______________________


(B)    Date of Extension or Conversion
(which is the last day of the
the applicable Interest Period)                _______________________


(C)    Principal Amount of Extension or
Conversion        _______________________


(D)    Interest rate basis                        _______________________


(E)    Interest Period and the last day
thereof            ______________________


In accordance with the requirements of Section 5.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in clause (b) of such Section, and confirms that the matters
referenced in clauses (c) and (d) of such Section, are true and correct.


AMN HEALTHCARE, INC.


By:                    
Name:                    
Title:                    






--------------------------------------------------------------------------------




EXHIBIT L
Exhibit 7.1(c)


FORM OF OFFICER'S COMPLIANCE CERTIFICATE


For the fiscal quarter ended _________________, 20___.


I, ______________________, [Title] of AMN Healthcare, Inc. (the “Borrower”)
hereby certify that, to the best of my knowledge and belief, with respect to
that certain Credit Agreement dated as of April 18, 2014 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the Guarantors, the Lenders and SunTrust Bank, as
Administrative Agent:


a.    The company-prepared financial statements which accompany this certificate
fairly present in all material respects the financial position of the
Consolidated Parties and have been prepared in accordance with GAAP, subject to
changes resulting from audit and normal year-end audit adjustments and the
absence of footnotes.


b.
Since ___________ (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.



c.
Set forth on Schedule 1 attached hereto are detailed calculations demonstrating
compliance by the Credit Parties with the financial covenants contained in
Section 8.18 of the Credit Agreement and other covenant compliance information
as of the end of the fiscal period referred to above.



d.
Set forth on Schedule 2 attached hereto are the names of the Subsidiaries, if
any, of the Parent that were formerly Excluded Subsidiaries, but that, as of the
date hereof, are no longer Excluded Subsidiaries, along with the Consolidated
EBITDA of each such Subsidiary for the twelve month period ended as of the date
above.

 
The Borrower hereby requests ___ or does not request ___ an adjustment to the
Consolidated Leverage Ratio as a result of a Significant Acquisition.


a.    Set forth on Schedule 3 is a description of the Significant Acquisition.


b.
Set forth on Schedule 4 attached hereto are detailed pro forma calculations of
the Consolidated Leverage Ratio immediately prior to and after giving effect to
the Significant Acquisition.





[Remainder of page intentionally left blank]




 

2 If any Default or Event of Default exists, specify the nature and extent
thereof and what action the Credit Parties propose to take with respect thereto.




--------------------------------------------------------------------------------






This ______ day of ___________, 20__.




AMN HEALTHCARE, INC.


By:                    
Name:                    
Title:                    






--------------------------------------------------------------------------------




Schedule 1


Computation of Financial Covenants






--------------------------------------------------------------------------------




Schedule 2


Subsidiaries that are no longer Excluded Subsidiaries


Subsidiary
Consolidated EBITDA
 
 
 
 







--------------------------------------------------------------------------------




Schedule 3


Description of Significant Acquisition




--------------------------------------------------------------------------------




Schedule 4


Pro Forma Calculation of Consolidated Leverage Ratio
in Connection with Significant Acquisition




--------------------------------------------------------------------------------






EXHIBIT M
Exhibit 2.5(f)


FORM OF TRANCHE A-2 NOTE


[Date]


FOR VALUE RECEIVED, AMN HEALTHCARE, INC., a Nevada corporation (the “Borrower”),
hereby promises to pay to the order of __________________________, its
successors and assigns (the “Lender”), at the office of SunTrust Bank, as
Administrative Agent (the “Administrative Agent”), at 303 Peachtree Street NE,
4th Floor, Atlanta, GA 30308 (or at such other place or places as the
Administrative Agent may designate), at the times set forth in the Credit
Agreement dated as of April 18, 2014 among the Borrower, the Guarantors, the
Lenders and the Administrative Agent (as it may be as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”; all
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement), but in no event later than the Maturity Date, in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of the portion of the Tranche A-2 Loan made by the Lender to the Borrower
pursuant to the Credit Agreement, and to pay interest from the date hereof on
the unpaid principal amount hereof, in like money, at said office, on the dates
and at the rates selected in accordance with Section 2.5(e) of the Credit
Agreement.


If any amount of principal is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum set forth in the Credit Agreement. Further, in the event the
payment of all sums due hereunder is accelerated under the terms of the Credit
Agreement, this Note, and all other indebtedness of the Borrower to the Lender
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Borrower.


In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees, as provided in
the Credit Agreement.


This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register as provided in
Section 11.3(c) of the Credit Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.


AMN HEALTHCARE, INC.


By:                    
Name:                    
Title:                    




